 



Exhibit 10.3
GREYHOUND FUNDING LLC,
as Issuer
PHH VEHICLE MANAGEMENT SERVICES, LLC,
as Administrator
THE CHASE MANHATTAN BANK,
as Administrative Agent,
CERTAIN CP CONDUIT PURCHASERS,
CERTAIN APA BANKS,
CERTAIN FUNDING AGENTS
and
THE CHASE MANHATTAN BANK,
as Indenture Trustee
SERIES 1999-3 INDENTURE SUPPLEMENT
dated as of October 28, 1999
to
BASE INDENTURE
dated as of June 30, 1999
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page   PRELIMINARY STATEMENT     1  
 
            DESIGNATION     1  
 
            ARTICLE 1

 
            DEFINITIONS     1  
 
            ARTICLE 2

 
            PURCHASE AND SALE OF SERIES 1999-3 INVESTOR NOTES; INCREASES AND
DECREASES OF SERIES 1999-3 INVESTED AMOUNT     20  
Section 2.1
  Purchases of the Series 1999-3 Investor Notes     20  
Section 2.2
  Delivery     21  
Section 2.3
  Procedure for Initial Issuance and for Increasing the Series 1999-3 Invested
Amount     21  
Section 2.4
  Sales by CP Conduit Purchasers of Series 1999-3 Investor Notes to APA Banks  
  23  
Section 2.5
  Procedure for Decreasing the Series 1999-3 Invested Amount; Optional
Termination     23  
Section 2.6
  Increases and Reductions of the Commitments; Extensions of the Commitments    
24  
Section 2.7
  Interest; Fees     25  
Section 2.8
  Indemnification by the Issuer and the Administrator     27  
Section 2.9
  Funding Agents     28  
 
            ARTICLE 3

 
            ARTICLE 5 OF THE BASE INDENTURE     29  
Section 5A.1
  Establishment of Series 1999-3 Subaccounts     29  
Section 5A.2
  Allocations with Respect to the Series 1999-3 Investor Notes     30  
Section 5 A.3
  Determination of Interest     32  
Section 5A.4
  Monthly Application of Collections     33  
Section 5A.5
  Payment of Monthly Interest Payment, Fees and Expenses     36  
Section 5A.6
  Determination of Monthly Principal Payment     37  
Section 5 A.7
  Payment of Principal     38  
Section 5A.8
  The Administrator’s Failure to Instruct the Indenture Trustee to Make a
Depositor Payment     39  
Section 5A.9
  Series 1999-3 Reserve Account     39  
Section 5A.10
  Series 1999-3 Yield Supplement Account     41  

(i)



--------------------------------------------------------------------------------



 



 

                      Page  
Section 5A.11
  Series 1999-3 Distribution Account     43  
Section 5A.12
  Lease Rate Caps     43  
 
            ARTICLE 4

 
            AMORTIZATION EVENTS     45  
 
            ARTICLE 5

 
            OPTIONAL PREPAYMENT     47  
 
            ARTICLE 6

 
            SERVICING AND ADMINISTRATOR FEES     48  
 
           
Section 6.1
  Servicing Fee     48  
Section 6.2
  Administrator Fee     48   ARTICLE 7

 
            CHANGE IN CIRCUMSTANCES     48  
 
           
Section 7.1
  Illegality     48  
Section 7.2
  Increased Costs     48  
Section 7.3
  Taxes     49  
Section 7.4
  Break Funding Payments     52  
Section 7.5
  Alternate Rate of Interest     52  
Section 7.6
  Mitigation Obligations     53  
 
            ARTICLE 8

 
            REPRESENTATIONS AND WARRANTIES, COVENANTS     53  
 
           
Section 8.1
  Representations and Warranties of the Issuer and VMS     53  
Section 8.2
  Covenants of the Issuer and VMS     53  
Section 8.3
  Representations and Warranties of VMS With Respect to Year 2000 Compliance    
54  
Section 8.4
  Covenants of the Administrator     55  
Section 8.5
  Obligations Unaffected     55  

(ii)



--------------------------------------------------------------------------------



 



 

                      Page   ARTICLE 9

 
            CONDITIONS PRECEDENT     55  
 
           
Section 9.1
  Conditions Precedent to Effectiveness of Indenture Supplement     55  
 
            ARTICLE 10

 
            THE ADMINISTRATIVE AGENT     59  
Section 10.1
  Appointment     59  
Section 10.2
  Delegation of Duties     60  
Section 10.3
  Exculpatory Provisions     60  
Section 10.4
  Reliance by Administrative Agent     60  
Section 10.5
  Notice of Administrator Default or Amortization Event or Potential
Amortization Event     61  
Section 10.6
  Non-Reliance on the Administrative Agent and Other Purchasers     61  
Section 10.7
  Indemnification     62  
Section 10.8
  The Administrative Agent in Its Individual Capacity     62  
Section 10.9
  Resignation of Administrative Agent; Successor Administrative Agent     62  
 
            ARTICLE 11

 
            MISCELLANEOUS     63  
Section 11.1
  Ratification of Indenture     63  
Section 11.2
  Governing Law     63  
Section 11.3
  Further Assurances     63  
Section 11.4
  Payments     64  
Section 11.5
  Costs and Expenses     64  
Section 11.6
  No Waiver; Cumulative Remedies     64  
Section 11.7
  Amendments     64  
Section 11.8
  Severability     65  
Section 11.9
  Notices     65  
Section 11.10
  Successors and Assigns     66  
Section 11.11
  Securities Laws     68  
Section 11.12
  Adjustments; Set-off     68  
Section 11.13
  Counterparts     69  
Section 11.14
  No Bankruptcy Petition     69  
Section 11.15
  SUBIs     70  
Section 11.16
  Discharge of Indenture     70  
Section 11.17
  Duration of Indenture Trustee's Obligations     71  
Section 11.18
  Limited Recourse     71  

(iii)



--------------------------------------------------------------------------------



 



 

                      Page  
Section 11.19
  Waiver of Setoff     71  
Section 11.20
  Notice to Rating Agencies     71  
Section 11.21
  Conflict of Instructions     72  
Section 11.22
  Chase Conflict Waiver     72  

(iv)



--------------------------------------------------------------------------------



 



                      Page  
SCHEDULES
           
 
           
Schedule I:
  List of Match Funding CP Conduit Purchasers        
 
           
EXHIBITS
           
 
           
Exhibit A
  Form of Series 1999-3 Variable Funding Investor Note        
Exhibit B
  Increase Notice        
Exhibit C
  Monthly Settlement Statement        
Exhibit D
  UCC Certificate        
Exhibit E
  Form of Transferee Supplement        
Exhibit F
  Form of Purchaser Supplement        

(v)



--------------------------------------------------------------------------------



 



 

          SERIES 1999-3 SUPPLEMENT, dated as of October 28, 1999 (as amended,
supplemented, restated or otherwise modified from time to time, this “Indenture
Supplement”) among GREYHOUND FUNDING LLC, a special purpose limited liability
company established under the laws of Delaware (the “Issuer”), PHH VEHICLE
MANAGEMENT SERVICES, LLC (“VMS”), as administrator (in such capacity, the
“Administrator”), the several commercial paper conduits listed on Schedule I and
their respective permitted successors and assigns (the “CP Conduit Purchasers”;
each, individually, a “CP Conduit Purchaser”), the several banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I and the other banks
parties hereto pursuant to Section 11.10(c) (collectively, the “APA Bank” with
respect to such CP Conduit Purchaser), the agent bank set forth opposite the
name of each CP Conduit Purchaser on Schedule I and its permitted successor and
assign (the “Funding Agent” with respect to such CP Conduit Purchaser), Chase,
in its capacity as administrative agent for the CP Conduit Purchasers, the APA
Banks and the Funding Agents (the “Administrative Agent”), and Chase, in its
capacity as Indenture Trustee (together with its successors in trust thereunder
as provided in the Base Indenture referred to below, the “Indenture Trustee”),
to the Base Indenture, dated as of June 30, 1999, between the Issuer and the
Indenture Trustee (as amended, modified, restated or supplemented from time to
time, exclusive of Indenture Supplements creating new Series of Investor Notes,
the “Base Indenture”).
PRELIMINARY STATEMENT
          WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among
other things, that the Issuer and the Indenture Trustee may at any time and from
time to time enter into an Indenture Supplement to the Base Indenture for the
purpose of authorizing the issuance of one or more Series of Investor Notes.
          NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
          There is hereby created a Series of Investor Notes to be issued
pursuant to the Base Indenture and this Indenture Supplement and such Series of
Investor Notes shall be designated generally as Floating Rate Asset Backed
Variable Funding Investor Notes, Series
1999-3.
          The proceeds from the sale of the Series 1999-3 Investor Notes (as
defined herein) and the proceeds from any Increase (as defined herein) shall be
deposited in the Series 1999-3 Collection Subaccount and shall be used by the
Issuer to fund the maintenance of the SUBI Certificates under the Transfer
Agreement and to reduce the Invested Amounts of other Series of Investor Notes.
ARTICLE 1
DEFINITIONS
          (a) All capitalized terms not otherwise defined herein are defined in
the Definitions List attached to the Base Indenture as Schedule 1 thereto. All
Article, Section or



--------------------------------------------------------------------------------



 



2

Subsection references herein shall refer to Articles, Sections or Subsections of
the Base Indenture, except as otherwise provided herein. Unless otherwise stated
herein, as the context otherwise requires or if such term is otherwise defined
in the Base Indenture, each capitalized term used or defined herein shall relate
only to the Series 1999-3 Investor Notes and not to any other Series of Investor
Notes issued by the Issuer.
     (b) The following words and phrases shall have the following meanings with
respect to the Series 1999-3 Investor Notes and the definitions of such terms
are applicable to the singular as well as the plural form of such terms and to
the masculine as well as the feminine and neuter genders of such terms:
     “Acquiring APA Bank” is defined in Section 11.10(c).
     “Acquiring Purchaser” is defined in Section 11.10(e).
     “Additional Costs Cap” means, for any Payment Date, an amount equal to the
quotient of the product of (a) 0.25% per annum, (b) the weighted average
Series 1999-3
     Invested Amount during the immediately preceding Series 1999-3 Interest
Period and (c)
the number of days in such Series 1999-3 Interest Period divided by 360.
     “Additional Interest” is defined in Section 5A.3(b).
     “Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period pertaining to a portion of the Purchaser Invested Amount with respect to
any Purchaser allocated to a Eurodollar Tranche, an interest rate per annum
(rounded
     upwards, if necessary, to the nearest 1/16th of 1%) equal to the LIBO Rate
for such Eurodollar Period multiplied by the Statutory Reserve Rate.
     “Administrative Agent” is defined in the recitals hereto.
     “Affected Party” means any CP Conduit Purchaser and any Program Support
Provider with respect to such CP Conduit Purchaser.
     “Aggregate Commitment Amount” means, on any date of determination, the sum
of the Commitment Amounts with respect to each of the Purchasers on such date.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective day of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Amortization Event” is defined in Article 4.
     “APA Bank” is defined in the recitals hereto.



--------------------------------------------------------------------------------



 



3

     “APA Bank Funded Amount” means, with respect to any Purchaser for any day,
the excess, if any, of the Purchaser Invested Amount with respect to such
Purchaser over the CP Conduit Funded Amount for such day.
     “Applicable Margin” means on any date of determination, .50% per annum;
provided, however that after the occurrence of an Amortization Event or a
Potential Amortization Event, the Applicable Margin shall equal 1.00% per annum.
     “Article 7 Costs” means any amounts due pursuant to Article 7.
     “Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser,
the asset purchase agreement, liquidity agreement or other agreement among such
CP Conduit Purchaser, the Funding Agent with respect to such CP Conduit
Purchaser and the APA Bank with respect to such CP Conduit Purchaser, as
amended, modified or supplemented from time to time.
     “Assumed Lease Term” means, with respect to any Series 1999-3 Yield
Shortfall Lease, the number of months over which the Capitalized Cost of the
related Leased Vehicle is being depreciated thereunder.
     “Available APA Bank Funding Amount” means, with respect to any Purchaser
for any Business Day, the sum of (i) the portion of the APA Bank Funded Amount
with respect to such Purchaser not allocated to a Eurodollar Tranche on such
Business Day,
     (ii) the portion of the APA Bank Funded Amount with respect to such
Purchaser allocated to any Eurodollar Tranche the Eurodollar Period in respect
of which expires on such Business Day and (iii) the portion of such Purchaser’s
Purchaser Increase Amount for such Business Day not to be funded by such
Purchaser by issuing Commercial Paper.
     “Available CP Funding Amount” means, with respect to any Purchaser for any
Business Day, the sum of (i) the portion of the CP Conduit Funded Amount with
respect
     to such Purchaser allocated to any CP Tranche, the CP Rate Period in
respect of which expires on such Business Day and (ii) the portion of such
Purchaser’s Purchaser Increase Amount for such Business Day to be funded by such
Purchaser by issuing Commercial Paper.
     “Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
     “Change in Law” means (a) any law, rule or regulation or any change therein
or in the interpretation or application thereof (whether or not having the force
of law), in each case, adopted, issued or occurring after the Series 1999-3
Closing Date or (b) any request, guideline or directive (whether or not having
the force of law) from any government or political subdivision or agency,
authority, bureau, central bank, commission, department
     or instrumentality thereof, or any court, tribunal, grand jury or
arbitrator, in each case, whether foreign or domestic (each an “Official Body”)
charged with the administration, interpretation or application thereof, or the
compliance with any request or directive of any Official Body (whether or not
having the force of law) made, issued or occurring after the Series 1999-3
Closing Date.



--------------------------------------------------------------------------------



 



4

     “Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promissory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.
     “Commitment” means, with respect to any Purchaser, the obligation of such
Purchaser to purchase a Series 1999-3 Investor Note on the Series 1999-3 Initial
Funding Date and, thereafter, to maintain and, subject to certain conditions,
increase the Purchaser Invested Amount with respect to such Purchaser, in each
case, in an amount up to the Maximum Purchaser Invested Amount with respect to
such Purchaser.
     “Commitment Amount” means, with respect to any Purchaser, an amount equal
to 102% of the Maximum Purchaser Invested Amount with respect to such Purchaser.
     “Commitment Fee” is defined in Section 2.7(e).
     “Commitment Fee Payment” is defined in Section 5A.4(c)(vi).
     “Commitment Fee Rate” means 0.20% per annum.
     “Commitment Percentage” means, on any date of determination, with respect
to any Purchaser, the ratio, expressed as a percentage, which such Purchaser’s
Maximum Purchaser Invested Amount bears to the Series 1999-3 Maximum Invested
Amount on such date.
     “Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commercial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Invested Amount with
respect to such CP Conduit Purchaser pursuant to Section 11.10(b).
     “CP Conduit Funded Amount” means, with respect to any Purchaser for any
day, the portion of the Purchaser Invested Amount with respect to such Purchaser
funded by such Purchaser by issuing Commercial Paper on such day.
     “CP Conduit Purchaser” is defined in the recitals hereto.
     “CP Rate Period” means, with respect to any CP Tranche, a period of days
not to exceed 270 days commencing on a Business Day selected in accordance with
Section 2.7(b); provided that (x) if a CP Rate Period would end on a day that is
not a Business Day, such CP Rate Period shall end on the next succeeding
Business Day and (y) during the Series 1999-3 Amortization Period, each CP Rate
Period shall end on or prior to the next succeeding Payment Date.
     “CP Tranche” means, with respect to a Match Funding CP Conduit Purchaser, a
portion of the CP Conduit Funded Amount with respect to such Match Funding CP
Conduit Purchaser for which the Monthly Funding Costs with respect to such Match
Funding CP Conduit Purchaser is calculated by reference to a particular Discount
and a particular CP Rate Period.



--------------------------------------------------------------------------------



 



5

     “Daily Principal Utilization Amount” means, for any Business Day, the sum
of the following amounts to be withdrawn from the Series 1999-3 Principal
Collection Subaccount pursuant to Section 5A.2(g) on such Business Day: (i) the
amount of any Decrease to be applied to reduce the Series 1999-3 Invested Amount
pursuant to Section 2.5, (ii) the amount that the Issuer has elected to apply to
reduce the principal amount of any Outstanding Series of Investor Notes (other
than the Series 1999-3 Investor Notes)
and (iii) the portion of the purchase price for Additional Units to be allocated
to the Lease SUBI Portfolio and paid for pursuant to the Transfer Agreement on
such Business Day to be financed with the proceeds of the Series 1999-3 Investor
Notes.
     “Decrease” is defined in Section 2.5(a).
     “Deficiency” is defined in Section 5A.4(b).
     “Discount” means, (a) with respect to any Match Funding CP Conduit
Purchaser, the interest or discount component of the Commercial Paper issued by
such Match Funding CP Conduit Purchaser, including the portion thereof
constituting dealer or placement agent commissions, to fund the CP Conduit
Funded Amount with respect to such Match Funding CP Conduit Purchaser and
(b) with respect to any Pooled Funding CP Conduit Purchaser, the amount of
interest to accrue on or in respect of the Commercial Paper issued by such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Conduit Funded Amount with respect to such
Pooled Funding CP Conduit Purchaser (including, without limitation, any interest
attributable to the commissions of placement agents and dealers in respect of
such Commercial Paper and any costs associated with funding small or odd-lot
amounts, to the extent that such commissions or costs are allocated, in whole or
in part, to such Commercial Paper by such Funding Agent).
     “Dividend Amount” means, with respect to any Payment Date, the aggregate
amount of dividends payable to the Series 1999-3 Preferred Members in respect of
their Series 1999-3 Preferred Membership Interests pursuant to the LLC
Agreement.
     “Effective Date” is defined in Section 9.1.
     “Eligible Assignee” means a financial institution having short-term debt
ratings of at least A-l from Standard & Poor’s and P-l from Moody’s.
     “Eurodollar Period” means, with respect to any Eurodollar Tranche and any
Purchaser:
     (a) initially, the period commencing on the Series 1999-3 Initial Funding
Date, the Increase Date or a conversion date, as the case may be, with respect
to such Eurodollar Tranche and ending one month thereafter (or such other period
which is acceptable to the Funding Agent with respect to such Purchaser and
which in no event
will be less than 7 days); and



--------------------------------------------------------------------------------



 



6

     (b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such Purchaser and which in no event will be less than 7 days);
provided that all Eurodollar Periods must end on the next Payment Date and all
of the foregoing provisions relating to Eurodollar Periods are subject to the
following:
   (1) if any Eurodollar Period would otherwise end on a day that is not a
Business Day, such Eurodollar Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such
Eurodollar Period into another calendar month, in which event such Eurodollar
Period shall end on the immediately preceding Business Day; and
   (2) any Eurodollar Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Period) shall end on the last
Business Day of the calendar month at the end of such Eurodollar Period.
     “Eurodollar Tranche” means, with respect to any Purchaser, a portion of the
APA Bank Funded Amount with respect to such Purchaser allocated to a particular
Eurodollar Period and an Adjusted LIBO Rate determined by reference thereto.
     “Excluded Taxes” means, with respect to the Administrative Agent, any CP
Conduit Purchaser, any APA Bank, any Funding Agent, any Program Support Provider
or any other recipient of any payment to be made by or on account of any
obligation of the Issuer hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America or by any other
Governmental Authority, in each case, as a result of a present or former
connection between the United States of America or the jurisdiction of such
Governmental Authority imposing such tax, as the case may be, and the
Administrative Agent, such CP Conduit Purchaser, such APA Bank, such Funding
Agent, such Program Support Provider or any other such recipient (except a
connection arising solely from the Administrative Agent’s, such CP Conduit
Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 1999-3 Investor Notes) and
(b) any branch profits tax imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Issuer is located
(except any such branch profits or similar tax imposed as a result of a
connection with the United States of America or other jurisdiction as a result
of a connection arising solely from the Administrative Agent’s, such CP Conduit
Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 1999-3 Investor Notes).



--------------------------------------------------------------------------------



 



7

     “Expiry Date” means, with respect to any Purchaser, the earlier of (a) the
Scheduled Expiry Date with respect to such Purchaser and (b) the date on which
an Amortization Event shall have been declared or automatically occurred.
     “Extending Purchaser” shall mean a Purchaser other than a Non-Extending
Purchaser.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Final Maturity Date” means the Payment Date that occurs in the 125th month
after the month in which the Series 1999-3 Amortization Period shall have
commenced.
     “Floating Tranche” means, with respect to any Purchaser, the portion of the
APA Bank Funded Amount with respect to such Purchaser not allocated to a
Eurodollar Tranche.
     “Funding Agent” is defined in the recitals hereto.
     “Increase Amount” is defined in Section 2.3(a).
     “Increase Date” is defined in Section 2.3(a).
     “Increased Costs” means, for each Payment Date, the sum of (1) any
Article 7 Costs due and payable on such Payment Date, (2) any other unpaid
Program Costs due and payable on such Payment Date, (3) any amounts due and
payable pursuant to Section 2.8 on such Payment Date and (4) the Increased Costs
Carry Forward Amount for the preceding Payment Date.
     “Increased Costs Carry Forward Amount” means, for each Payment Date, the
excess, if any, of (a) Increased Costs for such Payment Date over (b) the
aggregate amount deposited in the Series 1999-3 Distribution Account on account
of the Increased Costs for such Payment Date pursuant to Sections 5A.4(c)(ix)
and (xv).
     “Increases” is defined in Section 2.3(a).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indenture Supplement” has the meaning set forth in the preamble.
     “Interest Shortfall” is defined in Section 5A.3(b).



--------------------------------------------------------------------------------



 



8

     “Lease Rate Cap Costs” means, for each Payment Date, any amounts owed by
the Issuer to the Series 1999-3 Investor Noteholders pursuant to
Section 5A.12(e) on such Payment Date.
     “Lease Rate Cap Event” means the failure on the part of the Issuer to have
the Lease Rate Caps that it is required to have in accordance with
Section 5A.12.
     “LIBO Rate” means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Page 3750 of the Dow
Jones market screen (or on any successor or substitute page of such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time in
accordance with its customary practices for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m. (London time) on the second Business Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche.
     “Match Funding CP Conduit Purchaser” means each CP Conduit Purchaser that
is identified on Schedule I as a Match Funding CP Conduit Purchaser and each CP
Conduit Purchaser that, after the Series 1999-3 Closing Date, notifies the
Issuer and the Administrative Agent in accordance with Section 2.7(d) in writing
that it is funding its CP Conduit Funded Amount with Commercial Paper issued by
it, or for its benefit, in specified CP Tranches selected in accordance with
Sections 2.7(b) and (c) and that, in each case, has not subsequently notified
the Issuer and the Administrative Agent in writing that the Issuer will no
longer be permitted to select CP Tranches in accordance with Sections 2.7(b) and
(c) in respect of the CP Conduit Funded Amount with respect to such CP Conduit
Purchaser.
     “Maximum Purchaser Invested Amount” means, with respect to any Purchaser,
the amount set forth opposite such Purchaser’s name on Schedule I, as such
amount may
be increased or reduced from time to time as provided in Section 2.6. The
Maximum Purchaser Invested Amount with respect to each Non-Extending Purchaser
shall be reduced to zero on the Scheduled Expiry Date with respect to such
Purchaser.
     “Monthly Funding Costs” means, with respect to each Series 1999-3 Interest
Period and any Purchaser, the sum of:
     (a) for each day during such Series 1999-3 Interest Period, (i) with
respect to a Match Funding CP Conduit Purchaser, the aggregate amount
of            Discount            accruing on all outstanding Commercial Paper
issued by, or for the benefit of, such Match Funding CP Conduit Purchaser to
fund the CP Conduit Funded Amount with respect to such Match Funding CP Conduit
Purchaser on such day or (ii) with respect to a Pooled Funding CP Conduit
Purchaser, the aggregate amount of Discount accruing on or otherwise in respect
of the Commercial Paper issued by, or for the benefit of, such Pooled Funding CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such Pooled Funding CP Conduit Purchaser, to fund the purchase or



--------------------------------------------------------------------------------



 



9

maintenance of the CP Conduit Funded Amount with respect to such Pooled Funding
CP Conduit Purchaser; plus
     (b) for each day during such Series 1999-3 Interest Period, the sum of:
     (i) the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser allocated to the Floating Tranche with respect to such
Purchaser on such day times (B) the Alternate Base Rate, divided by (C) 365 (or
366, as the case may be) plus
     (ii) the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser allocated to Eurodollar Tranches with respect to such
Purchaser on such day times (B) the weighted average Adjusted LIBO Rate with
respect to such Eurodollar Tranches plus the Applicable Margin on such day in
effect with respect thereto divided by (C) 360; plus
     (c) for each day during such Series 1999-3 Interest Period, the product of
(A) the CP Conduit Funded Amount with respect to such Purchaser on such day
times (B) 0.35% per annum, divided by (C) 360.
     “Monthly Interest Payment” is defined in Section 5A.4(c)(v).
     “Monthly Principal Payment” is defined in Section 5A.6.
     “Non-Extending Purchaser” means any Purchaser who shall not have agreed to
an extension of its Scheduled Expiry Date pursuant to Section 2.6(b).
     “Optional Termination Date” is defined in Section 2.5(b).
     “Optional Termination Notice” is defined in Section 2.5(b).
     “Other Taxes” means any and all current or future stamp or documentary
taxes or other excise or property taxes, charges or similar levies arising from
any payment made under the Transaction Documents or from the execution, delivery
or enforcement of, or otherwise with respect to, any Transaction Document.
     “Outstanding” means, with respect to the Series 1999-3 Investor Notes, the
Series 1999-3 Invested Amount shall not have been reduced to zero and all
accrued interest and other amounts owing on the Series 1999-3 Investor Notes and
to the Administrative Agent, the Funding Agents, the CP Conduit Purchasers and
the APA Banks hereunder shall not have been paid in full.
     “Participants” is defined in Section 11.10(d).
     “Paydown Period” means any period from and including the Expiry Date with
respect to any Purchaser to but excluding the earlier of (a) the date on which
the Purchaser Invested Amount with respect to such Purchaser shall have been
reduced to
zero and (b) the commencement of the Series 1999-3 Amortization Period.



--------------------------------------------------------------------------------



 



10

     “Payment Date” means the 7th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing December 7, 1999.
     “Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that
is not a Match Funding CP Conduit Purchaser.
     “Prepayment Date” is defined in Article 5.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Chase as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
     “Principal Overpayment Amount” means, for each Settlement Date, the excess,
if any, of (a) the aggregate amount withdrawn from the Series 1999-3 General
Collection Subaccount and deposited in the Series 1999-3 Principal Collection
Subaccount pursuant to Section 5A.2(f) during the immediately preceding Monthly
Period over (b) the Series 1999-3 Principal Payment Amount for such Settlement
Date.
     “Program Costs” shall mean the sum of (i) all expenses, indemnities and
other amounts due and payable to the Administrative Agent, the CP Conduit
Purchasers, the Funding Agents, the Program Support Providers and the APA Banks
under the Indenture or this Indenture Supplement (including, without limitation,
any Article 7 Costs) and (ii) the product of (A) all unpaid fees and expenses
due and payable to counsel to, and independent auditors of, the Issuer (other
than fees and expenses payable on or in connection with the closing of the
issuance of Series 1999-3 or any other Series) and (B) a fraction, the numerator
of which is the Aggregate Commitment Amount and the denominator of which is the
sum of (x) the aggregate commitment amounts on such Business Day (in respect of
any variable funding notes of any other Outstanding Series), (y) the Aggregate
Commitment Amount plus (z) the aggregate Invested Amounts of all other
Outstanding Series (other than variable funding notes).
     “Program Support Provider” means, with respect to any CP Conduit Purchaser,
the APA Bank with respect to such CP Conduit Purchaser and any other or
additional Person now or hereafter extending credit, or having a commitment to
extend credit to or for the account of, or to make purchases from, such CP
Conduit Purchaser or issuing a letter of credit, surety bond or other instrument
to support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.
     “Pro Rata Share” means, with respect to any Purchaser, on any date, the
ratio, expressed as a percentage, which the Purchaser Invested Amount with
respect to such Purchaser bears to the Series 1999-3 Invested Amount on such
date.
     “Purchaser” means a CP Conduit Purchaser and the APA Bank with respect to
such CP Conduit Purchaser.



--------------------------------------------------------------------------------



 



11

     “Purchaser Increase Amount” means, with respect to any Purchaser, for any
Business Day, such Purchaser’s Commitment Percentage of the Increase Amount, if
any, on such Business Day.
     “Purchaser Invested Amount” means, with respect to any Purchaser, (a) when
used with respect to the Series 1999-3 Initial Funding Date, such Purchaser’s
Commitment Percentage of the Series 1999-3 Initial Invested Amount and (b) when
used with respect to any other date, an amount equal to (i) the Purchaser
Invested Amount with respect to such Purchaser on the immediately preceding
Business Day plus (ii) such Purchaser’s Commitment Percentage of any Increase
Amount made pursuant to Section 2.3 on such day minus (iii) the amount of
principal payments made to such Purchaser pursuant to Section 5A.7 on such date.
     “Purchaser Supplement” is defined in Section 11.10(e).
     “Rating Agencies” means, with respect to the Series 1999-3 Investor Notes,
Standard & Poor’s and Moody’s.
     “Rating Agency Condition” means, with respect to any action specified
herein as requiring satisfaction of the Rating Agency Condition, that each
Rating Agency shall have been given 10 days’ (or such shorter period as shall be
acceptable to each Rating Agency) prior notice thereof and that each of the
Rating Agencies shall have notified the Administrative Agent, each CP Conduit
Purchaser and the Funding Agent with respect to such CP Conduit Purchaser in
writing that such action will not result in a reduction or withdrawal of the
then current credit assessment of the Series 1999-3 Investor Notes.
     “Record Date” means, with respect to each Payment Date, the immediately
preceding Business Day.
     “Scheduled Expiry Date” shall mean, with respect to any Purchaser, the
later of (a) the Payment Date in October 2000 and (b) the last day of any
extension of such Purchaser’s Commitment made in accordance with Section 2.6(b).
     “Series 1999-3” means Series 1999-3, the Principal Terms of which are set
forth in this Indenture Supplement.
     “Series 1999-3 Administrator Fee” is defined in Section 6.2.
     “Series 1999-3 Allocated Adjusted Aggregate Unit Balance” means, as of any
date of determination, the product of (a) the Adjusted Aggregate Unit Balance
and (b) the percentage equivalent of a fraction the numerator of which Is the
Series 1999-3 Required Asset Amount as of such date and the denominator of which
is the sum of (x) the Series 1999-3 Required Asset Amount and (y) the aggregate
Required Asset Amounts with respect to each other Series of Investor Notes as of
such date, including all Series of Investor Notes that have been paid in full
but as to which the Amortization Period shall have not ended.



--------------------------------------------------------------------------------



 



12

     “Series 1999-3 Allocated Aggregate Unit Balance” means, as of any date of
determination, the product of (x) the Aggregate Unit Balance and (y) the
percentage equivalent of a fraction the numerator of which is the Series 1999-3
Required Asset Amount as of such date and the denominator of which is the sum of
(x) the Series 1999-3 Required Asset Amount and (y) the aggregate Required Asset
Amounts with respect to each other Series of Investor Notes as of such date,
including all Series of Investor Notes that have been paid in full but as to
which the Amortization Period shall have not ended.
     “Series 1999-3 Allocated Asset Amount Deficiency” means, as of any date of
determination, the amount, if any, by which the Series 1999-3 Allocated Adjusted
Aggregate Unit Balance is less than the Series 1999-3 Required Asset Amount as
of such date.
     “Series 1999-3 Amortization Period” means the period commencing on the
Business Day following the earliest to occur of (i) the date on which the Expiry
Date with respect to each Purchaser shall have occurred, (ii) the Optional
Termination Date and (iii) the Prepayment Date and ending on the date when
(w) the Series 1999-3 Invested
     Amount shall have been reduced to zero and all accrued interest and other
amounts owing on the Series 1999-3 Investor Notes and to the Administrative
Agent, the CP Conduit Purchasers, the Funding Agents and the APA Banks shall
have been paid in full, (x) all dividends accrued and accumulated on the
Series 1999-3 Preferred Membership Interests shall have been declared and paid
in full, (y) the Series 1999-3 Preferred Membership Interests shall have been
redeemed in accordance with their terms and (z) all amounts owing in respect of
the Series 1999-3 Preferred Membership Interests under the Series 1999-3
Preferred Membership Interest Purchase Agreement shall have been paid in full
by the Issuer.
     “Series 1999-3 Closing Date” means October 28, 1999.
     “Series 1999-3 Collateral” means the Collateral, the Series 1999-3 Reserve
Account, the Series 1999-3 Yield Supplement Account, the Series 1999-3
Distribution Account and the Series 1999-3 Lease Rate Caps.
     “Series 1999-3 Collection Subaccount” is defined in Section 5A. 1(a).
     “Series 1999-3 Daily Principal Allocation” is defined in Section 5A.2(b).
     “Series 1999-3 Distribution Account” is defined in Section 5A.11(a).
     “Series 1999-3 Eligible Counterparty” means a financial institution having
on the date of any acquisition of a Lease Rate Cap short-term debt ratings of
A-1+ by Standard & Poor’s and P-l by Moody’s and long-term unsecured debt
ratings of at least AA- by Standard & Poor’s and Aa3 by Moody’s.
     “Series 1999-3 Excess Fleet Receivable Amount” means, for any Settlement
Date, an amount equal to the product of (a) the average daily Series 1999-3
Invested Percentage during the immediately preceding Monthly Period and (b) the
Excess Fleet Receivable Amount for such Settlement Date.



--------------------------------------------------------------------------------



 



13

     “Series 1999-3 Gain on Sale Account Percentage” means 10%.
     “Series 1999-3 Hypothetical Yield Shortfall Amount” means, for any
Settlement Date, an amount equal to the product of (x) the excess, if any, of
the Series 1999-3 Minimum Yield Rate for such Settlement Date over the CP Rate
as of the last day of the immediately preceding Monthly Period, (y) the
Series 1999-3 Invested Percentage on
     such Settlement Date of the aggregate Lease Balance of all Floating Rate
Leases as of the last day of the immediately preceding Monthly Period and
(z) 2.75.
     “Series 1999-3 Initial Funding Date” is defined in Section 2.1(a).
     “Series 1999-3 Initial Invested Amount” is defined in Section 2.3(a).
     “Series 1999-3 Interest Period” means a period commencing on and including
a Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 1999-3 Interest Period
shall commence on and include the Series 1999-3 Closing Date and end on and
include December 6, 1999.
     “Series 1999-3 Invested Amount” means, on any date of determination, the
sum of the Purchaser Invested Amounts with respect to each of the Purchasers on
such date.
     “Series 1999-3 Invested Percentage” means, with respect to any Business Day
(i) during the Series 1999-3 Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction the numerator of which shall
be equal to the Series 1999-3 Allocated Adjusted Aggregate Unit Balance as of
the end of the immediately preceding Business Day and the denominator of which
is the sum of the numerators used to determine invested percentages for
allocations for all Series of Investor Notes (and all classes of such Series of
Investor Notes), including all Series of Investor Notes that have been paid in
full but as to which the Amortization Period shall have not ended, as of the end
of such immediately preceding Business Day or (ii) during the Series 1999-3
Amortization Period, the percentage equivalent (which percentage shall never
exceed 100%) of a fraction the numerator of which shall be equal to the
Series 1999-3 Allocated Adjusted Aggregate Unit Balance as of the end of the
Series 1999-3 Revolving Period, and the denominator of which is the sum of the
numerators used to determine invested percentages for allocations for all Series
of Investor Notes (and all classes of such Series of Investor Notes), including
all Series of Investor Notes that have been paid in full but as to which the
Amortization Period shall have not ended, as of the end of the immediately
preceding Business Day.
     “Series 1999-3 Investor Noteholder” means the Person in whose name a Series
1999-3 Investor Note is registered in the Note Register.
     “Series 1999-3 Investor Notes” means any one of the Series 1999-3 Floating
Rate Asset Backed Variable Funding Investor Notes, executed by the Issuer and
authenticated and delivered by the Indenture Trustee, substantially in the form
of Exhibit A.



--------------------------------------------------------------------------------



 



14

     “Series 1999-3 Junior Preferred Membership Interests” means each series of
Junior Preferred Membership Interests relating to the Series 1999-3 Investor
Notes, if
any, issued by the Issuer pursuant to the LLC Agreement.
     “Series 1999-3 Liquid Credit Enhancement Deficiency” means, on any date of
determination, the amount by which the Series 1999-3 Reserve Account Amount is
less than the Series 1999-3 Required Reserve Account Amount.
     “Series 1999-3 Maximum Invested Amount” means, on any date of
determination, the sum of the Maximum Purchaser Invested Amounts with respect to
each of the Purchasers on such date. The Series 1999-3 Maximum Invested Amount
shall be reduced by the Maximum Purchaser Invested Amount of each Non-Extending
Purchaser on the Scheduled Expiry Date with respect to such Purchaser.
     “Series 1999-3 Minimum Yield Rate” means, for any Settlement Date, a rate
per annum equal to the sum of (i) the Series 1999-3 Weighted Average Cost of
Funds for such Settlement Date, (ii) 0.225% and (iii) 0.60%.
     “Series 1999-3 Monthly Interest” is defined in Section 5A.3(a).
     “Series 1999-3 Monthly Residual Value Gain” means, for any Settlement Date,
an amount equal to the product of (a) the average daily Series 1999-3 Invested
Percentage during the immediately preceding Monthly Period and (b) the Monthly
Residual Value Gain for such Settlement Date.
     “Series 1999-3 Monthly Servicer Advance Reimbursement Amount” means, for
each Payment Date, an amount equal to the product of (a) the Monthly Servicer
Advance Reimbursement Amount for such Payment Date and (b) the average daily
Series 1999-3 Invested Percentage during the immediately preceding Monthly
Period.
     “Series 1999-3 Note Rate” means for any Series 1999-3 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser for such Series 1999-3 Interest Period and
the denominator of which is equal to the average daily Series 1999-3 Invested
Amount during such Series 1999-3 Interest Period and (b) a fraction, the
numerator of which is 360 and the denominator of which is the number of days in
such Series 1999-3 Interest Period; provided, however,
that the Series 1999-3 Note Rate will in no event be higher than the maximum
rate permitted by applicable law.
     “Series 1999-3 Note Termination Date” means the date on which the
Series 1999- 3 Invested Amount shall have been reduced to zero and all accrued
and unpaid interest on the Series 1999-3 Notes shall have been paid in full.
     “Series 1999-3 Preferred Member Distribution Account” means the account
established in respect of the Series 1999-3 Preferred Membership Interests
pursuant to the LLC Agreement.



--------------------------------------------------------------------------------



 



15

     “Series 1999-3 Preferred Members” means the registered holders of the
Series 1999-3 Preferred Membership Interests.
     “Series 1999-3 Preferred Membership Interest Purchase Agreement” means,
collectively, one or more purchase agreements among the Issuer, one or more
purchasers of the Series 1999-3 Senior Preferred Membership Interests
thereunder, the funding
agents of such purchasers, one or more banks or other financial institutions
providing liquidity funding to such purchasers and the Administrator, as the
same may from time to time be amended, supplemented or otherwise modified in
accordance with its terms, and one or more purchase agreements relating to the
Series 1999-3 Junior Preferred Membership Interests among the Issuer, one or
more purchasers of the Series 1999-3 Junior Preferred Membership Interests and
the Administrator, as the same may from time to time be amended, supplemented or
otherwise modified in accordance with its terms.
     “Series 1999-3 Preferred Membership Interests” means the Series 1999-3
Senior Preferred Membership Interests and the Series 1999-3 Junior Preferred
Membership Interests, if any.
     “Series 1999-3 Prepayment Amount” means, the sum of the following amounts
with respect to each Purchaser:
     (a) the Purchaser Invested Amount with respect to such Purchaser, plus
     (b) (i) if such Purchaser is a Match Funding CP Conduit Purchaser, the sum
of (A) all accrued and unpaid Discount on all outstanding Commercial Paper
issued by, or for the benefit of, such Match Funding CP Conduit Purchaser to
fund the CP Funded Amount with respect to such Match Funding CP Conduit
Purchaser from the issuance date(s) thereof to but excluding the Prepayment Date
and (B) the aggregate Discount to accrue on all outstanding Commercial Paper
issued by, or for the benefit of, such Match Funding CP Conduit Purchaser to
fund the CP Funded Amount with respect to such Match Funding CP Conduit
Purchaser from and including the Prepayment Date to and excluding the maturity
date of each CP Tranche with respect to such Match Funding CP Conduit Purchaser
or (ii) such Purchaser is a Pooled Funding CP Conduit Purchaser, the sum of
(A) the aggregate amount of Discount on or in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Funded Amount with respect to such Pooled Funding CP Conduit Purchaser as of the
Prepayment Date and (B) the aggregate amount of Discount to accrue on or in
respect of the Commercial Paper issued by, or for the benefit of, such Pooled
Funding CP Conduit Purchaser allocated, in whole or in part, by the Funding
Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund the
purchase or maintenance of the CP Funded Amount with respect to such Pooled
Funding CP Conduit Purchaser from and including the Prepayment Date to and
excluding the maturity dates of such Commercial Paper; plus
     (c ) all accrued and unpaid interest on the APA Bank Funded Amount with
respect to such Purchaser, calculated at the Alternate Base Rate or the
applicable



--------------------------------------------------------------------------------



 



16

Adjusted LIBO Rate for the period from and including the immediately preceding
Period End Date to and excluding the Prepayment Date, plus
     (d) the Commitment Fee payable to such Purchaser calculated for the period
from and including the immediately preceding Payment Date to and excluding the
Prepayment Date, plus
     (e) all Article 7 Costs then due and payable to such Purchaser, plus
     (f) without duplication, any other Program Costs then due and payable to
such Purchaser and any amounts then due and payable to such Purchaser pursuant
to Section 2.8.
     “Series 1999-3 Principal Collection Subaccount” is defined in Section
5A.1(a).
     “Series 1999-3 Principal Payment Amount” means, for any Settlement Date, an
amount equal to the product of (a) the average daily Series 1999-3 Invested
Percentage during the immediately preceding Monthly Period and (b) the Principal
Payment Amount for such Settlement Date.
     “Series 1999-3 Required Asset Amount” means, as of any date of
determination, the sum of the Series 1999-3 Invested Amount and the
Series 1999-3 Required Overcollateralization Amount as of such date.
     “Series 1999-3 Required Enhancement Amount” means, on any date of
determination, an amount equal to the greater of (a) 154.39% of the aggregate
stated liquidation preference of the Series 1999-3 Senior Preferred Membership
Interests on such date and (b) (i) during the Series 1999-3 Revolving Period,
14.9425% of the Series 1999-3 Maximum Invested Amount on such date or
(ii) during the Series 1999-3 Amortization Period, 14.9425% of the Series 1999-3
Maximum Invested Amount on the last day of the Series 1999-3 Revolving Period;
provided, however that if on any Settlement Date (1) the Three Month Average
Charge-Off Ratio exceeds 0.50%, (2) the Twelve Month Average Charge-Off Ratio
exceeds 0.25%, (3) the Three Month Average Residual Value Loss Ratio exceeds
10%, (4) the Twelve Month Average Residual Value Loss Ratio exceeds 5%, (5) the
Three Month Average Paid-in Advance Loss Ratio exceeds 1.00%, (6) the Twelve
Month Average Paid-in Advance Loss Ratio exceeds 0.50% or (7) the Three Month
Average Delinquency Ratio for any Settlement Date exceeds 4.5%, the
Series 1999-3 Required Enhancement Amount will be calculated using a percentage
of 166.27% in clause (a) above and 15.9425% in clause (b) above on such date;
provided, however, that, after the declaration or occurrence of an Amortization
Event, the Series 1999-3 Required Enhancement Amount shall equal the
Series 1999-3 Required Enhancement Amount on the date of the declaration or
occurrence of such Amortization Event.
     “Series 1999-3 Required Investor Noteholders” means Purchasers having
Commitment Percentages aggregating 66 2/3% or more.



--------------------------------------------------------------------------------



 



17

     “Series 1999-3 Required Qvercollateralization Amount” means, on any date of
determination during an Accrual Period, the amount, if any, by which the
Series 1999-3 Required Enhancement Amount exceeds the sum of (a) the
Series 1999-3 Reserve Account Amount and (b) the amount on deposit in the
Series 1999-3 Principal Collection Subaccount on such date (excluding any
amounts deposited therein pursuant to Section 5A.2(f) during the Monthly Period
commencing after the first day of such Accrual Period).
     “Series 1999-3 Required Reserve Account Amount” means, on any date of
determination, an amount equal to 2.2538% of the Series 1999-3 Maximum Invested
Amount on such date.
     “Series 1999-3 Required Yield Supplement Amount” means, as of any
Settlement Date, the excess, if any, of (a) the Series 1999-3 Yield Shortfall
Amount for such Settlement Date over (b) 70% of the product of (x) the
Series 1999-3 Invested Percentage on such Settlement Date and (y) the Class X
1999-IB Invested Amount as of such Settlement Date (after giving effect to any
increase thereof on such Settlement Date); provided, however that upon the
occurrence of a Receivable Purchase Termination Event, the Series 1999-3
Required Yield Supplement Amount will equal the Series 1999-3 Yield Shortfall
Amount.
     “Series 1999-3 Reserve Account” is defined in Section 5A.9(a).
     “Series 1999-3 Reserve Account Amount” means, on any date of determination,
the amount on deposit in the Series 1999-3 Reserve Account and available for
withdrawal therefrom.
     “Series 1999-3 Reserve Account Surplus” means, on any date of
determination, the amount, if any, by which the Series 1999-3 Reserve Account
Amount exceeds the Series 1999-3 Required Reserve Account Amount.
     “Series 1999-3 Revolving Period” means the period from and including the
Effective Date to but excluding the commencement of the Series 1999-3
Amortization Period.
     “Series 1999-3 Senior Preferred Membership Interests” means each series of
Senior Preferred Membership Interests relating to the Series 1999-3 Investor
Notes issued by the Issuer pursuant to the LLC Agreement.
     “Series 1999-3 Servicing Fee” is defined in Section 6.1.
     “Series 1999-3 Servicing Fee Percentage” is defined in Section 6.1.
     “Series 1999-3 Settlement Collection Subaccount” is defined in
Section 5A.l(a).
     “Series 1999-3 Subaccounts” is defined in Section 5A.l(a).



--------------------------------------------------------------------------------



 



18

     “Series 1999-3 Weighted Average Cost of Funds” means, for any Settlement
Date, the product of (a) the quotient of the sum of (i) the aggregate amount of
interest payable on the Series 1999-3 Investor Notes on such Settlement Date and
(ii) the aggregate amount of dividends that would be payable on the
Series 1999-3 Preferred Membership Interests on such Settlement Date, assuming
that dividends were accumulating thereon at the highest applicable rate under
the terms of such Series 1999-3 Preferred Membership Interests, divided by the
sum of (i) the weighted average Series 1999-3 Invested Amount during the
immediately preceding Series 1999-3 Interest Period and (ii) the aggregate
stated liquidation preference of the Series 1999-3 Preferred Membership
Interests as of such Settlement Date (before giving effect to any redemptions on
such Settlement Date) and (b) a fraction, the numerator of which is 360 and the
denominator of which is the number of days in the Series 1999-3 Interest Period
ending on such Settlement Date.
     “Series 1999-3 Weighted Average Yield Shortfall” means, for any Settlement
Date, the excess, if any, of (a) the Series 1999-3 Minimum Yield Rate for such
Settlement Date over (b) the Series 1999-3 Weighted Average Yield Shortfall
Lease Yield for such Settlement Date.
     “Series 1999-3 Weighted Average Yield Shortfall Lease Yield” means, for any
Settlement Date, the quotient of (a) the sum of the product with respect to each
Series 1999-3 Yield Shortfall Lease of (i) the actual or implicit finance charge
rate applicable to such Series 1999-3 Yield Shortfall Lease and (ii) the Net
Book Value of the Leased Vehicle subject to such Series 1999-3 Yield Shortfall
Lease as of the last day of the immediately preceding Monthly Period divided by
(b) the aggregate Net Book Value of the Leased Vehicles subject to all of the
Series 1999-3 Yield Shortfall Leases as of the last day of the immediately
preceding Monthly Period.
     “Series 1999-3 Weighted Average Yield Shortfall Life” means, for any
Settlement Date, 50% of the weighted (on the basis of Net Book Value of the
related Leased Vehicle) average Assumed Lease Term of the Series 1999-3 Yield
Shortfall Leases, assuming that all scheduled lease payments are made thereon
when scheduled and that the Obligors thereunder do not elect to convert such
Series 1999-3 Yield Shortfall Leases to Fixed Rate Leases, as of the last day of
the immediately preceding Monthly Period.
     “Series 1999-3 Yield Shortfall Amount” means, for any Settlement Date,
(i) if the Series 1999-3 Hypothetical Yield Shortfall Amount for such Settlement
Date is less than the product of (x) the Series 1999-3 Invested Percentage as of
the last day of the immediately preceding Monthly Period and (y) 70% of the
Class X 1999-IB Invested Amount as of such Settlement Date (after giving effect
to any increase thereof on such Settlement Date), an amount equal to the
Series 1999-3 Hypothetical Yield Shortfall Amount and (ii) otherwise, an amount
equal to the product of (x) the Series 1999-3 Weighted Average Yield Shortfall
for such Settlement Date, (y) the aggregate Lease Balance of all Series 1999-3
Yield Shortfall Leases as of the last day of the immediately preceding Monthly
Period and (z) the Series 1999-3 Weighted Average Yield Shortfall Life for such
Settlement Date.



--------------------------------------------------------------------------------



 



19

     “Series 1999-3 Yield Shortfall Lease” means, as of any Settlement Date,
each Unit Lease that is a Floating Rate Lease with an actual or implicit finance
charge rate of less than the Series 1999-3 Minimum Yield Rate as of the last day
of the immediately preceding Monthly Period.
     “Series 1999-3 Yield Supplement Account” is defined in Section 5A.10(a).
     “Series 1999-3 Yield Supplement Account Amount” means, on any date of
determination, the amount on deposit in the Series 1999-3 Yield Supplement
Account and available for withdrawal therefrom.
     “Series 1999-3 Yield Supplement Account Surplus” means, on any date of
determination, the amount, if any, by which the Series 1999-3 Yield Supplement
Account Amount exceeds the Series 1999-3 Required Yield Supplement Amount.
     “Series 1999-3 Yield Supplement Deficiency” means, on any date of
determination, the amount by which the Series 1999-3 Required Yield Supplement
Account Amount is less than the Series 1999-3 Yield Supplement Account Amount.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Total Cash Available” means, for any Settlement Date, the excess, if any,
of (a) the sum of (i) the aggregate amount of Collections allocated to the
Series 1999-3 General Collection Subaccount pursuant to Section 5A.2(a) during
the immediately preceding Monthly Period, (ii) an amount equal to the product of
the average daily Series 1999-3 Invested Percentage during such Monthly Period
and the amount of the Unit Repurchase Payments paid by the Servicer or SPV on
such Settlement Date, (iii) an amount equal to the product of the average daily
Series 1999-3 Invested Percentage during such Monthly Period and the amount of
the Monthly Servicer Advance made by the Servicer on such Settlement Date,
(iv) an amount equal to the product of the average daily Series 1999-3 Invested
Percentage during such Monthly Period and the amount withdrawn from the Gain on
Sale Account pursuant to Section 5.2(e) of the Base Indenture on the Transfer



--------------------------------------------------------------------------------



 



20

Date immediately preceding such Settlement Date and (v) the investment income on
amounts on deposit in the Series 1999-3 Principal Collection Subaccount and the
Series 1999-3 General Collection Subaccount transferred to the Series 1999-3
Settlement Collection Subaccount on such Settlement Date pursuant to Section 5A.
1(b) over (b) the aggregate amount withdrawn from the Series 1999-3 General
Collection Subaccount and deposited in the Series 1999-3 Principal Collection
Subaccount pursuant to Section
     5A.2(f) during the immediately preceding Monthly Period.
     “Transferee” is defined in Section 11.10(f).
     “Transferee Supplement” is defined in Section 11.10(c).
     “Year 2000 Compliant” means, with respect to a specified Person, that all
of such Persons’ computer applications (including those of suppliers, vendors
and customers) that are material to the performance of the Issuer’s, the
Servicer’s or the Administrator’s obligations under the Transaction Documents
are reasonably expected on a timely basis to be able to perform properly in all
material respects date-sensitive functions for all dates before and after
January 1, 2000.
ARTICLE 2
PURCHASE AND SALE OF SERIES 1999-3 INVESTOR NOTES;
INCREASES AND DECREASES OF SERIES 1999-3 INVESTED AMOUNT
          Section 2.1 Purchases of the Series 1999-3 Investor Notes.
          (a) Initial Purchases. Subject to the terms and conditions of this
Indenture Supplement, including delivery of notice in accordance with
Section 2.3, (i) each CP Conduit Purchaser may, in its sole discretion, purchase
a Series 1999-3 Investor Note in an amount equal to all or a portion of its
Commitment Percentage of the Series 1999-3 Initial Invested Amount on any
Business Day during the period from the Effective Date to and including the
Expiry Date with respect to such CP Conduit Purchaser (the “Series 1999-3
Initial Funding Date”), and if such CP Conduit Purchaser shall have notified the
Administrative Agent and the Funding Agent with respect to such CP Conduit
Purchaser that it has elected not to fund a Series 1999-3 Investor Note in an
amount equal to its Commitment Percentage of the Series 1999-3 Initial Invested
Amount on the Series 1999-3 Initial Funding Date, the APA Bank with respect to
such CP Conduit Purchaser shall fund on the Series 1999-3 Initial Funding Date
that portion of such Series 1999-3 Investor Note not to be funded by such CP
Conduit Purchaser and (ii) thereafter, (A) if a CP Conduit Purchaser shall have
purchased a Series 1999-3 Investor Note on the Series 1999-3 Initial Funding
Date, such CP Conduit Purchaser may, in its sole discretion, maintain its
Series 1999-3 Investor Note, subject to increase or decrease during the period
from the Effective Date to and including the Expiry Date with respect to such CP
Conduit Purchaser, in accordance with the provisions of this Indenture
Supplement and (B) the APA Bank with respect to such CP Conduit Purchaser shall
maintain the Series 1999-3 Investor Note with respect to such Purchaser, subject
to increase or decrease during the period from the Effective Date to and
including the Expiry Date with respect to such CP Conduit Purchaser, in
accordance with the provisions of this Indenture Supplement. Payments by each CP
Conduit Purchaser and/or the APA Bank with



--------------------------------------------------------------------------------



 



21

respect to such CP Conduit Purchaser shall be made in immediately available
funds on the Series 1999-3 Initial Funding Date to the Funding Agent with
respect to such CP Conduit Purchaser for remittance to the Indenture Trustee for
deposit into the Series 1999-3 Collection Subaccount.
          (b) Maximum Purchaser Invested Amounts. Notwithstanding anything to
the contrary contained in this Indenture Supplement, at no time shall the
Purchaser Invested Amount with respect to any Purchaser exceed the Maximum
Purchaser Invested Amount with respect to such Purchaser at such time.
          (c) Form of Series 1999-3 Investor Notes. The Series 1999-3 Investor
Notes shall be issued in fully registered form without interest coupons,
substantially in the form set forth in Exhibit A hereto.
          Section 2.2 Delivery.
          (a) On the Series 1999-3 Initial Funding Date, the Issuer shall sign
and shall direct the Indenture Trustee in writing pursuant to Section 2.4 of the
Base Indenture to duly authenticate, and the Indenture Trustee, upon receiving
such direction, shall so authenticate a Series 1999-3 Investor Note in the name
of the Funding Agent with respect to each Purchaser in an amount equal to the
Maximum Purchaser Invested Amount with respect to such Purchaser and deliver
such Series 1999-3 Investor Note to such Funding Agent in accordance with such
written directions.
          (b) The Indenture Trustee shall indicate in the Note Register the
actual Purchaser Invested Amount outstanding with respect to each Purchaser and
the actual Series 1999-3 Invested Amount outstanding on any date of
determination, which, absent manifest error, shall constitute prima facie
evidence of the outstanding Purchaser Invested Amounts and outstanding
Series 1999-3 Invested Amount from time to time.
          Section 2.3 Procedure for Initial Issuance and for Increasing the
Series 1999-3 Invested Amount.
          (a) Subject to Section 2.3(c), (i) on the Series 1999-3 Initial
Funding Date, each CP Conduit Purchaser may agree, in its sole discretion, to
purchase, and the APA Bank with respect to such CP Conduit Purchaser shall
purchase, a Series 1999-3 Investor Note in accordance with Section 2.1 and
(ii) on any Business Day during the period from the Effective Date to and
including the Expiry Date with respect to a CP Conduit Purchaser, such CP
Conduit Purchaser may agree, in its sole discretion, and the APA Bank with
respect to such CP Conduit Purchaser hereby agrees that the Purchaser Invested
Amount with respect to such Purchaser may be increased by an amount equal to its
Commitment Percentage of the Increase Amount (an “Increase”), upon the request
of the Issuer (each date on which an increase in the Series 1999-3 Invested
Amount occurs hereunder being herein referred to as the “Increase Date”
applicable to such Increase); provided, however, that the Issuer shall have
given the Administrative Agent (with a copy to the Indenture Trustee)
irrevocable written notice (effective upon receipt), by telecopy (receipt
confirmed), substantially in the form of Exhibit B hereto, of such request no
later than 9:30 A.M., New York City time, on the Business Day prior to the
Series 1999-3 Initial Funding Date or such Increase Date, as the case may be;
provided, further, that if the proposed



--------------------------------------------------------------------------------



 



22

amount of any Increase (the “Increase Amount”) will be $200,000,000 or more, the
Issuer shall have given the Administrative Agent written notice thereof no later
than 9:30 A.M., New York City time, on the second Business Day prior to the
proposed Increase Date. Such notice shall state (x) the Series 1999-3 Initial
Funding Date or the Increase Date, as the case may be, and (y) the initial
invested amount (the “Series 1999-3 Initial Invested Amount”) or the proposed
Increase Amount, as the case may be.
          (b) If a CP Conduit Purchaser elects not to fund the full amount of
its Commitment Percentage of the Series 1999-3 Initial Invested Amount or a
requested Increase, such CP Conduit Purchaser shall notify the Administrative
Agent and the Funding Agent with respect to such CP Conduit Purchaser, and the
APA Bank with respect to such CP Conduit Purchaser shall fund the portion of its
Commitment Percentage of the Series 1999-3 Initial Invested Amount or such
Increase, as the case may be, not funded by such CP Conduit Purchaser.
          (c) No Purchaser shall be required to make the initial purchase of a
Series 1999-3 Investor Note on the Series 1999-3 Initial Funding Date or to
increase its Purchaser Invested Amount on any Increase Date hereunder unless:
     (i) the Series 1999-3 Initial Invested Amount or Increase Amount is equal
to $10,000,000 or an integral multiple of $500,000 in excess thereof;
     (ii) after giving effect to the initial purchase amount or Increase Amount,
the Purchaser Invested Amount with respect to such Purchaser would not exceed
the Maximum Purchaser Invested Amount with respect to such Purchaser;
     (iii) after giving effect to the initial purchase amount or Increase
Amount, no Series 1999-3 Allocated Asset Amount Deficiency, Series 1999 -3
Liquid Credit Enhancement Deficiency or Series 1999-3 Yield Supplement
Deficiency would have occurred and be continuing;
     (iv) no Amortization Event or Potential Amortization Event shall have
occurred and be continuing;
     (v) all of the representations and warranties made by each of the Issuer,
SPV, the Origination Trust and the Servicer in each Transaction Document to
which it is a party are true and correct in all material respects on and as of
the Series 1999-3 Initial Funding Date or such Increase Date, as the case may
be, as if made on and as of such date (except to the extent such representations
and warranties are expressly made as of another date); and
     (vi) all conditions precedent set forth in Section 4.2 of the Transfer
Agreement to the funding of the Additional Units, if any, being funded on the
Series 1999-3 Initial Funding Date or such Increase Date, as the case may be,
shall have been satisfied, including, without limitation, delivery of the
Additional Assignment to the Issuer and the Indenture Trustee in accordance with
Section 4.2 of the Transfer Agreement.



--------------------------------------------------------------------------------



 



23

The Issuer’s acceptance of funds in connection with (x) the initial purchase of
Series 1999-3 Investor Notes on the Series 1999-3 Initial Funding Date and
(y) each Increase occurring on any Increase Date shall constitute a
representation and warranty by the Issuer to the applicable Purchasers as of the
Series 1999-3 Initial Funding Date or such Increase Date (except to the extent
such representations and warranties are expressly made as of another date), as
the case may be, that all of the conditions contained in this Section 2.3(c)
have been satisfied.
          (d) If there is a Principal Overpayment Amount for any Settlement
Date, the Issuer shall request an Increase in accordance with Section 2.3(a) in
an amount equal to such Principal Overpayment Amount effective on such
Settlement Date. Notwithstanding the provisions of Section 2.3(c), each
Purchaser shall be required to fund its Commitment Percentage of such an
Increase even if the Issuer is unable to satisfy the conditions set forth in
clause (i), (iii), (iv) or (vi) of Section 2.3(c).
          (e) Upon receipt of any notice required by Section 2.3(a) from the
Issuer, the Administrative Agent shall forward (by telecopy or electronic
messaging system) a copy of such notice to the Funding Agent with respect to
each Purchaser, no later than 1:00 P.M., New York City time, on the day
received. After receipt by any Funding Agent with respect to a Purchaser of such
notice from the Administrative Agent, such Funding Agent shall, except as
otherwise provided in Section 2.3(d), so long as the conditions set forth in
Sections 2.3(a) and (c) are satisfied, promptly provide telephonic notice to the
related CP Conduit Purchaser and the related APA Bank, of the Increase Date and
of such Purchaser’s Commitment Percentage of the Increase Amount. If such CP
Conduit Purchaser elects to fund all or a portion of its Commitment Percentage
of the Increase Amount, such CP Conduit Purchaser shall pay in immediately
available funds its Commitment Percentage (or any portion thereof) of the amount
of such Increase on the related Increase Date to the Funding Agent with respect
to such Purchaser for deposit into the Series 1999-3 Collection Subaccount. If
such CP Conduit Purchaser does not fund the full amount of its Commitment
Percentage of the Increase Amount and the related APA Bank funds the portion
thereof not funded by the CP Conduit Purchaser, such APA Bank shall pay in
immediately available funds such portion on the related Increase Date to the
Funding Agent with respect to such Purchaser for deposit in the Series 1999-3
Collection Subaccount.
          Section 2.4 Sales by CP Conduit Purchasers of Series 1999-3 Investor
Notes to APA Banks. Notwithstanding any limitation to the contrary contained
herein, each CP Conduit Purchaser may, in its own discretion, at any time, sell
or assign all or any portion of its interest in its Series 1999-3 Note to any
Conduit Assignee or to the APA Bank with respect to such CP Conduit Purchaser
pursuant to, and subject to the terms and conditions of, the Asset Purchase
Agreement with respect to such CP Conduit Purchaser.
          Section 2.5 Procedure for Decreasing the Series 1999-3 Invested
Amount; Optional Termination.
          (a) On any Business Day prior to the occurrence of an Amortization
Event, upon the written request of the Issuer or the Administrator on behalf of
the Issuer, the Series 1999-3 Invested Amount may be reduced (a “Decrease”) by
the Indenture Trustee’s withdrawing from the Series 1999-3 Distribution Account,
depositing into the Series 1999-3 Distribution Account and distributing to the
Administrative Agent funds on deposit in the Series 1999-3
          



--------------------------------------------------------------------------------



 



24

Principal Collection Subaccount on such day in accordance with Section 5A,7(c)
in an amount not to exceed the amount of such funds on deposit on such day;
provided that the Administrator shall have given the Administrative Agent (with
a copy to the Indenture Trustee) irrevocable written notice (effective upon
receipt) of the amount of such Decrease prior to 9:30 A.M., New York City time,
on the second Business Day prior to such Decrease, in the case of any such
Decrease in an amount less than $200,000,000, and prior to 9:30 A.M., New York
City time, on a Business Day that is at least ten days prior to such Decrease,
in the case of any such Decrease in an amount of $200,000,000 or more; provided,
further, that any such Decrease shall be in an amount equal to $10,000,000 and
integral multiples of $500,000 in excess thereof. Upon each Decrease, the
Indenture Trustee shall indicate in the Note Register such Decrease. Upon
receipt of any notice required by Section 2.5(a) from the Issuer, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to the Funding Agent with respect to each Purchaser, no
later than 1:00 P.M., New York City time, on the day received.
          (b) (i) On any Business Day, the Issuer shall have the right to
deliver an irrevocable written notice (an “Optional Termination Notice”) to the
Administrative Agent, the Indenture Trustee, the Administrator and the Rating
Agencies in which the Issuer declares that the Commitments shall terminate on
the date (the “Optional Termination Date”) set forth in such notice (which date,
in any event, shall be a Payment Date not less than twenty Business Days from
the date on which such notice is delivered). Upon receipt of any Optional
Termination Notice from the Issuer, the Administrative Agent shall promptly
notify the Funding Agent with respect to each Purchaser thereof.
              (ii) From and after the Optional Termination Date, the
Series 1999-3 Amortization Period shall commence for all purposes under this
Indenture Supplement and the other Transaction Documents.
          (c) If there are funds on deposit in the Series 1999-3 Principal
Collection Subaccount on any Business Day on which the Purchaser Invested Amount
with respect to any Non-Extending Purchaser shall not have been reduced to zero
and the Issuer would be permitted under the terms of Section 2.5(a) to effect a
Decrease with such funds, the Issuer shall request such a Decrease in accordance
with Section 2.5(a) on the earliest possible date.
          Section 2.6 Increases and Reductions of the Commitments; Extensions of
the Commitments.
          (a) The Issuer may from time to time request that any Purchaser agree
to increase its Maximum Purchaser Invested Amount. An increase in any Maximum
Purchaser Invested Amount shall be effective hereunder if such Purchaser shall
have agreed to such increase in its Maximum Purchaser Invested Amount and
(ii) if such increase results in an increase in the Series 1999-3 Maximum
Invested Amount, the aggregate stated liquidation preference of all
Series 1999-3 Senior Preferred Membership Interests on the date of such increase
is at least equal to 9.6783% of the Series 1999-3 Maximum Invested Amount, after
giving effect to such increase and the aggregate balances of all of the capital
accounts of the Members of the Issuer are equal to at least 13% of the Issuer’s
total capitalization, after giving effect to such increase.
          



--------------------------------------------------------------------------------



 



25

          (b) If the Issuer desires to extend the Scheduled Expiry Date with
respect to the Purchasers, the Issuer shall notify the Administrative Agent at
least 60 days prior to such Scheduled Expiry Date of its desire to extend the
Scheduled Expiry Date with respect to the Purchasers, whereupon the
Administrative Agent shall notify the Funding Agent with respect to each
Purchaser of the Issuer’s desire to so extend the Scheduled Expiry Date. Each
Funding Agent, on behalf of its Purchaser, shall notify the Administrative Agent
and the Issuer in writing of whether such Purchaser agrees to an extension of
the Scheduled Expiry Date with respect to such Purchaser; provided that failure
by a Funding Agent to respond to such request shall not be construed as a
consent by such Purchaser to such extension. The decision to extend or not
extend shall be made by each Purchaser in its sole discretion. In the event that
any Purchaser desires to extend its Scheduled Expiry Date for an amount that is
less than its Maximum Purchaser Invested Amount prior to the Issuer’s request
for an extension, the Issuer, in its sole discretion, may accept such extension;
provided, however, that such Purchaser (x) shall be deemed to be a Non-Extending
Purchaser for purposes of Section 5A.7(c) having a Purchaser Invested Amount
equal to the excess of its Purchaser Invested Amount over the Maximum Purchaser
Invested Amount that will be available after the extension of its Scheduled
Expiry Date and (y) shall be deemed to be an Extending Purchaser with a Maximum
Purchaser Invested Amount equal to the portion of its Maximum Purchaser Invested
Amount that will be available after the extension of its Scheduled Expiry Date.
Any extension of the Scheduled Expiry Date with respect to a Purchaser shall be
subject to the prior written consent of each Series 1999-3 Preferred Member.
          (c) On any Business Day during the Series 1999-3 Revolving Period, the
Issuer may, upon two (2) Business Days’ prior written notice to the
Administrative Agent (effective upon receipt) (with copies to the Administrator
and the Indenture Trustee) reduce the Series 1999-3 Maximum Invested Amount in
an amount equal to $10,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided that no such termination or reduction shall be permitted if,
after giving effect thereto and to any reduction in the Series 1999-3 Invested
Amount on such date, the Purchaser Invested Amount with respect to any Purchaser
would exceed the Maximum Purchaser Invested Amount with respect to such
Purchaser then in effect. Any reduction in the Series 1999-3 Maximum Invested
Amount shall be made on a pro rata basis to the Maximum Purchaser Invested
Amounts with respect to the Purchasers, based on the Maximum Purchaser Invested
Amount with respect to each Purchaser. Once reduced, the Maximum Purchaser
Invested Amounts may not be subsequently reinstated.
          Section 2.7 Interest; Fees.
          (a) Interest shall be payable on the Series 1999-3 Investor Notes on
each Payment Date pursuant to Section 5A.5(a). On any Business Day, the Issuer
may, subject to Section 2.7(c), elect to allocate all or any portion of the
Available CP Funding Amount with respect to any Match Funding CP Conduit
Purchaser, to one or more CP Tranches with CP Rate Periods commencing on such
Business Day by giving the Administrative Agent and the Funding Agent with
respect to such Match Funding CP Conduit Purchaser irrevocable written or
telephonic (confirmed in writing) notice thereof, which notice must be received
by such Funding Agent prior to 11:00 A.M., New York City time, one Business Day
prior to such Business Day. Such notice shall



--------------------------------------------------------------------------------



 



26

specify (i) the applicable Business Day, (ii) the CP Rate Period for each CP
Tranche to which a portion of the Available CP Funding Amount with respect to
such Purchaser is to be allocated and (iii) the portion of such Available CP
Funding Amount being allocated to each such CP Tranche. On any Business Day, the
Issuer may, subject to Section 2.7(c), elect to allocate all or any portion of
the Available APA Bank Funding Amount with respect to any Purchaser to one or
more Eurodollar Tranches with Eurodollar Periods commencing on such Business Day
by giving the Administrative Agent and the Funding Agent with respect to such
Purchaser irrevocable written or telephonic (confirmed in writing) notice
thereof, which notice must be received by such Funding Agent prior to 1:00 P.M.,
New York City time, three Business Days prior to such Business Day. Such notice
shall specify (i) the applicable Business Day, (ii) the Eurodollar Period for
each Eurodollar Tranche to which a portion of the Available APA Bank Funding
Amount with respect to such Purchaser is to be allocated and (iii) the portion
of such Available APA Bank Funding Amount being allocated to each such
Eurodollar Tranche. Upon receipt of any such notice, the Funding Agent with
respect to a Purchaser shall notify the CP Conduit Purchaser and the APA Bank
with respect to such Purchaser of the contents of such notice promptly upon
receipt thereof.
     (c) Notwithstanding anything to the contrary contained in this Section 2.7,
(i) (A) each Match Funding CP Conduit Purchaser shall approve the length of each
CP Rate Period and the portion of the Available CP Funding Amount with respect
to such Match Funding CP Conduit Purchaser allocated to such CP Rate Period,
(B) such Match Funding CP Conduit Purchaser may select, in its sole discretion,
any new CP Rate Period if (x) the Issuer does not provide notice of a new CP
Rate Period on a timely basis or (y) the Funding Agent with respect to such
Match Funding CP Conduit Purchaser, on behalf of such Match Funding CP Conduit
Purchaser, determines, in its sole discretion, that the CP Rate Period requested
by the Issuer is unavailable or for any reason commercially undesirable and
(C) the portion of the Available CP Funding Amount with respect to such Match
Funding CP Conduit Purchaser allocable to each CP Tranche must be in an amount
equal to $1,000,000 or an integral multiple of $100,000 in excess thereof and
(ii) (A) the portion of the Available APA Bank Funding Amount with respect to
any Purchaser allocable to each Eurodollar Tranche must be in an amount equal to
$100,000 or an integral multiple of $100,000 in excess thereof, (B) no more than
10 Eurodollar Tranches with respect to such Purchaser shall be outstanding at
any one time, (C) after the occurrence and during the continuance of any
Amortization Event or Potential Amortization Event, the Issuer may not elect to
allocate any portion of the Available APA Bank Funding Amount with respect to
any Purchaser to a Eurodollar Tranche and (D) during the Series 1999-3
Amortization Period, the Issuer may not select any Eurodollar Period that does
not end on or prior to the next succeeding Payment Date.
     (d) On any Business Day, a Match Funding CP Conduit Purchaser may elect
that the Issuer no longer be permitted to select CP Tranches in accordance with
Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect
to such CP Conduit Purchaser by giving the Issuer and the Administrative Agent
irrevocable written notice thereof, which notice must be received by the Issuer
and the Administrative Agent at least one Business Day prior to such Business
Day. On any Business Day, a Pooled Funding CP Conduit Purchaser may elect
thereafter to allow the Issuer to select CP Tranches in accordance with Sections
2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect to such
CP Conduit Purchaser by giving the Issuer and the Administrative Agent
irrevocable written notice thereof, which notice



--------------------------------------------------------------------------------



 



27

must be received by the Issuer and the Administrative Agent at least one
Business Day prior to such Business Day. Any CP Conduit Purchaser making an
election to change the manner in which its funding costs in respect of its
Series 1999-3 Investor Note are allocated in accordance with this Section 2.7(d)
will be both a Match Funding CP Conduit Purchaser and a Pooled Funding CP
Conduit Purchaser during the period that its Series 1999-3 Investor Note is
funded on both a “pooled” and “match funded” basis and its Monthly Funding Costs
during that period will be calculated accordingly.
          (e) The Indenture Trustee (acting at the written direction of the
Administrator upon which the Indenture Trustee may conclusively rely) shall
distribute pursuant to Section 5A.5(b), from amounts deposited in the
Series 1999-3 Distribution Account pursuant to Section 5A.4(c), to the
Administrative Agent, for the account of each Purchaser, on each Payment Date, a
commitment fee with respect to the Series 1999-3 Interest Period ending on such
Payment Date (the “Commitment Fee”) during the period from the Effective Date to
and including the Expiry Date with respect to such Purchaser at the Commitment
Fee Rate of the average daily Commitment Amount with respect to such Purchaser
during such Series 1999-3 Interest Period less the average daily Purchaser
Invested Amount with respect to such Purchaser during such Series 1999-3
Interest Period. The Commitment Fee shall be payable monthly in arrears on each
Payment Date.
          (f) Calculations of per annum rates under this Indenture Supplement
shall be made on the basis of a 360- (or 365-/366-, in the case of interest on
the Floating Tranche based on the Prime Rate) day year. Calculations of
Commitment Fees shall be made on the basis of a 360-day year. Each determination
of the Adjusted LIBO Rate by the Administrative Agent shall be conclusive and
binding upon each of the parties hereto in the absence of manifest error.
          Section 2.8 Indemnification by the Issuer and the Administrator.
          (a) The Issuer agrees to indemnify and hold harmless the Indenture
Trustee, the Administrative Agent, each Funding Agent, each Purchaser and each
of their respective officers, directors, agents and employees (each, a “Company
indemnified person”) from and against any loss, liability, expense, damage or
injury suffered or sustained by (a “Claim”) such Company indemnified person by
reason of (i) any acts, omissions or alleged acts or omissions arising out of,
or relating to, activities of the Issuer pursuant to the Indenture or the other
Transaction Documents to which it is a party, (ii) a breach of any
representation or warranty made or deemed made by the Issuer (or any of its
officers) in the Indenture or other Transaction Document or (iii) a failure by
the Issuer to comply with any applicable law or regulation or to perform its
covenants, agreements, duties or obligations required to be performed or
observed by it in accordance with the provisions of the Indenture or the other
Transaction Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability, expense, damage
or injury (A) resulted from the gross negligence, bad faith or wilful misconduct
of such Company indemnified person or its officers, directors, agents,
principals, employees or employers, (B) resulted solely from a default by an
Obligor with respect to any Sold Unit or Fleet Receivable or (C) includes any
Excluded Taxes; provided that any payments made by the Issuer pursuant to this
Section 2.8 shall be made solely from funds available therefor pursuant to
          



--------------------------------------------------------------------------------



 



28

Section 5A.5(e), shall be non-recourse other than with respect to such funds,
and shall not constitute a claim against the Issuer to the extent that such
funds are insufficient to make such payment.
          (b) The Administrator agrees to indemnify and hold harmless the
Indenture Trustee, the Administrative Agent, each Funding Agent, each Purchaser
and each of their respective officers, directors, agents and employees (each, a
“Administrator indemnified person”) from and against any Claim by reason of
(i) any acts, omissions or alleged acts or omissions arising out of, or relating
to, activities of the Administrator pursuant to the Indenture or the other
Transaction Documents to which it is a party, (ii) a breach of any
representation or warranty made or deemed made by the Administrator (or any of
its officers) in the Indenture or other Transaction Document or (iii) a failure
by the Administrator to comply with any applicable law or regulation or to
perform its covenants, agreements, duties or obligations required to be
performed or observed by it in accordance with the provisions of the Indenture
or the other Transaction Documents, including, but not limited to, any judgment,
award, settlement, reasonable attorneys’ fees and other reasonable costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim, except to the extent such loss, liability, expense,
damage or injury (A) resulted from the gross negligence, bad faith or wilful
misconduct of such Administrator indemnified person or its officers, directors,
agents, principals, employees or employers, (B) resulted solely from a default
by an Obligor with respect to any Sold Unit or Fleet Receivable or (C) include
any Excluded Taxes.
          Section 2.9 Funding Agents.
          (a) The Funding Agent with respect to each Purchaser is hereby
authorized to record on each Business Day the CP Funded Amount with respect to
such Purchaser and the aggregate amount of Discount accruing with respect
thereto on such Business Day and the APA Bank Funded Amount with respect to such
Purchaser and the amount of interest accruing with respect thereto on such
Business Day and, based on such recordations, to determine the Monthly Funding
Costs with respect to each Series 1999-3 Interest Period and such Purchaser. Any
such recordation by a Funding Agent, absent manifest error, shall constitute
prima facie evidence of the accuracy of the information so recorded.
Furthermore, the Funding Agent with respect to each Purchaser will maintain
records sufficient to identify the percentage interest of the related CP Conduit
Purchaser and each APA Bank with respect to such Purchaser holding an interest
in the Series 1999-3 Investor Note registered in the name of such Funding Agent
and any amounts owing thereunder.
          (b) Upon receipt of funds from the Administrative Agent on each
Payment Date and the date of any Decrease, each Funding Agent shall pay such
funds to the related CP Conduit Purchaser and/or the related APA Bank owed such
funds in accordance with the recordations maintained by it in accordance with
Section 2.9(a) and the Asset Purchase Agreement with respect to such CP Conduit
Purchaser. If a Funding Agent shall have paid to any CP Conduit Purchaser or APA
Bank any funds that (i) must be returned for any reason (including bankruptcy)
or (ii) exceeds that which such CP Conduit Purchaser or APA Bank was entitled to
receive, such amount shall be promptly repaid to such Funding Agent by such CP
Conduit Purchaser or APA Bank.
          



--------------------------------------------------------------------------------



 



29

ARTICLE 3
ARTICLE 5 OF THE BASE INDENTURE
          Sections 5.1 through 5.4 of the Base Indenture and each other Section
of Article 5 of the Indenture relating to another Series shall read in their
entirety as provided in the Base Indenture or any applicable Indenture
Supplement. Article 5 of the Base Indenture (except for Sections 5.1 through 5.4
thereof and any portion thereof relating to another Series) shall read in its
entirety as follows and shall be exclusively applicable to the Series 1999-3
Investor Notes:
          Section 5A.1 Establishment of Series 1999-3 Subaccounts.
          (a) The Indenture Trustee shall establish and maintain in the name of
the Indenture Trustee for the benefit of the Series 1999-3 Investor Noteholders
(i) a subaccount of the Collection Account (the “Series 1999-3 Collection
Subaccount”); and (ii) three subaccounts of the Series 1999-3 Collection
Subaccount: (1) the Series 1999-3 General Collection Subaccount, (2) the
Series 1999-3 Principal Collection Subaccount and (3) the Series 1999-3
Settlement Collection Subaccount (respectively, the “Series 1999-3 General
Collection Subaccount.” the “Series 1999-3 Principal Collection Subaccount” and
the “Series 1999-3 Settlement Collection Subaccount”); the accounts established
pursuant to this Section 5A.l(a), collectively, the “Series 1999-3
Subaccounts”), each Series 1999-3 Subaccount to bear a designation indicating
that the funds deposited therein are held for the benefit of the Series 1999- 3
Investor Noteholders. The Indenture Trustee shall possess all right, title and
interest in all moneys, instruments, securities and other property on deposit
from time to time in the Series 1999-3 Subaccounts and the proceeds thereof for
the benefit of the Series 1999-3 Investor Noteholders. The Series 1999-3
Subaccounts shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Series 1999-3 Investor Noteholders.
          (b) (i) So long as no Amortization Event has occurred, the Issuer
shall instruct the institution maintaining the Collection Account in writing to
invest funds on deposit in the Series 1999-3 Subaccounts at all times in
Permitted Investments selected by the Issuer (by standing instructions or
otherwise); provided, however, that funds on deposit in a Series 1999-3
Subaccounts may be invested together with funds held in other subaccounts of the
Collection Account. Amounts on deposit and available for investment in the
Series 1999-3 General Collection Subaccount and the Series 1999-3 Principal
Collection Subaccount shall be invested by the Indenture Trustee at the written
direction of the Issuer, so long as no Amortization Event has occurred, in
Permitted Investments that mature, or that are payable or redeemable upon demand
of the holder thereof, on or prior to the next Business Day. On each Settlement
Date, all interest and other investment earnings (net of losses and investment
expenses) on funds deposited in the Series 1999-3 Principal Collection
Subaccount and the Series 1999-3 General Collection Subaccount shall be
deposited in the Series 1999-3 Settlement Collection Subaccount. The Issuer
shall not direct the Indenture Trustee to dispose of (or permit the disposal of)
any Permitted Investments prior to the maturity thereof to the extent such
disposal would result in a loss of principal of such Permitted Investment. In
the absence of written direction as provided hereunder, all funds on deposit in
the Collection Account shall remain uninvested.



--------------------------------------------------------------------------------



 



30

          (ii) After the occurrence of an Amortization Event, the Administrative
Agent shall instruct the institution maintaining the Collection Account in
writing to invest funds on deposit in the Series 1999-3 Subaccounts from time to
time in Permitted Investments selected by the Administrative Agent (by standing
instructions or otherwise). Amounts on deposit and available for investment in
the Series 1999-3 Subaccounts shall be invested by the Indenture Trustee at the
written direction of the Administrative Agent in Permitted Investments that
mature, or that are payable or redeemable upon demand of the holder thereof on
or prior to the Business Day immediately preceding the next Payment Date. On
each Settlement Date, all interest and other investment earnings (net of losses
and investment expenses) on funds deposited in the Series 1999-3 General
Collection Subaccount and the Series 1999-3 Principal Collection Subaccount
shall be deposited in the Series 1999-3 Settlement Collection Subaccount. The
Administrative Agent shall not direct the Indenture Trustee to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of principal of such
Permitted Investment. In the absence of written direction as provided hereunder,
all funds on deposit shall remain uninvested.
          Section 5A.2 Allocations with Respect to the Series 1999-3 Investor
Notes.
          (a) Prior to 1:00 P.M., New York City time, on each Deposit Date, the
Administrator shall direct the Indenture Trustee in writing to allocate to the
Series 1999-3 Investor Noteholders and deposit in the Series 1999-3 General
Collection Subaccount an amount equal to the product of the Series 1999-3
Invested Percentage on such Deposit Date and the Collections deposited into the
Collection Account on such Deposit Date.
          (b) The Administrator shall direct the Indenture Trustee in writing to
allocate to the Series 1999-3 Investor Noteholders and deposit in the
Series 1999-3 General Collection Subaccount the following amounts on each
Business Day (the “Series 1999-3 Daily Principal Allocation”):
     (i) the proceeds from the initial sale of the Series 1999-3 Investor Notes
or any Increase; and
     (ii) any amounts allocated to another Series of Investor Notes that the
Issuer or the Administrator, on behalf of the Issuer, has elected to apply to
reduce the Series 1999-3 Invested Amount.
          (c) On each Determination Date, the Administrator shall direct the
Indenture Trustee in writing to allocate to the Series 1999-3 Investor
Noteholders and deposit in the Series 1999-3 Settlement Collection Subaccount on
the immediately succeeding Transfer Date amounts withdrawn from the Gain on Sale
Account, in an amount equal to the product of the average daily Series 1999-3
Invested Percentage during the immediately preceding Monthly Period and the
amount withdrawn from the Gain on Sale Account pursuant to Section 5.2(e) of the
Base Indenture on such Transfer Date.
          (d) On each Determination Date, the Administrator shall direct the
Indenture Trustee in writing to allocate to the Series 1999-3 Investor
Noteholders and deposit in the Series



--------------------------------------------------------------------------------



 



31

1999-3 Settlement Collection Subaccount on the immediately succeeding Settlement
Date the following amounts:
     (i) any Unit Repurchase Payments made by the Servicer or SPV, in an amount
equal to the product of the average daily Series 1999-3 Invested Percentage
during the immediately preceding Monthly Period and the amount of such Unit
Repurchase Payments;
     (ii) the Monthly Servicer Advance made by the Servicer, in an amount equal
to the product of the average daily Series 1999-3 Invested Percentage during the
immediately preceding Monthly Period and the amount of such Monthly Servicer
Advance; and
     (iii) payments made under the Lease Rate Caps maintained by the Issuer
pursuant to Section 5A.12, in an amount equal to the product of the average
daily Series 1999-3 Invested Percentage during the immediately preceding Monthly
Period and the amount of such payments.
     (e) On each Business Day, the Administrator will direct the Indenture
Trustee in writing to allocate, prior to 1:00 P.M., New York City time, the
Series 1999-3 Daily Principal Allocation deposited in the Series 1999-3
Collection Subaccount in the following priority:
     (i) if such Business Day is a Settlement Date, allocate to the
Series 1999-3 Settlement Collection Subaccount, an amount equal to the lesser of
(A) the proceeds from any Increase on such Settlement Date and (B) the Principal
Overpayment Amount for such Settlement Date; and
     (ii) allocate any remaining portion of any Increase and any amounts
allocated to another Series of Investor Notes that the Issuer or the
Administrator, on behalf of the Issuer, has elected to apply to reduce the
Series 1999-3 Invested Amount to the Series 1999-3 Principal Collection
Subaccount.
          (f) If, on any Business Day during the Series 1999-3 Revolving Period,
other than during any Paydown Period, the sum of (i) the Series 1999-3 Daily
Principal Allocation and (ii) the amount on deposit in the Series 1999-3
Principal Collection Subaccount on such Business Day is less than the Daily
Principal Utilization Amount for such Business Day, the Administrator will
direct the Indenture Trustee in writing, prior to 1:00 P.M., New York City time,
to withdraw an amount equal to such deficit from the Series 1999-3 General
Collection Subaccount and deposit it into the Series 1999-3 Principal Collection
Subaccount.
          (g) The Administrator may direct the Indenture Trustee in writing by
1:00 P.M., New York City time, on any Business Day during the Series 1999-3
Revolving Period to withdraw amounts on deposit in the Series 1999-3 Principal
Collection Subaccount for any of the following purposes:
     (i) if such Business Day is an Additional Closing Date, to pay all or a
portion of the Transferred Asset Payment due on such Additional Closing Date
pursuant to the Transfer Agreement;



--------------------------------------------------------------------------------



 



32

     (ii) if the Administrator shall have given the Administrative Agent written
notice of a Decrease in accordance with Section 2.5(a), to the Series 1999-3
Invested Amount in accordance with Section 2.5; or
     (iii) to reduce the Invested Amount of any other Series of Investor Notes;
provided, however that during any Paydown Period the Administrator may withdraw
amounts on deposit in the Series 1999-3 Principal Collection Subaccount pursuant
to this Section 5A.2(g) only to reduce the Purchaser Invested Amounts of the
Non-Extending Purchaser or Non- Extending Purchasers pursuant to Sections 2.5(a)
and 5A.7(c).
          (h) On any Business Day during the Series 1999-3 Amortization Period
prior to the occurrence of an Amortization Event, the Administrator may direct
the Indenture Trustee in writing to withdraw amounts on deposit in the
Series 1999-3 Principal Collection Subaccount and apply them to reduce the
Series 1999-3 Invested Amount in accordance with Section 2.5; provided, that the
Administrator shall have given the Administrative Agent written notice of such
Decrease in accordance with Section 2.5(a).
          Section 5A.3 Determination of Interest.
          (a) On each Determination Date, the Administrator shall determine the
Series 1999-3 Note Rate for the Series 1999-3 Interest Rate Period ending on the
next succeeding Payment Date, based on the information provided by the Funding
Agents pursuant to this Section 5A.3(a), and the amount of interest payable on
such next succeeding Payment Date on the Series 1999-3 Investor Notes
(“Series 1999-3 Monthly Interest”). Series 1999-3 Monthly Interest for each
Series 1999-3 Interest Period will equal the product of (i) the Series 1999-3
Note Rate for such Series 1999-3 Interest Period, (ii) the average daily
Series 1999-3 Invested Amount during such Series 1999-3 Interest Period and
(iii) the actual number of days elapsed in such Series 1999-3 Interest Period
divided by 360. On each Determination Date, the Funding Agent with respect to
each Purchaser shall provide written notice to the Administrator of the Monthly
Funding Costs with respect to such Purchaser with respect to the portion of the
current Series 1999-3 Interest Period ending on such Determination Date (or, in
the case of the Series 1999-3 Interest Period immediately preceding the
Series 1999-3 Note Termination Date, an estimate of the Monthly Funding Costs
with respect to such Purchaser for such Series 1999-3 Interest Period). For the
purposes of determining Series 1999-3 Monthly Interest for each Series 1999-3
Interest Period (other than the Series 1999-3 Interest Period immediately
preceding the Series 1999-3 Note Termination Date), the Administrator may make a
reasonable estimation of the portion of the Monthly Funding Costs with respect
to each Purchaser to accrue during the portion of such Series 1999-3 Interest
Period succeeding such Determination Date, based on its reasonable expectations
of the Purchaser Invested Amount with respect to such Purchaser during such
period, the Discount on the Commercial Paper issued by, or for the benefit of,
such Purchaser to fund such Purchaser Invested Amount during such period or the
Adjusted LIBO Rates or the Alternate Base Rate applicable to such Purchaser
Invested Amount during such period. If the actual amount of the portion of the
Monthly Funding Costs with respect to any Purchaser accruing during the portion
of any Series 1999-3 Interest Period succeeding the Determination Date in such
Series 1999-3 Interest Period is less than or greater than the amount thereof
estimated by the Administrator on such Determination Date, the Administrator
will



--------------------------------------------------------------------------------



 



33

reduce or increase the Monthly Funding Costs with respect to such Purchaser with
respect to the next succeeding Series 1999-3 Interest Period accordingly. The
Administrator shall determine Series 1999-3 Monthly Interest for the
Series 1999-3 Interest Period immediately preceding the Series 1999-3 Note
Termination Date on the Determination Date immediately preceding the last day of
such Series 1999-3 Interest Period based on the information provided by the
Funding Agents. If a Funding Agent with respect to any Purchaser determines that
the actual Monthly Funding Costs with respect to such Purchaser for the
Series 1999-3 Interest Period immediately preceding the Series 1999-3 Note
Termination Date will be more or less than the estimate thereof provided to the
Administrator and informs the Administrator of such variance prior to the
Payment Date for such Series 1999-3 Interest Period, the Administrator will
amend the Monthly Settlement Statement relating thereto to reflect that variance
and provide the Indenture Trustee, the Administrative Agent and each Funding
Agent with an amended Monthly Settlement Statement on or prior to such Payment
Date.
          (b) On each Determination Date, the Administrator shall determine the
excess, if any (the “Interest Shortfall”), of (i) the sum of (x) the
Series 1999-3 Monthly Interest for the Series 1999-3 Interest Period ending on
the next succeeding Payment Date and (y) the amount of any unpaid Interest
Shortfall, as of the preceding Payment Date (together with any Additional
Interest on such Interest Shortfall) over (ii) the amount which will be
available to be distributed to the Purchasers on such Payment Date in respect
thereof pursuant to this Indenture Supplement. If the Interest Shortfall with
respect to any Payment Date is greater than zero, an additional amount
(“Additional Interest”) equal to the product of (A) the number of days until
such Interest Shortfall shall be repaid divided by 365 (or 366, as the case may
be), (B) the Alternate Base Rate plus 2.0% and (C) such Interest Shortfall (or
the portion thereof which has not been paid to the Series 1999-3 Investor
Noteholders) shall be payable as provided herein on each Payment Date following
such Payment Date, to but excluding the Payment Date on which such Interest
Shortfall is paid to the Series 1999-3 Investor Noteholders.
          Section 5A.4 Monthly Application of Collections.
          (a) On each Settlement Date, the Administrator shall direct the
Indenture Trustee in writing to withdraw from the Series 1999-3 General
Collection Subaccount and allocate to the Series 1999-3 Settlement Collection
Subaccount an amount equal to Total Cash Available for such Settlement Date
(less an amount equal to the investment income from the Series 1999-3 General
Collection Subaccount and the Series 1999-3 Principal Collection Subaccount
transferred to the Series 1999-3 Settlement Collection Subaccount pursuant to
Section 5A. Kb)).
          (b) If the Administrator determines that the aggregate amount
distributable from the Series 1999-3 Settlement Collection Subaccount pursuant
to paragraphs (i) through (xi) of Section 5A.4(c) on any Payment Date exceeds
the sum of the Total Cash Available for such Payment Date and the amount to be
deposited in the Series 1999-3 Settlement Collection Subaccount pursuant to
Section 5A.2(e)(i) on such Payment Date (the “Deficiency”), the Administrator
shall notify the Indenture Trustee thereof in writing at or before 10:00 A.M.,
New York City time, on the Business Day immediately preceding such Payment Date,
and the Indenture Trustee shall, by 11:00 A.M., New York City time, on such
Payment Date, withdraw from the Series 1999-3 Reserve Account and deposit in the
Series 1999-3 Settlement Collection



--------------------------------------------------------------------------------



 



34

Subaccount an amount equal to the least of (x) such Deficiency, (y) the product
of the average daily Series 1999-3 Invested Percentage during the immediately
preceding Monthly Period and Aggregate Net Lease Losses for such Monthly Period
and (z) the Series 1999-3 Reserve Account Amount and, to the extent that such
amount is less than the Deficiency, withdraw from the Series 1999-3 Yield
Supplement Account and deposit in the Series 1999-3 Settlement Collection
Subaccount an amount equal to the lesser of the amount of such insufficiency and
the Series 1999-3 Yield Supplement Account Amount. If the Deficiency with
respect to any Payment Date exceeds the amounts to be withdrawn from the
Series 1999-3 Reserve Account and the Series 1999-3 Yield Supplement Account
pursuant to the immediately preceding sentence, the Administrator shall instruct
the Indenture Trustee in writing at or before 10:00 A.M., New York City time, on
the Business Day immediately preceding such Payment Date, and the Indenture
Trustee shall, by 11:00 A.M., New York City time, on such Payment Date, withdraw
from the Series 1999-3 Reserve Account and deposit in the Series 1999-3
Settlement Collection Subaccount an amount equal to the lesser of (x) the
remaining portion of the Deficiency and (y) the Series 1999-3 Reserve Account
Amount (after giving effect to the withdrawal described in the immediately
preceding sentence).
          (c) On each Payment Date, based solely on the information contained in
the Monthly Settlement Statement with respect to Series 1999-3 Investor Notes,
the Indenture Trustee shall apply the following amounts allocated to, or
deposited in, the Series 1999-3 Settlement Collection Subaccount on such Payment
Date in the following order of priority:
     (i) to SPV, an amount equal to the Series 1999-3 Excess Fleet Receivable
Amount, if any, for such Payment Date;
     (ii) to the Gain On Sale Account, an amount equal to the Series 1999-3
Monthly Residual Value Gain, if any, for such Payment Date;
     (iii) to the Servicer, an amount equal to the Series 1999-3 Monthly
Servicer Advance Reimbursement Amount for such Payment Date;
     (iv) if VMS is not the Servicer, to the Servicer, an amount equal to the
Series 1999-3 Servicing Fee for the Series 1999-3 Interest Period ending on such
Payment Date;
     (v) to the Series 1999-3 Distribution Account, an amount equal to the
Series 1999-3 Monthly Interest payable on such Payment Date plus the amount of
any unpaid Interest Shortfall, as of the preceding Payment Date, together with
any Additional Interest on such Interest Shortfall (such amount, the “Monthly
Interest Payment”);
     (vi) to the Series 1999-3 Distribution Account, an amount equal to the
Commitment Fee for the Series 1999-3 Interest Period ending on such Payment Date
plus the amount of any unpaid Commitment Fee for any prior Series 1999-3
Interest Period (such amount, the “Commitment Fee Payment”);
     (vii) if VMS is the Servicer, to the Servicer, an amount equal to the
Series 1999-3 Servicing Fee for the Series 1999-3 Interest Period ending on such
Payment Date;



--------------------------------------------------------------------------------



 



35

     (viii) to the Administrator, an amount equal to the Series 1999-3
Administrator Fee for the Series 1999-3 Interest Period ending on such Payment
Date;
     (ix) to the Series 1999-3 Distribution Account, an amount equal to the
lesser of (A) Increased Costs for such Payment Date and (B) the Additional Costs
Cap for such Payment Date;
     (x) other than during a Lockout Period, to the Series 1999-3 Preferred
Member Distribution Account, an amount equal to the Dividend Amount for such
Payment Date;
     (xi) (A) on any Payment Date during the Series 1999-3 Revolving Period,
other than during any Paydown Period, to the Series 1999-3 Principal Collection
Subaccount, an amount equal to the Series 1999-3 Allocated Asset Amount
Deficiency, if any, on such Payment Date, (B) on any Payment Date during the
Series 1999-3 Revolving Period and a Paydown Period, to the Series 1999-3
Principal Collection Subaccount, an amount equal to the lesser of the
Series 1999-3 Principal Payment Amount for such Payment Date and the aggregate
Purchaser Invested Amounts with respect to the Non-Extending Purchasers on such
Payment Date, (C) on any Payment Date during the period from and including the
first day of the Series 1999-3 Amortization Period to and including the
Series 1999-3 Note Termination Date, to the Series 1999-3 Principal Collection
Subaccount, an amount equal to the lesser of the Series 1999-3 Principal Payment
Amount for such Payment Date and the Series 1999-3 Invested Amount on such
Payment Date and (D) on any Payment Date on and after the Series 1999-3 Note
Termination Date, to the Series 1999-3 Preferred Member Distribution Account, an
amount equal to the Series 1999-3 Principal Payment Amount for such Payment Date
(or, on the Series 1999-3 Note Termination Date, the portion thereof not
deposited into the Series 1999-3 Principal Collection Subaccount); provided,
however that on or after the Series 1999-3 Note Termination Date during a
Lockout Period, the Series 1999-3 Principal Payment Amount for such Payment Date
(or, on the Series 1999-3 Note Termination Date, the portion thereof not
deposited into the Series 1999-3 Principal Collection Subaccount) shall be
applied by the Indenture Trustee in accordance with Section 5.4(d) of the Base
Indenture;
     (xii) to the Series 1999-3 Reserve Account, to the extent that a
Series 1999-3 Liquid Credit Enhancement Deficiency exists or, during the
Series 1999-3 Amortization Period, to the extent that a Series 1999-3 Allocated
Asset Amount Deficiency exists, an amount equal to the greater of such
deficiencies;
     (xiii) to the Series 1999-3 Yield Supplement Account, to the extent that a
Series 1999-3 Yield Supplement Deficiency exists (or, will exist after giving
effect to any reduction in the 1999-IB Invested Amount on such Payment Date), an
amount equal to such deficiency;
     (xiv) to the Series 1999-3 Distribution Account, an amount equal to the
Lease Rate Cap Costs for such Payment Date;



--------------------------------------------------------------------------------



 



36

     (xv) to the Series 1999-3 Distribution Account, an amount equal to the
excess, if any, of (A) Increased Costs for such Payment Date over (B) the
Additional Costs Cap for such Payment Date; and
     (xvi) to the Series 1999-3 Preferred Member Distribution Account, an amount
equal to the balance remaining in the Series 1999-3 Settlement Collection
Subaccount.
          Section 5A.5 Payment of Monthly Interest Payment, Fees and Expenses.
          (a) On each Payment Date, based solely on the information contained in
the Monthly Settlement Statement with respect to the Series 1999-3 Investor
Notes, the Indenture Trustee shall, in accordance with Section 6.1 of the Base
Indenture, pay to the Administrative Agent, for the account of the Series 1999-3
Investor Noteholders, from the Series 1999-3 Distribution Account the Monthly
Interest Payment to the extent of the amount deposited in the Series 1999-3
Distribution Account for the payment of interest pursuant to Section 5AA(c)(v).
Upon the receipt of funds from the Indenture Trustee on each Payment Date on
account of the Monthly Interest Payment, the Administrative Agent shall pay to
each Funding Agent with respect to a Purchaser an amount equal to the Monthly
Funding Costs with respect to such Purchaser with respect to the immediately
succeeding Series 1999-3 Interest Period plus the amount of any unpaid Interest
Shortfall payable to such Purchaser as of the preceding Payment Date, together
with any Additional Interest thereon. If the amount deposited in the
Series 1999-3 Distribution Account on any Payment Date pursuant to
Section 5A.4(c)(v) is less than the Monthly Interest Payment on such Payment
Date, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchasers, on a pro rata basis, based on the Monthly
Funding Costs with respect to each Purchaser with respect to the immediately
succeeding Series 1999-3 Interest Period.
          (b) On each Payment Date, based solely on the information contained in
the Monthly Settlement Statement with respect to Series 1999-3 Investor Notes,
the Indenture Trustee shall pay to the Administrative Agent, for the account of
the Series 1999-3 Investor Noteholders, from the Series 1999-3 Distribution
Account the Commitment Fee Payment for such Payment Date to the extent of the
amount deposited in the Series 1999-3 Distribution Account for the payment of
such Commitment Fee Payment pursuant to Section 5A.4(c)(vi). Upon the receipt of
funds from the Indenture Trustee on each Payment Date on account of the
Commitment Fee Payment, the Administrative Agent shall pay to each Funding Agent
with respect to a Purchaser an amount equal to the Commitment Fee payable to
such Purchaser with respect to the immediately succeeding Series 1999-3 Interest
Period plus the amount of any unpaid Commitment Fee for any prior Series 1999-3
Interest Period payable to such Purchaser. If the amount deposited in the
Series 1999-3 Distribution Account on any Payment Date pursuant to
Section 5A.4(c)(vi) is less than the Commitment Fee Payment on such Payment
Date, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchasers, on a pro rata basis, based on the
Commitment Fee payable to each Purchaser with respect to the immediately
succeeding Series 1999-3 Interest Period.
          (c) On each Payment Date, based solely on the information contained in
the Monthly Settlement Statement with respect to Series 1999-3 Investor Notes,
the Indenture Trustee shall pay to the Administrative Agent, for the account of
the Series 1999-3 Investor
          



--------------------------------------------------------------------------------



 



37

Noteholders, from the Series 1999-3 Distribution Account any Article 7 Costs due
and payable on such Payment Date to any CP Conduit Purchaser or any APA Bank to
the extent of the amounts deposited in the Series 1999-3 Distribution Account
for the payment of such Article 7 Costs pursuant to Sections 5A.4(c)(ix) and
(xv). Upon the receipt of funds from the Indenture Trustee on any Payment Date
on account of Article 7 Costs, the Administrative Agent shall pay such amounts
to the Funding Agent with respect to the CP Conduit Purchaser or the APA Bank
owed such amounts. If the amounts deposited in the Series 1999-3 Distribution
Account on any Payment Date pursuant to Section 5A.4(c)(ix) and (xv) are less
than the Article 7 Costs due and payable on such Payment Date, the
Administrative Agent shall pay the amounts available to the Funding Agents with
respect to the CP Conduit Purchasers and APA Banks owed such amounts, on a pro
rata basis, based on the amounts owing to such CP Conduit Purchasers and APA
Banks.
          (d) On each Payment Date, based solely on the information contained in
the Monthly Settlement Statement with respect to Series 1999-3 Investor Notes,
the Indenture Trustee shall pay to the Persons owed any other unpaid Program
Costs due and payable on such Payment Date or any amounts due and payable
pursuant to Section 2.8 on such Payment Date from the Series 1999-3 Distribution
Account to the extent of the amount deposited in the Series 1999-3 Distribution
Account for the payment of such Program Costs pursuant to Sections 5A.4(c)(ix)
and (xv). If the excess of the amounts deposited in the Series 1999-3
Distribution Account on any Payment Date pursuant to Section 5A.4(c)(ix) and
(xv) over the amount of Article 7 Costs due and payable on such Payment Date is
less than the sum of the unpaid Program Costs due and payable on such Payment
Date and the amounts due and payable pursuant to Section 2.8 on such Payment
Date, the Indenture Trustee shall pay the amount available to Persons owed such
amounts on a pro rata basis, based on the amounts owing to such Persons.
          (e) On each Payment Date, based solely on the information contained in
the Monthly Settlement Statement with respect to Series 1999-3 Investor Notes,
the Indenture Trustee shall pay to the Administrative Agent, for the account of
the Series 1999-3 Investor Noteholders, from the Series 1999-3 Distribution
Account any Lease Rate Cap Costs to the extent of the amount deposited in the
Series 1999-3 Distribution Account for the payment of such Lease Rate Cap Costs
pursuant to Sections 5A.4(c)(xiv). Upon the receipt of funds from the Indenture
Trustee on each Payment Date on account of Lease Rate Cap Costs, the
Administrative Agent shall pay to each Funding Agent with respect to a Purchaser
an amount equal to the Lease Rate Cap Costs payable to such Purchaser. If the
amount deposited in the Series 1999-3 Distribution Account on any Payment Date
pursuant to Section 5A.4(c)(xiv) is less than the Lease Rate Cap Costs on such
Payment Date, the Administrative Agent shall pay the amount available to the
Funding Agents, on behalf of the Purchasers, on a pro rata basis, based on the
Lease Rate Cap Costs payable to each Purchaser.
          Section 5A.6 Determination of Monthly Principal Payment.
          The amount (the “Monthly Principal Payment”) distributable from the
Series 1999-3 Principal Collection Subaccount on each Payment Date during the
Series 1999-3 Amortization Period shall be equal to the amount on deposit in
such account on such Payment Date; provided, however, that the Monthly Principal
Payment on any Payment Date shall not exceed the Series 1999-3 Invested Amount
on such Payment Date. Further, on any other



--------------------------------------------------------------------------------



 



38

Business Day during the Series 1999-3 Amortization Period prior to the
occurrence of an Amortization Event, funds may be distributed from the
Series 1999-3 Distribution Account to the Series 1999-3 Investor Noteholders in
accordance with Section 5A.7(c). On each Payment Date during the Series 1999-3
Amortization Period, based solely on the information contained in the Monthly
Settlement Statement with respect to the Series 1999-3 Investor Notes, the
Indenture Trustee shall withdraw from the Series 1999-3 Principal Collection
Subaccount and deposit in the Series 1999-3 Distribution Account an amount equal
to the Monthly Principal Payment on such Payment Date.
          Section 5A.7 Payment of Principal.
          (a) The principal amount of the Series 1999-3 Investor Notes shall be
due and payable on the Final Maturity Date.
          (b) On each Payment Date during the Series 1999-3 Amortization Period,
based solely on the information contained in the Monthly Settlement Statement
with respect to Series 1999-3 Investor Notes, the Indenture Trustee shall, in
accordance with Section 6.1 of the Base Indenture, pay to the Administrative
Agent, for the account of the Series 1999-3 Investor Noteholders, from the
Series 1999-3 Distribution Account the Monthly Principal Payment. Upon the
receipt of funds from the Indenture Trustee on any Payment Date on account of
the Monthly Principal Payment, the Administrative Agent shall pay to each
Funding Agent with respect to a Purchaser, such Purchaser’s Pro Rata Share of
the Monthly Principal Payment.
          (c) On the date of any Decrease, the Indenture Trustee shall pay to
the Administrative Agent, for the account of the Series 1999-3 Investor
Noteholders, from the Series 1999-3 Distribution Account the amount of the
Decrease indicated in the request received by the Indenture Trustee pursuant to
Section 2.5(a). Upon the receipt of funds from the Indenture Trustee (i) on the
date of any Decrease during the Series 1999-3 Revolving Period, other than
during any Paydown Period, the Administrative Agent shall pay to each Funding
Agent with respect to a Purchaser, such Purchaser’s Pro Rata Share of the amount
of such Decrease (including, any amount thereof in excess of the amount required
on such date to reduce the aggregate Purchaser Invested Amounts of all
Non-Extending Purchasers to zero pursuant to clause (ii) of this Section
5A.7(c)), (ii) on the date of any Decrease during the Series 1999-3 Revolving
Period and a Paydown Period, the Administrative Agent shall pay to each Funding
Agent with respect to a Non-Extending Purchaser, a pro rata amount of such
Decrease, based on the Purchaser Invested Amounts with respect to such
Non-Extending Purchasers and (iii) on the date of any Decrease during the
Series 1999-3 Amortization Period, the Administrative Agent shall pay to each
Funding Agent with respect to a Purchaser, such Purchaser’s Pro Rata Share of
the amount of such Decrease. Each Purchaser’s share of the amount of any
Decrease on any Business Day shall be allocated by such Purchaser first to
reduce the Available CP Funding Amount with respect to such Purchaser and the
Available APA Bank Funding Amount with respect to such Purchaser on such
Business Day and then to reduce the portion of the Purchaser Invested Amount
with respect to such Purchaser allocated to CP Tranches and Eurodollar Tranches
in such order as such Purchaser may select in order to minimize costs payable
pursuant to Section 7.4.
          



--------------------------------------------------------------------------------



 



39

          Section 5A.8 The Administrator’s Failure to Instruct the Indenture
Trustee to Make a Deposit or Payment.
          When any payment or deposit hereunder or under any other Transaction
Document is required to be made by the Indenture Trustee at or prior to a
specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.
If the Administrator fails to give notice or instructions to make any payment
from or deposit into the Collection Account or any subaccount thereof required
to be given by the Administrator, at the time specified herein or in any other
Transaction Document (after giving effect to applicable grace periods), the
Indenture Trustee shall make such payment or deposit into or from the Collection
Account or such subaccount without such notice or instruction from the
Administrator; provided that the Administrator, upon request of the Indenture
Trustee, promptly provides the Indenture Trustee with all information necessary
to allow the Indenture Trustee to make such a payment or deposit. In the event
that the Indenture Trustee shall take or refrain from taking action pursuant to
this Section 5A.8., the Administrator shall, by 5:00 P.M., New York City time,
on any day the Indenture Trustee makes a payment or deposit based on information
or direction from the Administrator, provide (i) written confirmation of any
such direction and (ii) written confirmation of all information used by the
Administrator in giving any such direction.
          Section 5A.9 Series 1999-3 Reserve Account.
          (a) The Indenture Trustee shall establish and maintain in the name of
the Indenture Trustee for the benefit of the Series 1999-3 Investor Noteholders
an account (the “Series 1999-3 Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 1999-3 Investor Noteholders. The Series 1999-3 Reserve Account shall be
an Eligible Deposit Account; provided that, if at any time such account is not
an Eligible Deposit Account, then the Indenture Trustee shall, within 30 days of
obtaining knowledge of such ineligibility, establish a new Series 1999-3 Reserve
Account that is an Eligible Deposit Account. If the Indenture Trustee
establishes a new Series 1999-3 Reserve Account, it shall transfer all cash and
investments from the non-qualifying Series 1999-3 Reserve Account into the new
Series 1999-3 Reserve Account. Initially, the Series 1999-3 Reserve Account will
be established with The Chase Manhattan Bank.
          (b) So long as no Amortization Event has occurred, the Issuer may
instruct the institution maintaining the Series 1999-3 Reserve Account in
writing to invest funds on deposit in the Series 1999-3 Reserve Account from
time to time in Permitted Investments selected by the Issuer (by standing
instructions or otherwise); provided, however, that any such investment shall
mature not later than the Business Day prior to the Payment Date following the
date on which such funds were received. After the occurrence of an Amortization
Event, the Administrative Agent shall instruct the institution maintaining the
Series 1999-3 Reserve Account in writing to invest funds on deposit in the
Series 1999-3 Reserve Account from time to time in Permitted Investments
selected by the Administrative Agent (by standing instructions or otherwise);
provided, however, that any such investment shall mature not later than the
Business Day prior to the Payment Date following the date on which such funds
were received. All such Permitted Investments will be credited to the
Series 1999-3 Reserve Account and any such Permitted Investments that constitute
(i) Physical Property (and that is not either a United States Security



--------------------------------------------------------------------------------



 



40

Entitlement or a Security Entitlement) shall be delivered to the Indenture
Trustee in accordance with paragraph (a) of the definition of “Delivery” and
shall be held by the Indenture Trustee pending maturity or disposition;
(ii) United States Security Entitlements or Security Entitlements shall be
Controlled by the Indenture Trustee pending maturity or disposition; and (iii)
Uncertificated Securities (and not United States Security Entitlements) shall be
delivered to the Indenture Trustee in accordance with paragraph (b) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee
pending maturity or disposition. The Indenture Trustee shall, at the direction
and expense of the Administrator, take such action as is required to maintain
the Indenture Trustee’s security interest in the Permitted Investments credited
to the Series 1999-3 Reserve Account. In absence of written direction as
provided hereunder, funds on deposit in the Series 1999-3 Reserve Account shall
remain uninvested.
          (c) All interest and earnings (net of losses and investment expenses)
paid on funds on deposit in the Series 1999-3 Reserve Account shall be deemed to
be on deposit and available for distribution.
          (d) If there is a Series 1999-3 Reserve Account Surplus on any
Settlement Date, the Administrator may notify the Indenture Trustee thereof in
writing and instruct the Indenture Trustee to withdraw from the Series 1999-3
Reserve Account and deposit in the Series 1999-3 Preferred Member Distribution
Account, and the Indenture Trustee shall withdraw from the Series 1999-3 Reserve
Account and deposit in the Series 1999-3 Preferred Member Distribution Account,
so long as no Series 1999-3 Allocated Asset Amount Deficiency exists or would
result therefrom, an amount up to the lesser of (i) such Series 1999-3 Reserve
Account Surplus on such Business Day and (ii) the Series 1999-3 Reserve Account
Amount on such Business Day.
          (e) Amounts will be withdrawn from the Series 1999-3 Reserve Account
in accordance with Section 5A.4(b).
          (f) In order to secure and provide for the repayment and payment of
the Issuer Obligations with respect to the Series 1999-3 Investor Notes, the
Issuer hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Indenture Trustee, for the benefit of the
Series 1999-3 Investor Noteholders, all of the Issuer’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 1999-3 Reserve Account, including any security
entitlement thereto; (ii) all funds on deposit therein from time to time;
(iii) all certificates and instruments, if any, representing or evidencing any
or all of the Series 1999-3 Reserve Account or the funds on deposit therein from
time to time; (iv) all investments made at any time and from time to time with
monies in the Series 1999-3 Reserve Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (v) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Series 1999-3 Reserve Account, the funds on deposit therein
from time to time or the investments made with such funds; and (vi) all proceeds
of any and all of the foregoing, including, without limitation, cash. The
Indenture Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Series 1999-3 Reserve Account and in all
proceeds thereof and shall be the only person authorized to originate
entitlement orders in respect of the Series 1999-3 Reserve Account. The
Series 1999-3 Reserve Account shall be under the



--------------------------------------------------------------------------------



 



41

sole dominion and control of the Indenture Trustee for the benefit of the
Series 1999-3 Investor Noteholders. The Indenture Trustee and the Series 1999-3
Investor Noteholders shall have no interest in any amounts withdrawn from the
Series 1999-3 Reserve Account and deposited in the Series 1999-3 Preferred
Member Distribution Account.
          (g) On the first Payment Date after the Series 1999-3 Note Termination
Date on which the sum of (a) the Series 1999-3 Reserve Account Amount, (b) the
Series 1999-3 Yield Supplement Account Amount and (c) the amount available to be
deposited in the Series 1999-3 Preferred Member Distribution Account in
accordance with Section 5A.4(c)(xi) is at least equal to the aggregate stated
liquidation preference of the Series 1999-3 Preferred Membership Interests and
on any Payment Date thereafter, the Indenture Trustee, acting in accordance with
the written instructions of the Administrator shall withdraw from the
Series 1999-3 Reserve Account all amounts on deposit therein for deposit in the
Series 1999-3 Preferred Member Distribution Account.
          Section 5A. 10 Series 1999-3 Yield Supplement Account.
          (a) The Indenture Trustee shall establish and maintain in the name of
the Indenture Trustee for the benefit of the Series 1999-3 Investor Noteholders
an account (the “Series 1999-3 Yield Supplement Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 1999-3 Investor Noteholders. The Series 1999-3 Yield Supplement
Account shall be an Eligible Deposit Account; provided that, if such account is
not an Eligible Deposit Account, then the Indenture Trustee shall, within
30 days of obtaining knowledge of such ineligibility, establish a new
Series 1999-3 Yield Supplement Account that is an Eligible Deposit Account. If
the Indenture Trustee establishes a new Series 1999-3 Yield Supplement Account,
it shall transfer all cash and investments from the non-qualifying Series 1999-3
Yield Supplement Account into the new Series 1999-3 Yield Supplement Account.
Initially, the Series 1999-3 Yield Supplement Account will be established with
The Chase Manhattan Bank.
          (b) So long as no Amortization Event has occurred, the Issuer may
instruct the institution maintaining the Series 1999-3 Yield Supplement Account
in writing to invest funds on deposit in the Series 1999-3 Yield Supplement
Account from time to time in Permitted Investments selected by the Issuer (by
standing instructions or otherwise); provided, however, that any such investment
shall mature not later than the Business Day prior to the Payment Date following
the date on which such funds were received. After the occurrence of an
Amortization Event, the Administrative Agent shall instruct the institution
maintaining the Series 1999-3 Yield Supplement Account in writing to invest
funds on deposit in the Series 1999-3 Yield Supplement Account from time to time
in Permitted Investments selected by the Administrative Agent (by standing
instructions or otherwise); provided, however, that any such investment shall
mature not later than the Business Day prior to the Payment Date following the
date on which such funds were received. All such Permitted Investments will be
credited to the Series 1999-3 Yield Supplement Account and any such Permitted
Investments that constitute (i) Physical Property (and that is not either a
United States Security Entitlement or a Security Entitlement) shall be delivered
to the Indenture Trustee in accordance with paragraph (a) of the definition of
“Delivery” and shall be held by the Indenture Trustee pending maturity or
disposition; (ii) United States Security Entitlements or Security Entitlements
shall be Controlled by the Indenture



--------------------------------------------------------------------------------



 



42

Trustee pending maturity or disposition; and (iii) Uncertificated Securities
(and not United States Security Entitlements) shall be delivered to the
Indenture Trustee in accordance with paragraph (b) of the definition of
“Delivery” and shall be maintained by the Indenture Trustee pending maturity or
disposition. The Indenture Trustee shall, at the direction and expense of the
Administrator, take such action as is required to maintain the Indenture
Trustee’s security interest in the Permitted Investments credited to the
Series 1999-3 Yield Supplement Account. In absence of written direction as
provided hereunder, funds on deposit in the Series 1999-3 Yield Supplement
Account shall remain uninvested.
          (c) All interest and earnings (net of losses and investment expenses)
paid on funds on deposit in the Series 1999-3 Yield Supplement Account shall be
deemed to be on deposit and available for distribution.
          (d) If there is a Series 1999-3 Yield Supplement Account Surplus on
any Settlement Date, the Administrator may notify the Indenture Trustee thereof
in writing and request the Indenture Trustee to withdraw from the Series 1999-3
Yield Supplement Account and deposit in the Series 1999-3 Preferred Member
Distribution Account, and the Indenture Trustee shall withdraw from the
Series 1999-3 Yield Supplement Account and deposit in the Series 1999-3
Preferred Member Distribution Account an amount up to the lesser of (i) such
Series 1999-3 Yield Supplement Account Surplus on such Business Day and (ii) the
Series 1999-3 Yield Supplement Account Amount on such Business Day.
          (e) Amounts will be withdrawn from the Series 1999-3 Yield Supplement
Account in accordance with Section 5A.4(b).
          (f) In order to secure and provide for the repayment and payment of
the Issuer Obligations with respect to the Series 1999-3 Investor Notes, the
Issuer hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Indenture Trustee, for the benefit of the
Series 1999-3 Investor Noteholders, all of the Issuer’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 1999-3 Yield Supplement Account, including any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 1999-3 Yield Supplement Account or the funds on deposit
therein from time to time; (iv) all investments made at any time and from time
to time with monies in the Series 1999-3 Yield Supplement Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 1999-3 Yield
Supplement Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash. The Indenture Trustee shall
possess all right, title and interest in all funds on deposit from time to time
in the Series 1999-3 Yield Supplement Account and in all proceeds thereof and
shall be the only person authorized to originate entitlement orders in respect
of the Series 1999-3 Yield Supplement Account. The Series 1999-1 Yield
Supplement Account shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Series 1999-3 Investor Noteholders. The Indenture
Trustee and the Series 1999-3 Investor Noteholders shall have no interest in any



--------------------------------------------------------------------------------



 



43

amounts withdrawn from the Series 1999-3 Yield Supplement Account and deposited
in the Series 1999-3 Preferred Member Distribution Account.
          (g) On the first Payment Date after the Series 1999-3 Note Termination
Date on which the sum of (a) the Series 1999-3 Reserve Account Amount, (b) the
Series 1999-3 Yield Supplement Account Amount and (c) the amount available to be
deposited in the Series 1999-3 Preferred Member Distribution Account in
accordance with Section 5A.4(c)(xi) is at least equal to the aggregate stated
liquidation preference of the Series 1999-3 Preferred Membership Interests and
on each Payment Date thereafter, the Indenture Trustee, acting in accordance
with the written instructions of the Administrator shall withdraw from the
Series 1999-3 Yield Supplement Account all amounts on deposit therein for
deposit in the Series 1999-3 Preferred Member Distribution Account.
          Section 5A.11 Series 1999-3 Distribution Account.
          (a) The Indenture Trustee shall establish and maintain in the name of
the Indenture Trustee for the benefit of the Series 1999-3 Investor Noteholders
an account (the “Series 1999-3 Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 1999-3 Investor Noteholders. The Series 1999-3 Distribution Account
shall be maintained as an Eligible Deposit Account; provided that, if such
account is not an Eligible Deposit Account, then the Indenture Trustee shall,
within 30 days of obtaining knowledge of such ineligibility, establish a new
Series 1999-3 Distribution Account that is an Eligible Deposit Account. If the
Indenture Trustee establishes a new Series 1999-3 Distribution Account, it shall
transfer all cash and investments from the non-qualifying Series 1999-3
Distribution Account into the new Series 1999-3 Distribution Account. Initially,
the Series 1999-3 Distribution Account will be established with The Chase
Manhattan Bank.
          (b) In order to secure and provide for the repayment and payment of
the Issuer Obligations with respect to the Series 1999-3 Investor Notes, the
Issuer hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Indenture Trustee, for the benefit of the
Series 1999-3 Investor Noteholders, all of the Issuer’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 1999-3 Distribution Account, including any security
entitlement thereto; (ii) all funds on deposit therein from time to time;
(iii) all certificates and instruments, if any, representing or evidencing any
or all of the Series 1999-3 Distribution Account or the funds on deposit therein
from time to time; (iv) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for the Series 1999-3 Distribution Account, the funds
on deposit therein from time to time; and (v) all proceeds of any and all of the
foregoing, including, without limitation, cash. The Indenture Trustee shall
possess all right, title and interest in all funds on deposit from time to time
in the Series 1999-3 Distribution Account and in all proceeds thereof and shall
be the only person authorized to originate entitlement orders in respect of the
Series 1999-3 Distribution Account. The Series 1999-3 Distribution Account shall
be under the sole dominion and control of the Indenture Trustee for the benefit
of the Series 1999-3 Investor Noteholders.
          Section 5A.12 Lease Rate Caps.



--------------------------------------------------------------------------------



 



44

          (a) The Issuer shall have obtained on the Series 1999-3 Closing Date
and shall thereafter maintain one or more interest rate caps, each from a
Series 1999-3 Eligible Counterparty, having, in the aggregate, a notional amount
on the Series 1999-3 Closing Date at least equal to the aggregate Lease Balance
of all Fixed Rate Leases allocated to the Lease SUBI Portfolio as of the
Series 1999-3 Closing Date, plus, in the case of all such Fixed Rate Leases that
are Closed-End Leases, the aggregate Stated Residual Values of the related
Leased Vehicles and on each Payment Date thereafter at least equal to the
aggregate scheduled Lease Balance of all such Fixed Rate Leases as of the last
day of the Monthly Period immediately preceding such Payment Date, plus, in the
case of all such Fixed Rate Leases that are Closed-End Leases, the aggregate
Stated Residual Values of the related Leased Vehicles, and an effective strike
rate based on the eurodollar rate set forth therein in effect on the dates set
forth therein at the most equal to the weighted average fixed rate of interest
on such Fixed Rate Leases minus 0.80% per annum.
          (b) On or prior to the date that any Fixed Rate Lease is allocated to
the Lease SUBI Portfolio on or after the Series 1999-3 Closing Date, the Issuer
shall have obtained and shall thereafter maintain an interest rate cap from a
Series 1999-3 Eligible Counterparty having a notional amount equal to the
initial Lease Balance of such Fixed Rate Lease, plus, in the case of a
Closed-End Lease, the Stated Residual Value of the related Leased Vehicle and on
each Payment Date thereafter at least equal to the scheduled Lease Balance of
such Fixed Rate Lease as of the last day of the Monthly Period immediately
preceding such Payment Date, plus, in the case of a Closed-End Lease, the Stated
Residual Value of the related Leased Vehicle and an effective strike rate based
on the eurodollar rate set forth therein in effect on the dates set forth
therein at the most equal to the fixed rate of interest on such Fixed Rate Lease
minus 0.80% per annum.
          (c) On or prior to each Settlement Date, the Issuer shall have
obtained and shall thereafter maintain an interest rate cap from a Series 1999-3
Eligible Counterparty having a notional amount equal to the aggregate Lease
Balance of each Floating Rate Lease allocated to the Lease SUBI that shall have
been converted to a Fixed Rate Lease during the immediately preceding Monthly
Period, plus, in the case of a Closed-End Lease, the Stated Residual Value of
the related Leased Vehicle and on each Payment Date thereafter at least equal to
the scheduled Lease Balance of such newly converted Fixed Rate Lease as of the
last day of the Monthly Period immediately preceding such Payment Date, plus, in
the case of a Closed-End Lease, the Stated Residual Value of the related Leased
Vehicle and an effective strike rate based on the eurodollar rate set forth
therein in effect on the dates set forth therein at the most equal to the fixed
rate of interest on such newly converted Fixed Rate Lease minus 0.80% per annum.
          (d) If the short-term credit rating of any provider of an interest
rate cap required to be obtained and maintained by the Issuer pursuant to this
Section 5A.12 falls below A-1+ by Standard & Poor’s or P-l by Moody’s or the
long-term unsecured credit rating of any such provider falls below AA- by
Standard & Poor’s or Aa3 by Moody’s, the Issuer shall obtain an equivalent
interest rate cap from a Series 1999-3 Eligible Counterparty within 30 days of
such decline in credit rating unless such provider provides some form of
collateral for its obligations under its interest rate cap and the Rating Agency
Condition is satisfied with respect to such arrangement. The Issuer will not
permit any interest rate cap required to be obtained and maintained by the
Issuer pursuant to this Section 5A.12 to be terminated or transferred in whole



--------------------------------------------------------------------------------



 



45

or in part unless a replacement interest rate cap therefor has been provided as
described in the immediately preceding sentence and, after giving effect
thereto, the Issuer has the interest rate caps required to be obtained and
maintained by the Issuer pursuant to this Section 5A.12.
          (e) If the Issuer fails to obtain or maintain any Lease Rate Cap that
it is required to obtain and maintain in accordance with Sections 5A. 12(a),
(b) or (c) or fails to replace the Lease Rate Cap of any downgraded provider of
an interest rate cap required to be maintained hereunder in accordance with
Section 5A. 12(d) or otherwise satisfy the provisions of Section 5A. 12(d), the
Administrative Agent, at the expense of the Issuer, acting at the direction of
the Series 1999-3 Required Investor Noteholders, may obtain any such Lease Rate
Cap on commercially reasonable terms. In the alternative, the Administrative
Agent, at the expense of the Issuer, acting at the direction of the
Series 1999-3 Required Investor Noteholders, may obtain on commercially
reasonable terms any Hedging Instrument that the Administrative Agent reasonably
determines will cover the interest rate exposure that would have been covered by
the Lease Rate Cap that the Issuer shall have failed to obtain or maintain
hereunder. Each Series 1999-3 Investor Noteholder hereby agrees to reimburse the
Administrative Agent, to the extent not reimbursed by the Issuer, for any costs
or expenses incurred by the Administrative Agent in connection with obtaining
any Hedging Instruments in accordance with the terms of this Section 5A. 12(e).
Any amounts owing by the Issuer to the Series 1999-3 Investor Noteholders
pursuant to this Section 5 A. 12(e) on any Payment Date shall be payable out of
funds available pursuant to Section 5A.4(c)(xiv) on such Payment Date.
ARTICLE 4
AMORTIZATION EVENTS
          If any one of the following events shall occur with respect to the
Series 1999-3 Investor Notes:
     (a) the Series 1999-3 Reserve Account shall have become subject to an
injunction, estoppel or other stay or a Lien (other than a Permitted Lien);
     (b) the Series 1999-3 Yield Supplement Account shall have become subject to
an injunction, estoppel or other stay or a Lien (other than a Permitted Lien);
     (c) a Series 1999-3 Liquid Credit Enhancement Deficiency shall occur and
continue for at least two Business Days;
     (d) a Series 1999-3 Allocated Asset Amount Deficiency shall occur and
continue for at least two Business Days;
     (e) a Series 1999-3 Yield Supplement Deficiency shall occur and continue
for at least two Business Days;
     (f) the Three Month Average Charge-Off Ratio with respect to any Settlement
Date exceeds 0.75%;



--------------------------------------------------------------------------------



 



46

     (g) the Three Month Average Residual Value Loss Ratio with respect to any
Settlement Date exceeds 12.50%;
     (h) the Three Month Average Paid-in Advance Loss Ratio with respect to any
Settlement Date exceeds 1.50%;
     (i) the Three Month Average Delinquency Ratio with respect to any
Settlement Date exceeds 6.0%;
     (j) the failure on the part of the Issuer to declare and pay dividends on
the Series 1999-3 Junior Preferred Membership Interests or the Series 1999-3
Senior Preferred Membership Interests on any Payment Date;
     (k) any Servicer Termination Event shall occur;
     (1) any Termination Event shall occur;
     (m) an Event of Default with respect to the Series 1999-3 Investor Notes
shall occur;
     (n) an Insolvency Event shall occur with respect to SPV, the Origination
Trust, ARAC or VMS;
     (o) a Lease Rate Cap Event shall occur and continue for two Business Days;
     (p) the failure on the part of the Issuer to pay any Commitment Fee due and
payable on any Payment Date which failure continues unremedied for two Business
Days;
     (q) failure on the part of the Issuer (i) to make any payment or deposit
required by the terms of the Indenture (or within the applicable grace period
which shall not exceed two Business Days after the date such payment or deposit
is required to be made) or (ii) duly to observe or perform in any material
respect any covenants or agreements of the Issuer set forth in the Base
Indenture or this Indenture Supplement (other than any such failure that
constitutes a Lease Rate Cap Event), which failure continues unremedied for a
period of 30 days after there shall have been given, by registered or certified
mail, to the Issuer by the Indenture Trustee or the Issuer and the Indenture
Trustee by any Series 1999-3 Investor Noteholder, written notice specifying such
default and requiring it to be remedied;
     (r) any representation or warranty made by the Issuer in the Base Indenture
or this Indenture Supplement, or any information required to be delivered by the
Issuer to the Indenture Trustee shall prove to have been incorrect in any
material respect when made or when delivered, which continues to be incorrect in
any material respect for a period of 30 days after there shall have been given,
by registered or certified mail, to the Issuer by the Indenture Trustee or the
Issuer and the Indenture Trustee by any Series 1999-3 Investor Noteholder,
written notice thereof;



--------------------------------------------------------------------------------



 



47

     (s) the Indenture Trustee shall for any reason cease to have a valid and
perfected first priority security interest in the Collateral or any of VMS, the
Issuer or any Affiliate of either thereof shall so assert;
     (t) there shall have been filed against ARAC, VMS, the Origination Trust,
SPV or the Issuer (i) a notice of federal tax Lien from the Internal Revenue
Service, (ii) a notice of Lien from the PBGC under Section 412(n) of the
Internal Revenue Code or Section 302(f) of ERISA for a failure to make a
required installment or other payment to a plan to which either of such sections
applies or (iii) a notice of any other Lien the existence of which could
reasonably be expected to have a material adverse effect on the business,
operations or financial condition of such Person, and, in each case, 40 days
shall have elapsed without such notice having been effectively withdrawn or such
Lien having been released or discharged;
     (u) one or more judgments or decrees shall be entered against the Issuer
involving in the aggregate a liability (not paid or fully covered by insurance)
of $100,000 or more and such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
     (v) any of the Transaction Documents shall cease, for any reason, to be in
full force and effect, other than in accordance with its terms;
then, in the case of any event described in clause (q) through (v) above, an
Amortization Event will be deemed to have occurred with respect to the
Series 1999-3 Investor Notes only, if after the applicable grace period, either
the Indenture Trustee or the Series 1999-3 Required Investor Noteholders,
declare that an Amortization Event has occurred with respect to the
Series 1999-3 Investor Notes. In the case of any event described in clauses
(a) through (p) above, an Amortization Event with respect to the Series 1999-3
Investor Notes will be deemed to have occurred without notice or other action on
the part of the Indenture Trustee or the Series 1999-3 Investor Noteholders.
ARTICLE 5
OPTIONAL PREPAYMENT
          The Issuer shall have the option to prepay all outstanding
Series 1999-3 Investor Notes by paying an amount equal to the Series 1999-3
Prepayment Amount. The Issuer shall give the Indenture Trustee and the
Administrative Agent at least ten Business Days’ prior written notice of the
date on which the Issuer intends to exercise such option to prepay (the
“Prepayment Date”). Upon receipt of any notice of a Prepayment Date from the
Issuer, the Administrative Agent shall promptly notify the Funding Agent with
respect to each Purchaser thereof. Not later than 11:00 A.M., New York City
time, on such Prepayment Date, the Issuer shall deposit in the Series 1999-3
Distribution Account an amount equal to the Series 1999-3 Prepayment Amount in
immediately available funds. The funds deposited into the Series 1999-3
Distribution Account will be paid by the Indenture Trustee to the Administrative
Agent, for the account of the Series 1999-3 Investor Noteholders, on such
Prepayment Date. Upon the receipt of funds from the Indenture Trustee on any
Prepayment Date, the Administrative Agent shall pay to each Funding



--------------------------------------------------------------------------------



 



48

Agent with respect to a Purchaser, the portion of the Series 1999-3 Prepayment
Amount owing to such Purchaser.
ARTICLE 6
SERVICING AND ADMINISTRATOR FEES
          Section 6.1 Servicing Fee. A periodic servicing fee (the
“Series 1999-3 Servicing Fee”) shall be payable to the Servicer on each Payment
Date for the preceding Monthly Period in an amount equal to the product of
(a) 0.215% per annum (the “Series Servicing Fee Percentage”) times (b) the daily
average of the Series 1999-3 Allocated Adjusted Aggregate Unit Balance for such
Monthly Period times (c) the number of days in such Monthly Period divided by
365 (or 366, as applicable) days. The Series 1999-3 Servicing Fee shall be
payable to the Servicer on each Payment Date pursuant to Section 5A.4(c)(iv) or
(vii).
          Section 6.2 Administrator Fee. A periodic fee (the “Series 1999-3
Administrator Fee”) shall be payable to the Administrator on each Payment Date
for the preceding Monthly Period in an amount equal to the product of (a) 0.01%
per annum times (b) the daily average of the Series 1999-3 Allocated Adjusted
Aggregate Unit Balance for such Monthly Period times (c) the number of days in
such Monthly Period divided by 365 (or 366, as applicable) days. The Series
1999-3 Administrator Fee shall be payable to the Administrator on each Payment
Date pursuant to Section 5A.4(c)(viii).
ARTICLE 7
CHANGE IN CIRCUMSTANCES
          Section 7.1 Illegality. Notwithstanding any other provision herein, if
any Change in Law shall make it unlawful for any Purchaser to make or maintain
any portion of the Purchaser Invested Amount with respect to such Purchaser
allocated to a Eurodollar Tranche and such Purchaser shall notify in writing the
Administrative Agent, the Funding Agent with respect to such Purchaser, the
Indenture Trustee and the Issuer, then the portion of such Purchaser Invested
Amount allocated to Eurodollar Tranches shall thereafter be calculated by
reference to the Alternate Base Rate. If any such change in the method of
calculating interest occurs on a day which is not the last day of the Eurodollar
Period with respect to any Eurodollar Tranche, the Issuer shall pay to such
Purchaser the amounts, if any, as may be required pursuant to Section 7.4.
          Section 7.2 Increased Costs.
          (a) If any Change in Law (except with respect to Taxes which shall be
governed by Section 7.3) shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Affected Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or



--------------------------------------------------------------------------------



 



49

     (ii) impose on any Affected Party or the London interbank market any other
condition affecting the Transaction Documents or the funding of Eurodollar
Tranches by such Affected Party;
and the result of any of the foregoing shall be to increase the cost to such
Affected Party of making, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obligation to do so) or to reduce any amount
received or receivable by such Affected Party hereunder or in connection
herewith (whether principal, interest or otherwise), then the Issuer will pay to
such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.
          (b) If any Affected Party determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Affected Party’s capital or the capital of any corporation controlling
such Affected Party as a consequence of its obligations hereunder to a level
below that which such Affected Party or such corporation could have achieved but
for such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, the Issuer shall pay to such Affected Party such additional amount or
amounts as will compensate such Affected Party for any such reduction suffered.
          (c) A certificate of an Affected Party setting forth the amount or
amounts necessary to compensate such Affected Party as specified in subsections
(a) and (b) of this Section 7.2 shall be delivered to the Issuer (with a copy to
the Administrative Agent and the Funding Agent with respect to such Affected
Party) and shall be conclusive absent manifest error. The agreements in this
Section shall survive the termination of this Indenture Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.
          (d) Failure or delay on the part of an Affected Party to demand
compensation pursuant to this Section 7.2 shall not constitute a waiver of such
Affected Party’s right to demand such compensation; provided that the Issuer
shall not be required to compensate any Affected Party pursuant to this
Section 7.2 for any increased costs or reductions incurred more than 270 days
prior to the date that such Affected Party notifies the Issuer of the Change in
Law giving rise to such increased costs or reductions and of such Affected
Party’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          Section 7.3 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Issuer hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Issuer shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) subject to Section 7.3(c) below, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 7.3) the recipient
receives an amount equal to the sum that it would have received had no such
deductions been made, (ii) the Issuer



--------------------------------------------------------------------------------



 



50

shall make such deductions and (iii) the Issuer shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) In addition, the Issuer shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) The Issuer shall indemnify the Administrative Agent, each Funding
Agent, each Program Support Provider and each Purchaser within the later of
10 days after written demand therefor and the Payment Date next following such
demand for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Funding Agent, such Program Support Provider or such
Purchaser on or with respect to any payment by or on account of any obligation
of the Issuer hereunder or under any other Transaction Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 7.3) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that no Person shall
be indemnified pursuant to this Section 7.3(c) or required to pay additional
amounts under the proviso of Section 7.3(a) to the extent that the reason for
such indemnification results from the failure by such Person to comply with the
provisions of Section 7.3(e) or (g). A certificate as to the amount of such
payment or liability delivered to the Issuer by the Administrative Agent, any
Funding Agent, any Program Support Provider or any Purchaser shall be conclusive
absent manifest error. Any payments made by the Issuer pursuant to this
Section 7.3 shall be made solely from funds available therefor pursuant to
Section 5A.4(c), shall be non-recourse other than with respect to such funds,
and shall not constitute a claim against the Issuer to the extent that
insufficient funds exist to make such payment. The agreements in this Section
shall survive the termination of this Indenture Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Issuer to a Governmental Authority, the Issuer shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (e) The Administrative Agent, each Funding Agent, each Purchaser and
each Program Support Provider, if entitled to an exemption from or reduction of
an Indemnified Tax or Other Tax with respect to payments made under this
Indenture Supplement and the Base Indenture shall (to the extent legally able to
do so) deliver to the Issuer (with a copy to the Administrative Agent) such
properly completed and executed documentation prescribed by applicable law and
reasonably requested by the Issuer on the later of (i) 30 Business Days after
such request is made and the applicable forms are provided to the Administrative
Agent, such Funding Agent, such Purchaser or such Program Support Provider or
(ii) 30 Business Days before prescribed by applicable law as will permit such
payments to be made without withholding or with an exemption from or reduction
of Indemnified Taxes or Other Taxes.
          (f) If the Administrative Agent, any Funding Agent, any Program
Support Provider or any Purchaser receives a refund solely in respect of
Indemnified Taxes or Other
          



--------------------------------------------------------------------------------



 



51

Taxes, it shall pay over such refund to the Issuer to the extent that it has
already received indemnity payments or additional amounts pursuant to this
Section 7.3 with respect to such Indemnified Taxes or Other Taxes giving rise to
the refund, net of all out-of-pocket expenses and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Issuer shall, upon request of the
Administrative Agent, such Funding Agent, such Program Support Provider or such
Purchaser, repay such refund (plus interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Funding
Agent, such Program Support Provider or such Purchaser if the Administrative
Agent, such Funding Agent, such Program Support Provider or such Purchaser is
required to repay such refund to such Governmental Authority. Nothing contained
herein shall require the Administrative Agent, any Funding Agent, any Program
Support Provider or any Purchaser to make its tax returns (or any other
information relating to its taxes which it deems confidential) available to the
Issuer or any other Person.
          (g) If any Purchaser is an entity that is not incorporated or
organized under the laws of the United States of America or a state thereof or
the District of Columbia, such Purchaser shall:
     (i) upon or prior to becoming a party to any Transaction Document, deliver
to the Issuer and the Administrative Agent (A) two duly completed copies of IRS
Form 1001 or Form 4224, or successor applicable forms, as the case may be, and
(B) IRS Form W-8 or W-9, or successor applicable form, as the case may be;
     (ii) deliver to the Issuer and the Administrative Agent two (2) further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Issuer; and
     (iii) obtain such extensions of time for filing and completing such forms
or certifications as may be reasonably be requested by the Issuer and the
Administrative Agent;
unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 1999-3 Closing Date (or, if later, the date such Purchaser
becomes a party to any Transaction Document) and prior to the date on which any
such delivery would otherwise be required which renders the relevant form
inapplicable or which would prevent such Purchaser from duly completing and
delivering the relevant form with respect to it, and such Purchaser so advises
the Issuer and the Administrative Agent. Each Purchaser so organized shall
certify (i) in the case of an IRS Form 1001 or IRS Form 4224, or successor
applicable forms, that it is entitled to receive payments under the
Series 1999-3 Investor Notes and the other Transaction Documents without
deduction or withholding of any United States federal income taxes and (ii) in
the case of an IRS Form W-8 or IRS Form W-9, or successor applicable forms, that
it is entitled to an exemption from United States backup withholding tax with
respect to payments of interest under the Series 1999-3 Investor Notes.
          (h) If a beneficial or equity owner of a Purchaser (instead of the
Purchaser itself) is required under United States federal income tax law or the
terms of a relevant treaty to



--------------------------------------------------------------------------------



 



52

provide IRS Form 1001, IRS Form 4224, IRS Form W-8 or IRS Form W-9, or any
successor applicable forms, as the case may be, in order to claim an exemption
from withholding of United Stated federal income taxes or backup withholding
taxes, then each such beneficial owner or equity owner shall be considered to be
a Purchaser for purposes of Section 7.3 (g).
          Section 7.4 Break Funding Payments. The Issuer agrees to indemnify
each Purchaser and to hold each Purchaser harmless from any loss or expense
which such Purchaser may sustain or incur as a consequence of (a) default by the
Issuer in making a borrowing of, conversion into or continuation of a CP Tranche
or a Eurodollar Tranche after the Issuer has given irrevocable notice requesting
the same in accordance with the provisions of this Indenture Supplement, or
(b) default by the Issuer in making any prepayment in connection with a Decrease
after the Issuer has given irrevocable notice thereof in accordance with the
provisions of Section 2.5 or (c) the making of a prepayment of a CP Tranche or a
Eurodollar Tranche (including, without limitation, any Decrease) prior to the
termination of the CP Rate Period for such CP Tranche or the Eurodollar Period
for such Eurodollar Tranche, as the case may be. Such indemnification shall
include an amount determined by the Funding Agent with respect to such Purchaser
and shall equal either (x) the excess, if any, of (i) such Purchaser’s cost of
funding the amount so prepaid or not so borrowed, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the CP Rate Period or the Eurodollar
Period (or in the case of a failure to borrow, convert or continue, the CP Rate
Period or the Eurodollar Period that would have commenced on the date of such
prepayment or of such failure), as the case may be, over (ii) the amount of
interest earned by such Purchaser upon redeployment of an amount of funds equal
to the amount prepaid or not borrowed, converted or continued for a comparable
period or (y) if such Purchaser is able to terminate the funding source before
its scheduled maturity, any costs associated with such termination; provided
that any payments made by the Issuer pursuant to this subsection shall be made
solely from funds available therefor pursuant to Section 5A.4(c), shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against the Issuer to the extent that such funds are insufficient to make
such payment. This covenant shall survive the termination of this Indenture
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by any Funding Agent on behalf of a
Purchaser to the Issuer shall be conclusive absent manifest error.
          Section 7.5 Alternate Rate of Interest. If prior to the commencement
of any Eurodollar Period:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or
     (b) the Administrative Agent is advised by any Purchaser that the Adjusted
LIBO Rate for such Eurodollar Period will not adequately and fairly reflect the
cost to such Purchaser of making or maintaining the Eurodollar Tranches during
such Eurodollar Period,



--------------------------------------------------------------------------------



 



53

then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to the Issuer and the Indenture Trustee, whereupon until the
Administrative Agent notifies the Issuer and the Indenture Trustee that the
circumstances giving rise to such notice no longer exist, the Available APA Bank
Funding Amount with respect to any Purchaser (in the case of clause (a) above)
or with respect to such Purchaser (in the case of clause (b) above) shall not be
allocated to any Eurodollar Tranche.
     Section 7.6 Mitigation Obligations. If an Affected Party requests
compensation under Section 7.2, or if the Issuer is required to pay any
additional amount to any Purchaser or any Governmental Authority for the account
of any Purchaser pursuant to Section 7.3, then, upon written notice from the
Issuer, such Affected Party or Purchaser, as the case may be, shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its obligations hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, which
pays a price for such assignment which is acceptable to such Purchaser and its
assignee, in the judgment of such Affected Party or Purchaser, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 7.2 or 7.3, as the case may be, in the future and (ii) would not subject
such Affected Party or Purchaser to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Affected Party or Purchaser. The Issuer
hereby agrees to pay all reasonable costs and expenses incurred by such Affected
Party or Purchaser in connection with any such designation or assignment.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES, COVENANTS
          Section 8.1 Representations and Warranties of the Issuer and VMS. The
Issuer and VMS each hereby represents and warrants to the Indenture Trustee, the
Administrative Agent, each Funding Agent and each Purchaser that:
     (a) each and every of their respective representations and warranties
contained in the Transaction Documents is true and correct as of the
Series 1999-3 Closing Date, as of the Series 1999-3 Initial Funding Date and as
of the date of each Increase; and
     (b) as of the Series 1999-3 Closing Date, they have not engaged, in
connection with the offering of the Series 1999-3 Investor Notes, in any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act.
          Section 8.2 Covenants of the Issuer and VMS. The Issuer and VMS hereby
agree, in addition to their obligations hereunder, that:
     (a) they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Transaction Documents to which each is a party;
     (b) they will promptly notify each Purchaser in the event they discover or
determine that any of their respective computer applications (including those of
their



--------------------------------------------------------------------------------



 



54

suppliers or vendors) that is material to the performance of their obligations
under the Transaction Documents will not be Year 2000 Compliant on a timely
basis;
     (c) they shall afford each Funding Agent with respect to a Purchaser, the
Indenture Trustee or any representatives of any such Funding Agent or the
Indenture Trustee access to all records relating to the SUB1 Certificates, the
Sold Units and the Fleet Receivables at any reasonable time during regular
business hours, upon reasonable prior notice (and without prior notice if an
Amortization Event has occurred), for purposes of inspection and shall permit
such Funding Agent, the Indenture Trustee or any representative of such Funding
Agent or the Indenture Trustee to visit any of the Issuer’s or VMS’s, as the
case may be, offices or properties during regular business hours and as often as
may reasonably be desired to discuss the business, operations, properties,
financial and other conditions of the Issuer or VMS with their respective
officers and employees and with their independent certified public accountants;
and
     (d) they shall not take any action, nor permit SPV to take any action,
requiring the satisfaction of the Rating Agency Condition pursuant to any
Transaction Document without the prior written consent of the Series 1999-3
Required Investor Noteholders.
          Section 8.3 Representations and Warranties of VMS With Respect to Year
2000 Compliance. VMS hereby represents and warrants to the Indenture Trustee,
the Administrative Agent, each Funding Agent and each Purchaser that:
          (a) It has or caused to be (i) initiated a review and assessment of
all areas within its business and operations (including those affected by its
suppliers, vendors and customers) that could be materially adversely affected by
the “Year 2000 Problem” (that is the risk that computer applications used by VMS
(or its suppliers, vendors and customers) may be unable to recognize and perform
properly material date-sensitive functions involving certain dates prior to, and
any date after, January 1, 2000), (ii) developed a plan and time line addressing
the Year 2000 Problem in all material respects on a timely basis, and (iii) to
date, implemented that plan in all material respects in accordance with that
timetable;
          (b) Based on the foregoing, it believes that all computer applications
(including those of its suppliers, vendors and customers) that are material to
the performance of its obligations under the Transaction Documents are Year 2000
Compliant, except to the extent that a failure to be so could not reasonably be
expected to (a) have a Material Adverse Effect on the Issuer or the transactions
documented under the Transaction Documents, or (b) to result in an Amortization
Event;
          (c) It (i) has or caused to be completed a review and assessment of
all material computer applications (including, but not limited to those of its
suppliers, vendors, customers and any third party servicers), which are related
to or involved in the origination, collection, management or servicing of the
Leases and the Fleet Receivables (the “Lease Systems”) and (ii) has or caused to
be determined that the Lease Systems are Year 2000 Compliant or will be Year
2000 Compliant in all material respects on a timely basis; and



--------------------------------------------------------------------------------



 



55

          (d) The costs of all assessment, remediation, testing and integration
related to VMS’ plan for becoming Year 2000 Compliant will not have a material
adverse effect on the business or operations of VMS.
          Section 8.4 Covenants of the Administrator. The Administrator hereby
agrees that:
          (a) it shall provide to the Indenture Trustee, the Administrative
Agent and each Funding Agent, on each Determination Date, a Monthly Settlement
Statement, substantially in the form of Exhibit C, setting forth as of the last
day of the most recent Monthly Period and for such Monthly Period the
information set forth therein;
          (b) it shall provide to the Administrative Agent simultaneously with
delivery to the Indenture Trustee, all reports, notices, certificates,
statements and other documents required to be delivered to the Indenture Trustee
pursuant to the Base Indenture and the other Transaction Documents, and furnish
to the Administrative Agent promptly after receipt thereof a copy of each
notice, demand or other material communication (excluding routine
communications) received by or on behalf of the Issuer or the Administrator with
respect to the Transaction Documents. The Administrative Agent shall distribute
to the Funding Agents copies of all reports, notices, certificates, statements
and other documents delivered to it pursuant to this Section 8.4(b);
          (c) on or prior to any Series Closing Date, it shall provide to each
Funding Agent a copy of the Indenture Supplement relating to the Series of
Investor Notes being issued on such Series Closing Date;
          (d) it shall provide each Funding Agent with prompt written notice of
(i) the downgrade by any Rating Agency of the rating assigned by such Rating
Agency to any Series of Outstanding Investor Notes or the determination by any
Rating Agency to put the rating assigned by such Rating Agency to any Series of
Outstanding Investor Notes on a watch list and (ii) the occurrence of an
Amortization Event or Potential Amortization Event with respect to any Series of
Outstanding Investor Notes; and
          (e) it shall provide to each Funding Agent copies of all reports
relating to the Series 1999-3 Investor Notes delivered to the Rating Agencies.
          Section 8.5 Obligations Unaffected. The obligations of the Issuer and
the Administrator to the Funding Agent and the Purchasers under this Indenture
Supplement shall not be affected by reason of any invalidity, illegality or
irregularity of any of the SUBI Certificates, the Sold Units or the Fleet
Receivables.
ARTICLE 9
CONDITIONS PRECEDENT
          Section 9.1 Conditions Precedent to Effectiveness of Indenture
Supplement. This Indenture Supplement shall become effective on the date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:



--------------------------------------------------------------------------------



 



56

          (a) Documents. The Administrative Agent shall have received an
original copy for each CP Conduit Purchaser and the Funding Agent and the APA
Bank with respect to such CP Conduit Purchaser, each executed and delivered in
form and substance satisfactory to it of (i) the Base Indenture, executed by a
duly authorized officer of each of the Issuer and the Indenture Trustee,
(ii) the Transfer Agreement, executed by a duly authorized officer of each of
the Issuer and SPV, (iii) this Indenture Supplement, executed by a duly
authorized officer of each of the Issuer, the Administrator, the Indenture
Trustee, the Administrative Agent, the Funding Agents, the CP Conduit Purchasers
and the APA Banks, (iv) the Administration Agreement, executed by a duly
authorized officer of each of the Issuer, SPV and the Administrator, (vi) each
of the Origination Trust Documents, executed by duly authorized officers of each
of the parties thereto and (vii) any other Transaction Documents to be executed
in connection with Series 1999-3, each duly executed by the parties thereto.
          (b) Corporate Documents; Proceedings of the Issuer, the Administrator,
SPV, the Origination Trust and the Servicer. The Administrative Agent shall have
received, with a copy for each CP Conduit Purchaser and the Funding Agent and
the APA Bank with respect to such CP Conduit Purchaser, from the Issuer, the
Administrator, SPV, the Origination Trust, VMS and the Servicer true and
complete copies of:
     (i) to the extent applicable, the certificate of incorporation or
certificate of formation, including all amendments thereto, of such Person,
certified as of a recent date by the Secretary of State or other appropriate
authority of the state of incorporation or organization, as the case may be, and
a certificate of compliance, of status or of good standing, as and to the extent
applicable, of each such Person as of a recent date, from the Secretary of State
or other appropriate authority of such jurisdiction;
     (ii) a certificate of the Secretary or an Assistant Secretary of each of
the Administrator, SPV and the Servicer, dated the Effective Date and certifying
(A) that attached thereto is a true and complete copy of the limited liability
company agreement of such Person, as in effect on the Effective Date and at all
times since a date prior to the date of the resolutions described in clause (B)
below, (B) that attached thereto is a true and complete copy of the resolutions,
in form and substance reasonably satisfactory to the Funding Agent, of the Board
of Directors of such Person or committees thereof authorizing the execution,
delivery and performance of the Transaction Documents to which it is a party and
the transactions contemplated thereby, and that such resolutions have not been
amended, modified, revoked or rescinded and are in full force and effect,
(C) that the certificate of incorporation of such Person has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing (or its equivalent) furnished pursuant to clause (i) above and (D) as
to the incumbency and specimen signature of each officer or authorized signatory
executing any Transaction Documents or any other document delivered in
connection herewith or therewith on behalf of such Person;
     (iii) a certificate of the Secretary or an Assistant Secretary of each of
the Common Member and the Origination Trust Trustee, dated the Effective Date



--------------------------------------------------------------------------------



 



57

and certifying as to the incumbency and specimen signature of each officer or
authorized signatory executing any Transaction Documents or any other document
delivered in connection herewith or therewith on behalf of such Person; and
     (iv) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) or (iii) above.
          (c) Good Standing Certificates. The Administrative Agent shall have
received copies of certificates of compliance, of status or of good standing,
dated as of a recent date, from the Secretary of State or other appropriate
authority of such jurisdiction, with respect to the Issuer, the Administrator,
SPV and the Origination Trust in each State where the ownership, lease or
operation of property or the conduct of business requires it to qualify as a
foreign corporation, except where the failure to so qualify would not have a
material adverse effect on the business, operations, properties or condition
(financial or otherwise) of the Issuer, the Administrator, SPV or the
Origination Trust, as the case may be.
          (d) Consents, Licenses, Approvals, Etc. The Administrative Agent shall
have received, with a counterpart for each CP Conduit Purchaser and the Funding
Agent and the APA Bank with respect to such CP Conduit Purchaser, certificates
dated the date hereof of an Authorized Officer of the Issuer, the Administrator,
SPV, the Origination Trust and the Servicer either (i) attaching copies of all
material consents, licenses and approvals required in connection with the
execution, delivery and performance by the Issuer, the Administrator, SPV, the
Origination Trust and the Servicer of the Transaction Documents to which it is a
party and the validity and enforceability of the Transaction Documents to which
it is a party against the Issuer, the Administrator, SPV, the Origination Trust
and the Servicer, respectively, and such consents, licenses and approvals shall
be in full force and effect or (ii) stating that no such consents, licenses or
approvals are so required.
          (e) No Litigation. The Administrative Agent shall have received
confirmation that there is no pending or, to their knowledge after due inquiry,
threatened action or proceeding affecting the Issuer, the Administrator, SPV,
the Origination Trust, the Servicer, ARAC or any of its Subsidiaries before any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
          (f) Lien Searches. The Administrative Agent shall have received a
written search report listing all effective financing statements that name VMS,
the Origination Trust, SPV or the Issuer as debtor or assignor and that are
filed in the jurisdictions in which filings were made pursuant to paragraph
(h) below and in any other jurisdictions that the Administrative Agent
determines are necessary or appropriate, together with copies of such financing
statements (none of which, except for those described in paragraph (h) below
shall cover any portion of the Series 1999-3 Collateral), and tax and judgment
lien searches showing no such liens that are not permitted by the Transaction
Documents.
          (g) UCC Certificate. The Administrative Agent shall have received from
each of VMS, the Origination Trust, SPV and the Issuer a certificate,
substantially in the form of



--------------------------------------------------------------------------------



 



58

Exhibit D, completed in a manner satisfactory to the Administrative Agent, duly
executed by an Authorized Officer of each of VMS, the Origination Trust, SPV and
the Issuer and dated the Series 1999-3 Closing Date.
          (h) Filings, Registrations and Recordings. The SUBI Certificates shall
have been registered in the name of the Issuer and delivered to the Indenture
Trustee, endorsed in blank, and any documents (including, without limitation,
financing statements) required to be filed in order (i) to create, in favor of
the Indenture Trustee, a perfected security interest in the Collateral with
respect to which a security interest may be perfected by a filing under the UCC
or other comparable statute, (ii) to create in favor of the Issuer a perfected
ownership/security interest in the Issuer Assets under the Transfer Agreement
with respect to which a ownership/security interest may be perfected by filing
under the UCC or other comparable statute, (iii) to create in favor of the
Origination Trust perfected ownership/security interest in the assets
transferred thereto pursuant to the Contribution Agreement and any assets
transferred to the Origination Trust by VMS or any of its affiliates within a
year of the Initial Closing Date with respect to which a ownership/security
interest may be perfected by filing under the UCC or other comparable statute,
(iv) to create in favor of SPV a perfected ownership interest in the Fleet
Receivables under the Receivable Purchase Agreement and the assets transferred
to SPV pursuant to the Asset Sale Agreement and (v) to create in favor of the
Indenture Trustee a perfected security interest in the Series 1999-3 Collateral
with respect to which a security interest may be perfected by a filing under the
UCC or other comparable statute shall, in each case, have been properly prepared
and executed for immediate filing in each office in each jurisdiction listed in
the UCC Certificate referred to in paragraph (g) above, and such filings are the
only filings required in order to perfect the security interest of the Indenture
Trustee in the Collateral, the transfer of the Issuer Assets to the Issuer
pursuant to the Transfer Agreement, the transfer of the Fleet Receivables,
Leases, Vehicles and other assets to the Origination Trust pursuant to the
Contribution Agreement, the transfer of the Fleet Receivables to SPV pursuant to
the Receivable Purchase Agreement and of certain other assets to SPV pursuant to
the Asset Sale Agreement, the transfer of the Series 1999-3 Collateral to the
Indenture Trustee, as the case may be. The Administrative Agent shall have
received evidence reasonably satisfactory to it of each such filing,
registration or recordation and reasonably satisfactory evidence of the payment
of any necessary fee, tax or expense relating thereto.
          (i) Legal Opinions. The Administrative Agent shall have received, with
a counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Bank with respect to such CP Conduit
Purchaser and the Indenture Trustee, opinions of counsel to the Issuer and the
Administrator, dated the Series 1999- 3 Closing Date, as to corporate, due
organization of the Origination Trust and the Issuer, bankruptcy (“true sale”
and “non-substantive consolidation”), perfection and priority of security
interests in the Series 1999-3 Collateral, creation and perfection of the
security interests in the Issuer Assets, the SUBI Certificates and the Sold
Units and the Fleet Receivables, the characterization of the Series 1999-3
Investor Notes as debt for U.S. federal income tax purposes, the
characterization of the Issuer not as an association or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes and
other matters, in each case, in form and substance acceptable to the addressees
thereof and their respective counsel.
          



--------------------------------------------------------------------------------



 



59

          (j) Fees and Expenses. Each Funding Agent with respect to a CP Conduit
Purchaser shall have received payment of all fees, out-of-pocket expenses and
other amounts due and payable to such CP Conduit Purchaser or the APA Bank with
respect to such CP Conduit Purchaser on or before the Effective Date.
          (k) Establishment of Accounts. The Administrative Agent shall have
received evidence reasonably satisfactory to it that the Collection Account
(including the Series 1999-3 Subaccounts), the Series 1999-3 Reserve Account,
the Series 1999-3 Yield Supplement Account and the Series 1999-3 Distribution
Account shall have been established in accordance with the terms and provisions
of the Indenture.
          (1) Lease Rate Caps. The Indenture Trustee shall have received copies
of the Lease Rate Caps duly executed by the parties thereto satisfying the
requirements of Section 5A.12 on the Series 1999-3 Closing Date.
          (m) Material Adverse Change. No material adverse change shall have
occurred with respect to the business, operations, property or condition
(financial or otherwise) of ARAC and its Subsidiaries taken as a whole since
June 30, 1999.
          (n) Opinion. The Administrative Agent shall have received an opinion
of counsel to the Indenture Trustee as to the due authorization, execution and
delivery by the Indenture Trustee of this Indenture Supplement and the due
execution, authentication and delivery by the Indenture Trustee of the
Series 1999-3 Investor Notes.
          (o) Consent to Service of Process. The Administrative Agent shall have
received an instrument confirming acceptance of the appointment by the Issuer of
CT Corporation located at 1633 Broadway, New York, New York 10019 as the
authorized agent upon whom process may be served in any action arising out of or
based upon this Indenture Supplement or any other Transaction Document to which
the Issuer is a party that may be instituted in the United States District Court
for the Southern District of New York.
          (p) Insurance. The Administrative Agent shall have received evidence
in form and substance reasonably satisfactory to it that all of the requirements
of Section 7.7 of the Series 1999-3 SUBI Servicing Supplement shall have been
satisfied.
          (q) Risk Assessment Letters. The Administrative Agent shall have
received a letter, in form and substance satisfactory to the Administrative
Agent, from each of Standard & Poor’s and Moody’s assessing the credit risk
assigned by Standard & Poor’s and Moody’s, respectively, to the Series 1999-3
Investor Notes.
ARTICLE 10
THE ADMINISTRATIVE AGENT
          Section 10.1 Appointment. Each of the CP Conduit Purchasers, the APA
Banks and the Funding Agents hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Person under this Indenture Supplement
and irrevocably authorizes the Administrative Agent, in such capacity, to take
such action on its behalf under the provisions of



--------------------------------------------------------------------------------



 



60

this Indenture Supplement and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Indenture Supplement, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Indenture Supplement, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any CP Conduit Purchaser, any APA Bank or any Funding Agent,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Indenture Supplement or otherwise exist
against the Administrative Agent. In performing its functions and duties
hereunder, the Administrative Agent shall act solely as the agent of the CP
Conduit Purchasers, the APA Banks and the Funding Agents, and the Administrative
Agent does not assume, nor shall be deemed to have assumed, any obligation or
relationship of trust or agency with or for any such Person.
          Section 10.2 Delegation of Duties. The Administrative Agent may
execute any of its duties under this Indenture Supplement by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel (who may be
counsel for the Issuer or the Administrator), independent public accountants and
other experts selected by it concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.
          Section 10.3 Exculpatory Provisions. Neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Base Indenture or
this Indenture Supplement (x) with the consent or at the request of the
Purchasers or (y) in the absence of its own gross negligence or willful
misconduct or (ii) responsible in any manner to any of the CP Conduit
Purchasers, the APA Banks or the Funding Agents for any recitals, statements,
representations or warranties made by the Issuer, the Administrator or any
officer thereof contained in this Indenture Supplement or any other Transaction
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Indenture Supplement or any other Transaction Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Indenture Supplement, any other Transaction Document, the
SUBI Certificates, the Sold Units or the Fleet Receivables or for any failure of
any of the Issuer, the Administrator, SPV, the Origination Trust or the Servicer
to perform its obligations hereunder or thereunder. The Administrative Agent
shall not be under any obligation to any CP Conduit Purchaser, any APA Bank or
any Funding Agent to ascertain or to inquire as to the observance or performance
of any of the agreements contained in, or conditions of, this Indenture
Supplement, any other Transaction Document, the SUBI Certificates, the Sold
Units or the Fleet Receivables or to inspect the properties, books or records of
the Issuer, the Administrator, SPV, the Origination Trust or the Servicer.
          Section 10.4 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Issuer or the
Administrator), independent



--------------------------------------------------------------------------------



 



61

accountants and other experts selected by the Administrative Agent and shall not
be liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts. The
Administrative Agent may deem and treat the registered holder of any
Series 1999-3 Investor Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Indenture
Supplement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Funding Agents, on behalf of the Purchasers, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Funding Agents against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Indenture Supplement and the other
Transaction Documents in accordance with a request of the Series 1999-3 Required
Investor Noteholders (unless, in the case of any action relating to the giving
of consent hereunder, the giving of such consent requires the consent of all
Series 1999-3 Investor Noteholders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the CP Conduit
Purchasers, the APA Banks and the Funding Agents.
          Section 10.5 Notice of Administrator Default or Amortization Event or
Potential Amortization Event. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event, any Event of Default or Default, any Termination
Event or any Servicer Default unless the Administrative Agent has received
notice from a CP Conduit Purchaser, an APA Bank, a Funding Agent, the Issuer,
the Administrator, SPV, the Origination Trust or the Servicer referring to the
Agreement or this Indenture Supplement, describing such Amortization Event or
Potential Amortization Event, Event of Default or Default, Termination Event or
Servicer Default or and stating that such notice is a “notice of an Amortization
Event or Potential Amortization Event,” “notice of an Event of Default or
Default,” “notice of a Termination Event” or “notice of a Servicer Default”, as
the case may be. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Funding
Agents, the Indenture Trustee, the Issuer and the Administrator. The
Administrative Agent shall take such action with respect to such event as shall
be reasonably directed by the Series 1999-3 Required Investor Noteholders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such event as
it shall deem advisable in the best interests of the Purchasers.
          Section 10.6 Non-Reliance on the Administrative Agent and Other
Purchasers. Each of the CP Conduit Purchasers, the APA Banks and the Funding
Agents expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Issuer, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any such Person. Each of the CP Conduit Purchasers, the
APA Banks and the Funding Agents represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other CP Conduit Purchaser, APA Bank or Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal



--------------------------------------------------------------------------------



 



62

of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Issuer, the Administrator, SPV, the
Origination Trust and the Servicer and made its own decision to enter into this
Indenture Supplement. Each of the CP Conduit Purchasers, the APA Banks and the
Funding Agents also represents that it will, independently and without reliance
upon the Administrative Agent or any other CP Conduit Purchaser, APA Bank or
Funding Agent, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Indenture Supplement and
the other Transaction Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Issuer, the Administrator, SPV,
the Origination Trust and the Servicer. Except for notices, reports and other
documents expressly required to be furnished to the Funding Agents by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any CP Conduit Purchaser, any APA Bank or any Funding
Agent with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Issuer, the Administrator, SPV, the Origination Trust or the Servicer which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
          Section 10.7 Indemnification. Each of the APA Banks and the Funding
Agents agrees to indemnify the Administrative Agent in its capacity as such (to
the extent not reimbursed by the Issuer and the Administrator and without
limiting the obligation of the Issuer and the Administrator to do so), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of this Indenture
Supplement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no APA Bank or Funding Agent
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of all amounts payable hereunder.
          Section 10.8 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Issuer, the Administrator
or any of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 1999-3 Investor Note
held by the Administrative Agent, the Administrative Agent shall have the same
rights and powers under this Indenture Supplement and the other Transaction
Documents as any Purchaser and may exercise the same as though it were not the
Administrative Agent, and the terms “APA Bank,” and “Purchaser” shall include
the Administrative Agent in its individual capacity.
          Section 10.9 Resignation of Administrative Agent; Successor
Administrative Agent. The Administrative Agent may resign as Administrative
Agent at any time by giving 30
          



--------------------------------------------------------------------------------



 



63

days’ notice to the Funding Agents, the Indenture Trustee, the Issuer and the
Administrator. The Administrative Agent may be removed at any time by a
resolution of the Series 1999-3 Required Investor Noteholders, removing the
Administrative Agent and appointing from among the Funding Agents a successor
administrative agent, which successor administrative agent shall be approved by
the Issuer and the Administrator (which approval shall not be unreasonably
withheld), delivered to the Administrative Agent, the Indenture Trustee and the
Administrator. If Chase shall resign as Administrative Agent under this
Indenture Supplement, then the Series 1999-3 Required Investor Noteholders shall
promptly appoint a successor administrative agent from among the Funding Agents,
which successor administrative agent shall be approved by the Issuer and the
Administrator (which approval shall not be unreasonably withheld). If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Funding Agents, the Issuer and the Administrator, a
successor agent from among the Funding Agents. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is
30 days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Administrator shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Series 1999-3
Required Investor Noteholders appoint a successor agent as provided for above.
Effective upon the appointment of a successor administrative agent, such
successor administrative agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent effective upon such appointment and approval, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Indenture
Supplement. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Indenture Supplement.
ARTICLE 11
MISCELLANEOUS
          Section 11.1 Ratification of Indenture. As Indenture Supplemented by
this Indenture Supplement, the Indenture is in all respects ratified and
confirmed and the Indenture as so Indenture Supplemented by this Indenture
Supplement shall be read, taken and construed as one and the same instrument.
          Section 11.2 Governing Law. THIS INDENTURE SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
          Section 11.3 Further Assurances. Each of the Issuer, the Administrator
and the Indenture Trustee agrees, from time to time, to do and perform any and
all acts and to execute any and all further instruments required or reasonably
requested by the Administrative Agent



--------------------------------------------------------------------------------



 



64

more fully to effect the purposes of this Indenture Supplement and the sale of
the Series 1999-3 Investor Notes hereunder, including, without limitation, in
the case of the Issuer and the Administrator, the execution of any financing or
registration statements or similar documents or notices or continuation
statements relating to the Series 1999-3 Collateral for filing or registration
under the provisions of the UCC or similar legislation of any applicable
jurisdiction.
          Section 11.4 Payments. Each payment to be made hereunder shall be made
on the required payment date in lawful money of the United States and in
immediately available funds, if to a Purchaser, at the office of the Funding
Agent with respect to such Purchaser set forth in Section 11.9.
          Section 11.5 Costs and Expenses. The Administrator agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent (including, without limitation, reasonable fees and disbursements of
counsel to the Administrative Agent) and of each Purchaser (including in
connection with the preparation, execution and delivery of this Indenture
Supplement the reasonable fees and disbursements of counsel to such Purchaser)
in connection with (i) the preparation, execution, delivery and administration
(including periodic auditing and any requested amendments, waivers or consents)
of this Indenture Supplement, the Indenture and the other Transaction Documents
and amendments or waivers of any such documents and (ii) the enforcement by the
Administrative Agent or any Funding Agent of the obligations and liabilities of
the Issuer, the Administrator, SPV, the Origination Trust, VMS and the Servicer
under the Indenture, this Indenture Supplement, the other Transaction Documents
or any related document and all costs and expenses, if any (including reasonable
counsel fees and expenses), in connection with the enforcement of this Agreement
and the other Transaction Documents.
          Section 11.6 No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of the Indenture Trustee, the
Administrative Agent, any Funding Agent, any CP Conduit Purchaser or any APA
Bank, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.
          Section 11.7 Amendments, (a) This Indenture Supplement may be amended
in writing from time to time by the Administrator, the Issuer and the Indenture
Trustee, with the consent of the Series 1999-3 Required Investor Noteholders;
provided that, notwithstanding the foregoing, without the consent of each CP
Conduit Purchaser and each APA Bank, no such amendment shall:
     (i) reduce the percentage of Series 1999-3 Investor Noteholders whose
consent is required to take any particular action hereunder;
     (ii) (A) extend the due date for, or reduce the amount of any scheduled
repayment or prepayment of principal of or interest on any Series 1999-3
Investor Note (or reduce the principal amount of or rate of interest on any
Series 1999-3 Investor Note);



--------------------------------------------------------------------------------



 





65

(B) extend the due date for, or reduce the amount of any Commitment Fee payable
hereunder; (C) change the calculation of any Article 7 Costs or other amounts
payable by the Issuer to the CP Conduit Purchasers or APA Banks hereunder;
(D) modify Section 5A.4(c); (E) approve the assignment or transfer by the Issuer
of any of its rights or obligations hereunder or under any other Transaction
Document to which it is a party except pursuant to the express terms hereof or
thereof; (F) release any obligor under any Transaction Document to which it is a
party except pursuant to the express terms of such Transaction Document;
provided, however, that the Liens on Vehicles may be released as provided in
Section 3.5 of the Base Indenture; (G) amend or otherwise modify any
Amortization Event or any defined term referred to therein; (H) amend or
otherwise modify the Series 1999-3 Required Asset Amount, the Series 1999-3
Required Overcollateralization Amount, the Series 1999-3 Required Enhancement
Amount or any defined term referred to therein or (I) permit the creation of any
Lien ranking prior to or on a parity with the Indenture Trustee’s Lien on the
Series 1999-3 Collateral, release such Lien except pursuant to the express terms
hereof or deprive any Series 1999-3 Investor Noteholder of the security afforded
by such Lien;
     (iii) modify Section 11.7(a); and
          (iv) modify the allocations and priorities of payments set forth in
Article 3 of this Indenture Supplement.
          (b) Any amendment hereof can be effected without the Administrative
Agent’s being party thereto; provided, however, that no such amendment,
modification or waiver of this Indenture Supplement that affects rights or
duties of the Administrative Agent shall be effective unless the Administrative
Agent shall have given its prior written consent thereto.
          (c) No amendment specified in this Indenture Supplement as requiring
satisfaction of the Rating Agency Condition shall be effective until the Rating
Agency Condition is satisfied with respect thereto.
          (d) Promptly after the execution of any amendment hereof, the
Administrator shall mail to each of the Funding Agents and each Rating Agency a
copy thereof.
          Section 11.8 Severability. If any provision hereof is void or
unenforceable in any jurisdiction, such voidness or unenforceability shall not
affect the validity or enforceability of (i) such provision in any other
jurisdiction or (ii) any other provision hereof in such or any other
jurisdiction.
          Section 11.9 Notices. All notices, requests, instructions and demands
to or upon any party hereto to be effective shall be given (i) in the case of
the Issuer, the Administrator and the Indenture Trustee, in the manner set forth
in Section 13.4 of the Base Indenture and (ii) in the case of the Administrative
Agent, the CP Conduit Purchasers, the APA Banks and the Funding Agents, in
writing, and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand or three days after being
deposited in the mail, postage prepaid, in the case of facsimile notice, when
received, or in the case of overnight air courier, one Business Day after the
date such notice is delivered to such overnight courier,
          



--------------------------------------------------------------------------------



 



66

addressed as follows in the case of the Administrative Agent and to the
addresses therefor set forth in Schedule I, in the case of the CP Conduit
Purchasers, the APA Banks and the Funding Agents; or to such other address as
may be hereafter notified by the respective parties hereto:

     
Administrative
   
Agent:
  The Chase Manhattan Bank
 
  450 West 33rd Street
 
  New York, New York 10001
 
  Attention: Andrew Taylor
 
  Fax: 212-946-7776

          Section 11.10 Successors and Assigns, (a) This Indenture Supplement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Issuer may not assign or
transfer any of its rights under this Indenture Supplement without the prior
written consent of all of the Series 1999-3 Investor Noteholders, no CP Conduit
Purchaser may assign or transfer any of its rights under this Indenture
Supplement other than in accordance with the Asset Purchase Agreement with
respect to such CP Conduit Purchaser or otherwise to the APA Bank with respect
to such CP Conduit Purchaser or a Program Support Provider with respect to such
CP Conduit Purchaser or pursuant to clause (b) below of this Section 11.10 and
no APA Bank may assign or transfer any of its rights or obligations under this
Indenture Supplement except to a Program Support Provider or pursuant to clause
(c) below of this Section 11.10.
          (b) Without limiting the foregoing, each CP Conduit Purchaser may,
from time to time with prior or concurrent notice to the Issuer and the
Administrative Agent assign the Purchaser Invested Amount with respect to such
CP Conduit Purchaser and its rights and obligations under this Indenture
Supplement and any other Transaction Documents to which it is a party to a
Conduit Assignee with respect to such CP Conduit Purchaser. Upon such assignment
by a CP Conduit Purchaser to a Conduit Assignee, (A) such Conduit Assignee shall
be the owner of the Purchaser Invested Amount with respect to such CP Conduit
Purchaser, (B) the related administrative or managing agent for such Conduit
Assignee will act as the administrative agent for such Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Funding Agent hereunder or under the other Transaction Documents,
(C) such Conduit Assignee and its liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to such CP Conduit Purchaser herein and in the
other Transaction Documents (including, without limitation, any limitation on
recourse against such Conduit Assignee as provided in this paragraph), (D) such
Conduit Assignee shall assume all of such CP Conduit Purchaser’s obligations, if
any, hereunder or under any other Transaction Document and such CP Conduit
Purchaser shall be released from all such obligations, (E) all distributions in
respect of the Purchaser Invested Amount with respect to such CP Conduit
Purchaser shall be made to the applicable agent or administrative agent, as
applicable, on behalf of such Conduit Assignee, (F) the definitions of the terms
“Monthly Funding Costs” and “Discount” shall be determined in the manner set
forth in the definition of “Monthly Funding Costs” and “Discount” applicable to
such CP Conduit Purchaser on the basis of the interest rate or discount
applicable to commercial paper issued by such Conduit Assignee (rather than such
CP Conduit Purchaser), (G) the defined terms and other terms and provisions of
this Indenture Supplement and the other
          



--------------------------------------------------------------------------------



 



67

Transaction Documents shall be interpreted in accordance with the foregoing, and
(H) if requested by the Administrative Agent or the agent or administrative
agent with respect to the Conduit Assignee, the parties will execute and deliver
such further agreements and documents and take such other actions as the
Administrative Agent or such agent or administrative agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any CP
Conduit Purchaser to a Conduit Assignee of the Purchaser Invested Amount with
respect to such CP Conduit Purchaser shall in any way diminish the obligations
of the APA Bank with respect to such CP Conduit Purchaser under Section 2.3 to
fund any Increase.
          (c) Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell all or any part of its rights
and obligations under this Indenture Supplement and the Series 1999-3 Investor
Notes, with the prior written consent of the Administrative Agent, the Issuer
and the Administrator (in each case, which consent shall not be unreasonably
withheld), to one or more banks (an “Acquiring APA Bank”) pursuant to a transfer
supplement, substantially in the form of Exhibit E (the “Transfer Supplement”),
executed by such Acquiring APA Bank, such assigning APA Bank, the Funding Agent
with respect to such APA Bank, the Administrative Agent, the Issuer and the
Administrator and delivered to the Administrative Agent. Notwithstanding the
foregoing, no APA Bank shall so sell its rights hereunder if such Acquiring APA
Bank is not an Eligible Assignee.
          (d) Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more financial
institutions or other entities (“Participants”) participations in its
Commitment, its Series 1999-3 Investor Note and its rights hereunder pursuant to
documentation in form and substance satisfactory to such APA Bank and the
Participant; provided, however, that (i) in the event of any such sale by an APA
Bank to a Participant, (A) such APA Bank’s obligations under this Indenture
Supplement shall remain unchanged, (B) such APA Bank shall remain solely
responsible for the performance thereof and (C) the Issuer and the
Administrative Agent shall continue to deal solely and directly with such APA
Bank in connection with its rights and obligations under this Indenture
Supplement and (ii) no APA Bank shall sell any participating interest under
which the Participant shall have rights to approve any amendment to, or any
consent or waiver with respect to, this Indenture Supplement or any Transaction
Document, except to the extent that the approval of such amendment, consent or
waiver otherwise would require the unanimous consent of all APA Banks hereunder.
A Participant shall have the right to receive Article 7 Costs but only to the
extent that the related selling APA Bank would have had such right absent the
sale of the related participation.
          (e) Any CP Conduit Purchaser and the APA Bank with respect to such CP
Conduit Purchaser may at any time sell all or any part of their respective
rights and obligations under this Indenture Supplement and the Series 1999-3
Investor Notes, with the prior written consent of the Administrative Agent, the
Issuer and the Administrator (in each case, which consent shall not be
unreasonably withheld), to a multi-seller commercial paper conduit and one or
more banks providing support to such multi-seller commercial paper conduit (an
“Acquiring Purchaser”) pursuant to a transfer supplement, substantially in the
form of Exhibit F (the “Purchaser Supplement”), executed by such Acquiring
Purchaser, the Funding Agent with respect to such Acquiring Purchaser (including
the CP Conduit Purchaser and the APA Bank with respect to such Purchaser), such
assigning CP Conduit Purchaser and the APA Bank with



--------------------------------------------------------------------------------



 



68

respect to such CP Conduit Purchaser, the Funding Agent with respect to such
assigning CP Conduit Purchaser and APA Bank, the Administrative Agent, the
Issuer and the Administrator and delivered to the Administrative Agent.
          (f) The Issuer authorizes each APA Bank to disclose to any Participant
or Acquiring APA Bank (each, a “Transferee”) and any prospective Transferee any
and all financial information in such APA Bank’s possession concerning the
Issuer, the Collateral, the Servicer and the Transaction Documents which has
been delivered to such APA Bank by the Issuer or the Administrator in connection
with such APA Bank’s credit evaluation of the Issuer, the Collateral and the
Servicer.
          Section 11.11 Securities Laws. Each Purchaser hereby represents and
warrants to the Issuer that it is an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act and has
sufficient assets to bear the economic risk of, and sufficient knowledge and
experience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 1999-A Investor Note. Each Purchaser agrees that
its Series 1999-3 Investor Note will be acquired for investment only and not
with a view to any public distribution thereof, and that such Purchaser will not
offer to sell or otherwise dispose of its Series 1999-3 Investor Note (or any
interest therein) in violation of any of the registration requirements of the
Securities Act, or any applicable state or other securities laws. Each Purchaser
acknowledges that it has no right to require the Issuer to register its
Series 1999-3 Investor Note under the Securities Act or any other securities
law. Each Purchaser hereby confirms and agrees that in connection with any
transfer by it of an interest in the Series 1999-3 Investor Note, such Purchaser
has not engaged and will not engage in a general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.
          Section 11.12 Adjustments; Set-off, (a) If any Purchaser (a
“Benefitted Purchaser”) shall at any time receive in respect of its Purchaser
Invested Amount any distribution of principal, interest, Commitment Fees or any
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off or otherwise) in a greater proportion
than any such distribution received by any other Purchaser, if any, in respect
of such other Purchaser’s Purchaser Invested Amount, or interest thereon, such
Benefitted Purchaser shall purchase for cash from the other Purchaser such
portion of such other Purchaser’s interest in the Series 1999-3 Investor Notes,
or shall provide such other Purchaser with the benefits of any such collateral,
or the proceeds thereof, as shall be necessary to cause such Benefitted
Purchaser to share the excess payment or benefits of such collateral or proceeds
ratably with the other Purchaser; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Purchaser, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. The Issuer
agrees that any Purchaser so purchasing a portion of another Purchaser’s
Purchaser Invested Amount may exercise all rights of payment (including, without
limitation, rights of set off) with respect to such portion as fully as if such
Purchaser were the direct holder of such portion.



--------------------------------------------------------------------------------



 



69

          (b) In addition to any rights and remedies of the Purchasers provided
by law, each Purchaser shall have the right, without prior notice to the Issuer,
any such notice being expressly waived by the Issuer to the extent permitted by
applicable law, upon any amount becoming due and payable by the Issuer hereunder
or under the Series 1999-3 Investor Notes to set-off and appropriate and apply
against any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Purchaser to or for the
credit or the account of the Issuer. Each Purchaser agrees promptly to notify
the Issuer and the Administrative Agent after any such set-off and application
made by such Purchaser; provided that the failure to give such notice shall not
affect the validity of such set-off and application.
          Section 11.13 Counterparts. This Indenture Supplement may be executed
in any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same agreement.
          Section 11.14 No Bankruptcy Petition, (a) Each of the Administrative
Agent, the CP Conduit Purchasers, the APA Banks and the Funding Agents hereby
covenants and agrees that, prior to the date which is one year and one day after
the later of (i) the last day of the Series 1999-3 Amortization Period and
(ii) the last day of the amortization period of any other Outstanding Series, it
will not institute against, or join any other Person in instituting against, the
Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.
          (b) The Issuer, the Administrator, the Indenture Trustee, the
Administrative Agent, each Funding Agent and each APA Bank hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all outstanding Commercial Paper issued by, or for the benefit of, a
CP Conduit Purchaser, it will not institute against, or join any other Person in
instituting against, such CP Conduit Purchaser (or the Person issuing Commercial
Paper for the benefit of such CP Conduit Purchaser) any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.
          (c) The Issuer, the Administrator, the Indenture Trustee, the
Administrative Agent, each CP Conduit Purchaser, each APA Bank and each Funding
Agent hereby covenants and agrees that, prior to the date which is one year and
one day after payment in full of all obligations under each Securitization, it
will not institute against, or join any other Person in instituting against, the
Origination Trust, SPV, any other Special Purpose Entity, or any general partner
or single member of any Special Purpose Entity that is a partnership or limited
liability company, respectively, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other proceedings under any federal or
state bankruptcy or similar law.
          (d) This covenant shall survive the termination of this Indenture
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.



--------------------------------------------------------------------------------



 



70

          Section 11.15 SUBIs. The Issuer, the Administrator, the Administrative
Agent, each CP Conduit Purchaser, each APA Bank and each Funding Agent hereby
represents, warrants and covenants that (a) each of the Lease SUBI and the Fleet
Receivable SUBI is a separate series of the Origination Trust as provided in
Section 3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del.C. §
3801 et seq., (b)(i) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to the Lease SUBI, the Lease
SUBI Portfolio or the Fleet Receivable SUBI shall be enforceable against the
Lease SUBI Portfolio or the Fleet Receivable SUBI only, as applicable, and not
against any other SUBI Portfolio or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any other SUBI (used in this Section as defined in the
Origination Trust Agreement), any other SUBI Portfolio (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Portfolio shall
be enforceable against such other SUBI Portfolio or the UTI Portfolio only, as
applicable, and not against any other SUBI Assets, (c) except to the extent
required by law, UTI Assets or SUBI Assets with respect to any SUBI (other than
the Lease SUBI and the Fleet Receivable SUBI) shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Lease SUBI or Fleet Receivable SUBI, respectively, in respect of such
claim, (d)(i) no creditor or holder of a claim relating to the Lease SUBI, the
Fleet Receivable SUBI or the Lease Receivable SUBI Portfolio shall be entitled
to maintain any action against or recover any assets allocated to the UTI or the
UTI Portfolio or any other SUBI or the assets allocated thereto, and (ii) no
creditor or holder of a claim relating to the UTI, the UTI Portfolio or any SUBI
other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI Assets other
than the Lease SUBI Portfolio or the Fleet Receivables shall be entitled to
maintain any action against or recover any assets allocated to the Lease SUBI or
the Fleet Receivable SUBI, and (e) any purchaser, assignee or pledgee of an
interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet Receivable
SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI Certificate, any
other SUBI, any other SUBI Certificate (used in this Section as defined in the
Origination Trust Agreement), the UTI or the UTI Certificate must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
other SUBI or SUBI Certificate to release all claims to the assets of the
Origination Trust allocated to the UTI and each other SUBI Portfolio and in the
event that such release is not given effect, to fully subordinate all claims it
may be deemed to have against the assets of the Origination Trust allocated to
the UTI Portfolio and each other SUBI Portfolio.
          Section 11.16 Discharge of Indenture. Notwithstanding anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 11.1(b) of the Base Indenture will be effective as to the
Series 1999-3 Investor Notes without the consent of the Series 1999-3 Required
Investor Noteholders.



--------------------------------------------------------------------------------



 



71

          Section 11.17 Duration of Indenture Trustee’s Obligations.
Notwithstanding the earlier payment in full of all principal and interest due to
the Series 1999-3 Investor Noteholders and all other amounts owing to the
Series 1999-3 Investor Noteholders under the terms of this Indenture Supplement,
the Issuer, the Administrator and the Indenture Trustee shall comply with their
respective obligations under Sections 5A.1, 5A.2, 5A.4, 5A.5(d) and (e), 5A.8,
5A.9, 5A.10, 5A.12 and Article 6 until the termination of the Series 1999-3
Amortization Period.
          Section 11.18 Limited Recourse, (a) Notwithstanding anything to the
contrary contained herein, any obligations of each CP Conduit Purchaser
hereunder to any party hereto are solely the corporate obligations of such CP
Conduit Purchaser and shall be payable at such time as funds are received by or
are available to such CP Conduit Purchaser in excess of funds necessary to pay
in full all of its outstanding Commercial Paper and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against such CP Conduit Purchaser but shall continue to
accrue. Each party hereto agrees that the payment of any claim (as defined in
Section 101 of Title 11 of the Bankruptcy Code) of any such party against a CP
Conduit Purchaser shall be subordinated to the payment in full of all of its
Commercial Paper.
          (b) No recourse under any obligation, covenant or agreement of any CP
Conduit Purchaser contained herein shall be had against any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Indenture Supplement is solely a
corporate obligation of such CP Conduit Purchaser individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of its Affiliates (solely by virtue of such capacity) or any of
them under or by reason of any of the obligations, covenants or agreements of
such CP Conduit Purchaser contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by such CP Conduit Purchaser of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Indenture
Supplement; provided that the foregoing shall not relieve any such Person from
any liability it might otherwise have as a result of fraudulent actions taken or
omissions made by them. The provisions of this Section 11.18 shall survive
termination of this Indenture Supplement.
          Section 11.19 Waiver of Setoff. Notwithstanding any other provision of
this Indenture Supplement or any other agreement to the contrary, all payments
to the Purchasers hereunder shall be made without set-off or counterclaim.
          Section 11.20 Notice to Rating Agencies. The Indenture Trustee shall
provide to each Rating Agency a copy of each notice delivered to, or required to
be provided by, the Indenture Trustee pursuant to this Indenture Supplement or
any other Transaction Document.
          



--------------------------------------------------------------------------------



 



72

          Section 11.21 Conflict of Instructions. In the event the Issuer and
the Administrator shall have delivered conflicting instructions to the Indenture
Trustee or the Administrative Agent to take or refrain from taking action
hereunder, the Indenture Trustee or the Administrative Agent, as the case may
be, shall follow the instructions of the Issuer.
          Section 11.22 Chase Conflict Waiver. Chase acts as Indenture Trustee,
the Funding Agent with respect to Park Avenue Receivables Corporation (“PARCO”)
and as administrative agent for PARCO, as issuing and paying agent for PARCO’s
Commercial Paper, as provider of other backup facilities for PARCO, and may
provide other services or facilities from time to time (the “Chase Roles”). Each
of the parties hereto hereby acknowledges and consents to any and all Chase
Roles, waives any objections it may have to any actual or potential conflict of
interest caused by Chase’s acting as the Indenture Trustee, the Funding Agent
with respect to PARCO or as the APA Bank with respect to PARCO and acting as or
maintaining any of the Chase Roles, and agrees that in connection with any Chase
Role, Chase may take, or refrain from taking, any action which it in its
discretion deems appropriate.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, the Administrator, the Administrative
Agent, the CP Conduit Purchasers, the APA Banks, the Funding Agents and the
Indenture Trustee have caused this Indenture Supplement to be duly executed by
their respective officers hereunto duly authorized as of the day and year first
above written.

            GREYHOUND FUNDING, LLC
      By:   /s/ Tony Wong         Name:   Tony Wong        Title:   Manager     
  PHH VEHICLE MANAGEMENT SERVICES, LLC
      By:   /s/ Gerard J. Kennell         Name:   Gerard J. Kennell       
Title:           THE CHASE MANHATTAN BANK,
as Administrative Agent
      By:   /s/ Marie P. Merritt         Name:   Marie P. Merritt       
Title:   Vice President        THE CHASE MANHATTAN BANK,
as Indenture Trustee
      By:   /s/ Jennifer Cupo         Name:   Jennifer Cupo        Title:   Vice
President        PARK AVENUE RECEIVABLES CORPORATION,
as a CP Conduit Purchaser
      By:   /s/ Andrew L. Stidd         Name:   Andrew L. Stidd        Title:  
President     

 



--------------------------------------------------------------------------------



 



            THE CHASE MANHATTAN BANK,
as an APA Bank
      By:   /s/ B. Schwartz         Name:   B. Schwartz        Title:   MD     
  THE CHASE MANHATTAN BANK,
as a Funding Agent
      By:   /s/ Marie P. Merritt         Name:   Marie P. Merritt       
Title:   Vice President        FALCON ASSET SECURITIZATION CORPORATION, as a CP
Conduit
Purchaser
      By:   /s/ Albert Yoshimura         Name:   Albert Yoshimura       
Title:   Authorized Signatory        BANK ONE, NA,
as a Funding Agent and as an APA Bank
      By:   /s/ Albert Yoshimura         Name:   Albert Yoshimura       
Title:   Vice President        LIBERTY STREET FUNDING CORP.
as a CP Conduit Purchaser
      By:   /s/ Andrew Stidd         Name:   Andrew Stidd        Title:  
President     

 



--------------------------------------------------------------------------------



 



            BANK OF NOVA SCOTIA, NEW YORK AGENCY, as a Funding Agent and as an
APA Bank
      By:   /s/ Rodo Mea Poli         Name:           Title:           COMPASS
US ACQUISITION, LLC,
as a CP Conduit Purchaser
      By:   /s/ Douglas K. Johnson         Name:   Douglas K. Johnson       
Title:   President        WESTDEUTSCHE LANDESBANK GIRONZENTRALE, New York
Branch, as a Funding Agent and as an APA Bank         By:   /s/ Anne Lacombe    
    Name:   Anne Lacombe        Title:   Vice President Asset Securitization   
          By:   /s/ Christian C. Brune         Name:   Christian C. Brune       
Title:   Associate Securitization        BEETHOVEN FUNDING CORPORATION,
as a CP Conduit Purchaser
      By:   /s/ Andrew L. Stidd         Name:   Andrew L. Stidd        Title:  
President        DRESDNER AG, NEW YORK BRANCH,
as a Funding Agent and as an APA Bank
      By:   /s/ Jon R. Bottorff         Name:   Jon R. Bottorff        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Edward M. Weber         Name:   Edward M. Weber     
  Title:   Assistant Treasurer        QUINCY CAPITAL CORPORATION,
as a CP Conduit Purchaser
      By:   /s/ Elizabeth S. Eldridge         Name:   Elizabeth S. Eldridge     
  Title:   Vice President        BANK OF AMERICA, N.A.
as a Funding Agent and as an APA Bank
      By:   /s/ Marianne Mihalik         Name:   Marianne Mihalik       
Title:   Vice President        SPECIAL PURPOSE ACCOUNTS RECEIVABLE COOPERATIVE
CORPORATION, as a CP Conduit Purchaser
      By:   /s/ Dean Kordyla         Name:   Dean Kordyla        Title:   VP and
Treasurer        CANADIAN IMPERIAL BANK OF COMMERCE,
as a Funding Agent and as an APA Bank
      By:   /s/ John Gevlin         Name:   John Gevlin        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            VARIABLE FUNDING CAPITAL CORPORATION as a CP Conduit Purchaser
      By:   /s/ Darrell R. Baber         Name:   Darell R. Baber        Title:  
Director        FIRST UNION NATIONAL BANK,
as an APA Bank
      By:   /s/ Terence P. Benley         Name:   Terence P. Benley       
Title:   Senior Vice President        FIRST UNION SECURITIES, INC.,
as a Funding Agent
      By:   /s/ Darrell R. Baber         Name:   Darell R. Baber        Title:  
Director     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO SERIES 1999-3
INDENTURE SUPPLEMENT
[FORM OF VARIABLE FUNDING INVESTOR NOTE]
GREYHOUND FUNDING LLC
SERIES 1999-3 VARIABLE FUNDING INVESTOR NOTE
FLOATING RATE ASSET
BACKED VARIABLE FUNDING INVESTOR NOTES
          GREYHOUND FUNDING LLC, a special purpose limited liability company
established under the laws of Delaware (the “Issuer”), for value received,
hereby promises to pay to [ ], as Funding Agent, or registered assigns, the
principal sum of (a) [] or, if less, (b) the outstanding Purchaser Invested
Amount for the related Purchaser, which principal sum shall be payable in the
amounts and at the times set forth in the Indenture described herein, provided,
however, that the entire unpaid principal amount of this Series 1999-3 Investor
Note shall be due on the Final Maturity Date. The Issuer will pay interest on
the outstanding principal amount of this Series 1999-3 Investor Note at the
Series 1999-3 Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Series 1999-3 Investor Note is paid or made
available for payment, to the extent funds are available in the Series 1999-3
Distribution Account in respect of the Series 1999-3 Monthly Interest. Interest
on this Series 1999-3 Investor Note will accrue for each Series 1999-3 Interest
Period in an amount equal to the product of (i) the Series 1999-3 Note Rate for
such Series 1999-3 Interest Period, (ii) the average daily Series 1999-3
Invested Amount during such Series 1999-3 Interest Period, and (iii) the actual
number of days elapsed in such Series 1999-3 Interest Period divided by 360.
Additional Interest will be payable on this Series 1999-3 Investor Note to the
extent set forth in the Indenture. The principal amount of this Series 1999-3
Investor Note shall be subject to Increases and Decreases on any Business Day as
set forth in the Indenture, and accordingly, such principal amount is subject to
prepayment at any time. Prior to the commencement of the Series 1999-3
Amortization Period, other than as a result of a Decrease, only interest
payments on the outstanding principal amount of the Series 1999-3 Investor Note
are required to be made to the holder hereof. Beginning on the first Payment
Date following the commencement of the Series 1999-3 Amortization Period,
subject to Decreases on any Business Day, the principal of this Series 1999-3
Investor Note shall be paid in installments on each subsequent Payment Date to
the extent of funds available for payment therefor pursuant to the Indenture.
Such principal of and interest on this Series 1999-3 Investor Note shall be paid
in the manner specified on the reverse hereof.
          The principal of and interest on this Series 1999-3 Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this

A-1



--------------------------------------------------------------------------------



 



Series 1999-3 Investor Note shall be applied first to interest due and payable
on this Series 19993 Investor Note as provided above and then to the unpaid
principal of this Series 1999-3 Investor Note. This Series 1999-3 Investor Note
does not represent an interest in, or an obligation of, PHH Vehicle Management
Services LLC (“VMS”) or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Series 1999-3
Investor Note set forth on the reverse hereof, which shall have the same effect
as though fully set forth on the face of this Series 1999-3 Investor Note.
Although a summary of certain provisions of the Indenture are set forth below
and on the reverse hereof and made a part hereof, this Series 1999-3 Investor
Note does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Issuer, and the Indenture Trustee. A copy of the Indenture
may be requested from the Indenture Trustee by writing to the Indenture Trustee
at: 450 West 33rd Street, New York, New York, 10001, Attention: Capital Market
Fiduciary Services. To the extent not defined herein, the capitalized terms used
herein have the meanings ascribed to them in the Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this
Series 1999-3 Investor Note shall not be entitled to any benefit under the
Indenture referred to on the reverse hereof, or be valid or obligatory for any
purpose.

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

          Date:                      ___ , 2001   GREYHOUND FUNDING LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Series 1999-3 Investor Notes of a series issued
under the within-mentioned Indenture.

                      THE CHASE MANHATTAN BANK, as Indenture Trustee
 
               
 
  By:        
 
             
 
          Authorized Signature

A-3



--------------------------------------------------------------------------------



 



REVERSE OF SERIES 1999-3 INVESTOR NOTE
          This Series 1999-3 Floating Rate Asset Backed Variable Funding
Investor Note is one of a duly authorized issue of Series 1999-3 Investor Notes
of the Greyhound Funding LLC (the “Issuer”) designated its “Series 1999-3
Floating Rate Asset Backed Variable Funding Investor Notes” (herein called the
“Series 1999-3 Investor Notes”), all issued under (i) a Base Indenture dated as
of June 30, 1999 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Chase Manhattan Bank
(“Chase”), as indenture trustee (the “Indenture Trustee,” which term includes
any successor Indenture Trustee under the Base Indenture), and (ii) a
Series 1999-3 Indenture Supplement dated as of October 28, 1999 (as amended or
modified, the “Series 1999-3 Indenture Supplement”) among the Issuer, PHH
Vehicle Management Services LLC, as Administrator, Chase, as Administrative
Agent, the CP Conduit Purchasers, APA Banks, and Funding Agents named therein,
as Indenture Trustee. The Base Indenture and the Series 1999-3 Indenture
Supplement are referred to herein as the “Indenture”. The Series 1999-3 Investor
Notes are subject to all terms of the Indenture. All terms used in this
Series 1999-3 Investor Note that are defined in the Indenture, as supplemented,
modified or amended, shall have the meanings assigned to them in or pursuant to
the Indenture, as so supplemented, modified or amended.
          The Series 1999-3 Investor Notes are and will be equally and ratably
secured by the Series 1999-3 Collateral pledged as security therefor as provided
in the Indenture and the Series 1999-3 Indenture Supplement.
          “Payment Date” means the 7th day of each month, or, if such date is
not a Business Day, the next succeeding Business Day, commencing December 7,
1999.
          “Series 1999-3 Interest Period” means a period commencing on and
including a Payment Date and ending on and including the day preceding the next
succeeding Payment Date; provided, however, that the initial Series 1999-3
Interest Period shall commence on and include the Series 1999-3 Closing Date and
end on and include December 7, 1999.
          As described above, principal of this Series 1999-3 Investor Note
shall be payable in the amounts and at the times set forth in the Indenture,
provided, however, the entire unpaid principal amount of this Series 1999-3
Investor Note shall be due and payable on the Final Maturity Date.
Notwithstanding the foregoing, principal on the Series 1999-3 Investor Notes
will be paid earlier during the Series 1999-3 Amortization Period or as a result
of a Decrease, each as described in the Indenture. All principal payments on the
Series 1999-3 Investor Notes shall be made pro rata to the Noteholders entitled
thereto.
          Payments of interest on this Series 1999-3 Investor Note due and
payable on each Payment Date, together with the installment of principal then
due, if any, and any payments of principal made on any Business Day in respect
of any Decrease, to the extent not in full payment of this Series 1999-3
Investor Note, shall be made by wire transfer to the Holder of record of this
Series 1999-3 Investor Note (or one or more predecessor Series 1999-3 Investor
Notes) on the Note Register as of the close of business on each Record Date. Any
reduction in the principal amount of this Series 1999-3 Investor Note (or any
one or more predecessor Series 1999-3

A-4



--------------------------------------------------------------------------------



 



Investor Notes) effected by any payments made in accordance with the terms
hereof and of the Indenture shall be binding upon all future Holders of this
Series 1999-3 Investor Note and of any Series 1999-3 Investor Note issued upon
the registration of transfer hereof or in exchange hereof or in lieu hereof,
whether or not noted thereon.
          The Issuer shall pay interest on overdue installments of interest at
the Alternate Base Rate plus 2% to the extent lawful.
          This Series 1999-3 Note is nontransferable except in accordance with
the Series 1999-3 Indenture Supplement.
          Each Series 1999-3 Investor Noteholder, by acceptance of a
Series 1999-3 Investor Note, hereby covenants and agrees that, prior to the date
which is one year and one day after the later of (i) the last day of the
Series 1999-3 Amortization Period and (ii) the last day of the amortization
period of any other Outstanding Series, it will not institute against, or join
any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.
          Each Series 1999-3 Investor Noteholder, by acceptance of a
Series 1999-3 Investor Note, hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
Commercial Paper issued by, or for the benefit of, a CP Conduit Purchaser, it
will not institute against, or join any other Person in instituting against,
such CP Conduit Purchaser (or the Person issuing Commercial Paper for the
benefit of such CP Conduit Purchaser) any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any federal or state bankruptcy or similar law.
          Each Series 1999-3 Investor Noteholder, by acceptance of a
Series 1999-3 Investor Note, hereby covenants and agrees that, prior to the date
which is one year and one day after payment in full of all obligations under
each Securitization, it will not institute against, or join any other Person in
instituting against, the Origination Trust, SPV, any other Special Purpose
Entity, or any general partner or single member of any Special Purpose Entity
that is a partnership or limited liability company, respectively, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Series 1999-3 Investor Noteholder, by acceptance of a
Series 1999-3 Investor Note, hereby represents, warrants and covenants that
(a) each of the Lease SUBI and the Fleet Receivable SUBI is a separate series of
the Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title
12 of the Delaware Code, 12 Del.C. § 3801 et. seq., (b)(i) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet
Receivable SUBI shall be enforceable against the Lease SUBI Portfolio or the
Fleet Receivable SUBI only, as applicable, and not against any other SUBI
Portfolio or the UTI Portfolio and (ii) the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to any
other SUBI (used in this paragraph as defined in the Origination Trust
Agreement), any other SUBI Portfolio (used in this paragraph as defined in the
Origination Trust Agreement), the UTI or the

A-5



--------------------------------------------------------------------------------



 



UTI Portfolio shall be enforceable against such other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against any other SUBI Assets, (c) except
to the extent required by law, UTI Assets or SUBI Assets with respect to any
SUBI (other than the Lease SUBI and the Fleet Receivable SUBI) shall not be
subject to the claims, debts, liabilities, expenses or obligations arising from
or with respect to the Lease SUBI or Fleet Receivable SUBI, respectively, in
respect of such claim, (d)(i) no creditor or holder of a claim relating to the
Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
UTI or the UTI Portfolio or any other SUBI or the assets allocated thereto, and
(ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio or
any SUBI other than the Lease SUBI or the Fleet Receivable SUBI or any SUBI
Assets other than the Lease SUBI Portfolio or the Fleet Receivables shall be
entitled to maintain any action against or recover any assets allocated to the
Lease SUBI or the Fleet Receivable SUBI, and (e) any purchaser, assignee or
pledgee of an interest in the Lease SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI, the Lease SUBI Certificate, the Fleet Receivable SUBI
Certificate, any other SUBI, any other SUBI Certificate (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Certificate
must, prior to or contemporaneously with the grant of any such assignment,
pledge or security interest, (i) give to the Origination Trust a non-petition
covenant substantially similar to that set forth in Section 6.9 of the
Origination Trust Agreement, and (ii) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any other SUBI or SUBI Certificate to release all claims to the assets of
the Origination Trust allocated to the UTI and each other SUBI Portfolio and in
the event that such release is not given effect, to fully subordinate all claims
it may be deemed to have against the assets of the Origination Trust allocated
to the UTI Portfolio and each other SUBI Portfolio.
          It is the intent of the Issuer and each Series 1999-3 Investor
Noteholder that, for Federal, state and local income and franchise tax purposes,
the Series 1999-3 Investor Notes will evidence indebtedness of the Issuer
secured by the Series 1999-3 Collateral. Each Series 1999-3 Investor Noteholder,
by the acceptance of this Series 1999-3 Investor Note, agrees to treat this
Series 1999-3 Investor Note for Federal, state and local income and franchise
tax purposes as indebtedness of the Issuer.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 1999-3 Investor Notes under
the Indenture at any time by the Issuer, the Administrator and the Indenture
Trustee, with the consent of the Series 1999-3 Required Investor Noteholders.
The Indenture also contains provisions permitting the Holders of Series 1999-3
Investor Notes representing specified percentages of the aggregate outstanding
amount of the Series 1999-3 Investor Notes, on behalf of the Holders of all the
Series 1999-3 Investor Notes, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Series
1999-3 Investor Note (or any one or more predecessor Series 1999-3 Investor
Notes) shall be conclusive and binding upon such Holder and upon all future
Holders of this Series 1999-3 Investor Note and of any Series 1999-3 Investor
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof whether or not notation of such consent or waiver is made upon this
Series 1999-3 Investor Note. The Indenture also

A-6



--------------------------------------------------------------------------------



 



permits the Indenture Trustee to amend or waive certain terms and conditions set
forth in the Indenture without the consent of Holders of the Series 1999-3
Investor Notes issued thereunder.
          The term “Issuer” as used in this Series 1999-3 Investor Note includes
any successor to the Issuer under the Indenture.
          This Series 1999-3 Investor Note and the Indenture shall be construed
in accordance with the law of the State of New York and the obligations, rights
and remedies of the parties hereunder and thereunder shall be determined in
accordance with such law.
          No reference herein to the Indenture and no provision of this
Series 1999-3 Investor Note or of the Indenture shall alter or impair the
obligation of the Issuer, which is absolute and unconditional, to pay the
principal of and interest on this Series 1999-3 Investor Note at the times,
place, and rate, and in the coin or currency herein prescribed, subject to any
duty of the Issuer to deduct or withhold any amounts as required by law,
including any applicable U.S. withholding taxes.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT A
TO SERIES 1999-3
INDENTURE SUPPLEMENT
[FORM OF VARIABLE FUNDING INVESTOR NOTE]
GREYHOUND FUNDING LLC
SERIES 1999-3 VARIABLE FUNDING INVESTOR NOTE
FLOATING RATE ASSET
BACKED VARIABLE FUNDING INVESTOR NOTES
          GREYHOUND FUNDING LLC, a special purpose limited liability company
established under the laws of Delaware (the “Issuer”), for value received,
hereby promises to pay to [ ], as Funding Agent, or registered assigns, the
principal sum of (a) $[ ] or, if less, (b) the outstanding Purchaser Invested
Amount for the related Purchaser, which principal sum shall be payable in the
amounts and at the times set forth in the Indenture described herein, provided,
however, that the entire unpaid principal amount of this Series 1999-3 Investor
Note shall be due on the Final Maturity Date. The Issuer will pay interest on
the outstanding principal amount of this Series 1999-3 Investor Note at the
Series 1999-3 Note Rate. Such interest shall be payable on each Payment Date
until the principal of this Series 1999-3 Investor Note is paid or made
available for payment, to the extent funds are available in the Series 1999-3
Distribution Account in respect of the Series 1999-3 Monthly Interest. Interest
on this Series 1999-3 Investor Note will accrue for each Series 1999-3 Interest
Period in an amount equal to the product of (i) the Series 1999-3 Note Rate for
such Series 1999-3 Interest Period, (ii) the average daily Series 1999-3
Invested Amount during such Series 1999-3 Interest Period, and (iii) the actual
number of days elapsed in such Series 1999-3 Interest Period divided by 360.
Additional Interest will be payable on this Series 1999-3 Investor Note to the
extent set forth in the Indenture. The principal amount of this Series 1999-3
Investor Note shall be subject to Increases and Decreases on any Business Day as
set forth in the Indenture, and accordingly, such principal amount is subject to
prepayment at any time. Prior to the commencement of the Series 1999-3
Amortization Period, other than as a result of a Decrease, only interest
payments on the outstanding principal amount of the Series 1999-3 Investor Note
are required to be made to the holder hereof. Beginning on the first Payment
Date following the commencement of the Series 1999-3 Amortization Period,
subject to Decreases on any Business Day, the principal of this Series 1999-3
Investor Note shall be paid in installments on each subsequent Payment Date to
the extent of funds available for payment therefor pursuant to the Indenture.
Such principal of and interest on this Series 1999-3 Investor Note shall be paid
in the manner specified on the reverse hereof.
          The principal of and interest on this Series 1999-3 Investor Note are
payable in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts. All payments
made by the Issuer with respect to this Series 1999-3 Investor Note shall be
applied first to interest due and payable on this Series 19993

 



--------------------------------------------------------------------------------



 



Investor Note as provided above and then to the unpaid principal of this
Series 1999-3 Investor Note. This Series 1999-3 Investor Note does not represent
an interest in, or an obligation of, PHH Vehicle Management Services LLC (“VMS”)
or any affiliate of VMS other than the Issuer.
          Reference is made to the further provisions of this Series 1999-3
Investor Note set forth on the reverse hereof, which shall have the same effect
as though fully set forth on the face of this Series 1999-3 Investor Note.
Although a summary of certain provisions of the Indenture are set forth below
and on the reverse hereof and made a part hereof, this Series 1999-3 Investor
Note does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Issuer, and the Indenture Trustee. A copy of the Indenture
may be requested from the Indenture Trustee by writing to the Indenture Trustee
at: 450 West 33rd Street, New York, New York, 10001, Attention: Capital Market
Fiduciary Services. To the extent not defined herein, the capitalized terms used
herein have the meanings ascribed to them in the Indenture.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee whose name appears below by manual signature, this
Series 1999-3 Investor Note shall not be entitled to any benefit under the
Indenture referred to on the reverse hereof, or be valid or obligatory for any
purpose.
     IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

          Date:                      , 2001   GREYHOUND FUNDING LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
          This is one of the Series 1999-3 Investor Notes of a series issued
under the within-mentioned Indenture.

              THE CHASE MANHATTAN BANK,
as Indenture Trustee
 
       
 
  By:    
 
       
 
           Authorized Signature

 



--------------------------------------------------------------------------------



 



REVERSE OF SERIES 1999-3 INVESTOR NOTE
          This Series 1999-3 Floating Rate Asset Backed Variable Funding
Investor Note is one of a duly authorized issue of Series 1999-3 Investor Notes
of the Greyhound Funding LLC (the “Issuer”) designated its “Series 1999-3
Floating Rate Asset Backed Variable Funding Investor Notes” (herein called the
“Series 1999-3 Investor Notes”), all issued under (i) a Base Indenture dated as
of June 30, 1999 (such Base Indenture, as amended or modified, is herein called
the “Base Indenture”), between the Issuer and The Chase Manhattan Bank
(“Chase”), as indenture trustee (the “Indenture Trustee,” which term includes
any successor Indenture Trustee under the Base Indenture), and (ii) a
Series 1999-3 Indenture Supplement dated as of October 28, 1999 (as amended or
modified, the “Series 1999-3 Indenture Supplement”) among the Issuer, PHH
Vehicle Management Services LLC, as Administrator, Chase, as Administrative
Agent, the CP Conduit Purchasers, APA Banks, and Funding Agents named therein,
as Indenture Trustee. The Base Indenture and the Series 1999-3 Indenture
Supplement are referred to herein as the “Indenture”. The Series 1999-3 Investor
Notes are subject to all terms of the Indenture. All terms used in this
Series 1999-3 Investor Note that are defined in the Indenture, as supplemented,
modified or amended, shall have the meanings assigned to them in or pursuant to
the Indenture, as so supplemented, modified or amended.
          The Series 1999-3 Investor Notes are and will be equally and ratably
secured by the Series 1999-3 Collateral pledged as security therefor as provided
in the Indenture and the Series 1999-3 Indenture Supplement.
          “Payment Date” means the 7th day of each month, or, if such date is
not a Business Day, the next succeeding Business Day, commencing December 7,
1999.
          “Series 1999-3 Interest Period” means a period commencing on and
including a Payment Date and ending on and including the day preceding the next
succeeding Payment Date; provided, however, that the initial Series 1999-3
Interest Period shall commence on and include the Series 1999-3 Closing Date and
end on and include December 7, 1999.
          As described above, principal of this Series 1999-3 Investor Note
shall be payable in the amounts and at the times set forth in the Indenture,
provided, however, the entire unpaid principal amount of this Series 1999-3
Investor Note shall be due and payable on the Final Maturity Date.
Notwithstanding the foregoing, principal on the Series 1999-3 Investor Notes
will be paid earlier during the Series 1999-3 Amortization Period or as a result
of a Decrease, each as described in the Indenture. All principal payments on the
Series 1999-3 Investor Notes shall be made pro rata to the Noteholders entitled
thereto.
          Payments of interest on this Series 1999-3 Investor Note due and
payable on each Payment Date, together with the installment of principal then
due, if any, and any payments of principal made on any Business Day in respect
of any Decrease, to the extent not in full payment of this Series 1999-3
Investor Note, shall be made by wire transfer to the Holder of record of this
Series 1999-3 Investor Note (or one or more predecessor Series 1999-3 Investor
Notes) on the Note Register as of the close of business on each Record Date. Any
reduction in the principal amount of this Series 1999-3 Investor Note (or any
one or more predecessor Series 1999-3 Investor Notes) effected by any payments
made in accordance with the terms hereof and of the

 



--------------------------------------------------------------------------------



 



2
Indenture shall be binding upon all future Holders of this Series 1999-3
Investor Note and of any Series 1999-3 Investor Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.
          The Issuer shall pay interest on overdue installments of interest at
the Alternate Base Rate plus 2% to the extent lawful.
          This Series 1999-3 Note is nontransferable except in accordance with
the Series 1999-3 Indenture Supplement.
          Each Series 1999-3 Investor Noteholder, by acceptance of a
Series 1999-3 Investor Note, hereby covenants and agrees that, prior to the date
which is one year and one day after the later of (i) the last day of the
Series 1999-3 Amortization Period and (ii) the last day of the amortization
period of any other Outstanding Series, it will not institute against, or join
any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.
          Each Series 1999-3 Investor Noteholder, by acceptance of a
Series 1999-3 Investor Note, hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
Commercial Paper issued by, or for the benefit of, a CP Conduit Purchaser, it
will not institute against, or join any other Person in instituting against,
such CP Conduit Purchaser (or the Person issuing Commercial Paper for the
benefit of such CP Conduit Purchaser) any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any federal or state bankruptcy or similar law.
          Each Series 1999-3 Investor Noteholder, by acceptance of a
Series 1999-3 Investor Note, hereby covenants and agrees that, prior to the date
which is one year and one day after payment in full of all obligations under
each Securitization, it will not institute against, or join any other Person in
instituting against, the Origination Trust, SPV, any other Special Purpose
Entity, or any general partner or single member of any Special Purpose Entity
that is a partnership or limited liability company, respectively, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.
          Each Series 1999-3 Investor Noteholder, by acceptance of a
Series 1999-3 Investor Note, hereby represents, warrants and covenants that
(a) each of the Lease SUBI and the Fleet Receivable SUBI is a separate series of
the Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title
12 of the Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet
Receivable SUBI shall be enforceable against the Lease SUBI Portfolio or the
Fleet Receivable SUBI only, as applicable, and not against any other SUBI
Portfolio or the UTI Portfolio and (ii) the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to any
other SUBI (used in this paragraph as defined in the Origination Trust
Agreement), any other SUBI

 



--------------------------------------------------------------------------------



 



3
Portfolio (used in this paragraph as defined in the Origination Trust
Agreement), the UTI or the UTI Portfolio shall be enforceable against such other
SUBI Portfolio or the UTI Portfolio only, as applicable, and not against any
other SUBI Assets, (c) except to the extent required by law, UTI Assets or SUBI
Assets with respect to any SUBI (other than the Lease SUBI and the Fleet
Receivable SUBI) shall not be subject to the claims, debts, liabilities,
expenses or obligations arising from or with respect to the Lease SUBI or Fleet
Receivable SUBI, respectively, in respect of such claim, (d)(i) no creditor or
holder of a claim relating to the Lease SUBI, the Fleet Receivable SUBI or the
Lease SUBI Portfolio shall be entitled to maintain any action against or recover
any assets allocated to the UTI or the UTI Portfolio or any other SUBI or the
assets allocated thereto, and (ii) no creditor or holder of a claim relating to
the UTI, the UTI Portfolio or any SUBI other than the Lease SUBI or the Fleet
Receivable SUBI or any SUBI Assets other than the Lease SUBI Portfolio or the
Fleet Receivables shall be entitled to maintain any action against or recover
any assets allocated to the Lease SUBI or the Fleet Receivable SUBI, and (e) any
purchaser, assignee or pledgee of an interest in the Lease SUBI, the Lease SUBI
Certificate, the Fleet Receivable SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI Certificate, any other SUBI, any other SUBI Certificate (used in
this Section as defined in the Origination Trust Agreement), the UTI or the UTI
Certificate must, prior to or contemporaneously with the grant of any such
assignment, pledge or security interest, (i) give to the Origination Trust a
non-petition covenant substantially similar to that set forth in Section 6.9 of
the Origination Trust Agreement, and (ii) execute an agreement for the benefit
of each holder, assignee or pledgee from time to time of the UTI or UTI
Certificate and any other SUBI or SUBI Certificate to release all claims to the
assets of the Origination Trust allocated to the UTI and each other SUBI
Portfolio and in the event that such release is not given effect, to fully
subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each other SUBI Portfolio.
          It is the intent of the Issuer and each Series 1999-3 Investor
Noteholder that, for Federal, state and local income and franchise tax purposes,
the Series 1999-3 Investor Notes will evidence indebtedness of the Issuer
secured by the Series 1999-3 Collateral. Each Series 1999-3 Investor Noteholder,
by the acceptance of this Series 1999-3 Investor Note, agrees to treat this
Series 1999-3 Investor Note for Federal, state and local income and franchise
tax purposes as indebtedness of the Issuer.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 1999-3 Investor Notes under
the Indenture at any time by the Issuer, the Administrator and the Indenture
Trustee, with the consent of the Series 1999-3 Required Investor Noteholders.
The Indenture also contains provisions permitting the Holders of Series 1999-3
Investor Notes representing specified percentages of the aggregate outstanding
amount of the Series 1999-3 Investor Notes, on behalf of the Holders of all the
Series 1999-3 Investor Notes, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Series
1999-3 Investor Note (or any one or more predecessor Series 1999-3 Investor
Notes) shall be conclusive and binding upon such Holder and upon all future
Holders of this Series 1999-3 Investor Note and of any Series 1999-3 Investor
Note issued upon the

 



--------------------------------------------------------------------------------



 



4
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Series 1999-3
Investor Note. The Indenture also permits the Indenture Trustee to amend or
waive certain terms and conditions set forth in the Indenture without the
consent of Holders of the Series 1999-3 Investor Notes issued thereunder.
          The term “Issuer” as used in this Series 1999-3 Investor Note includes
any successor to the Issuer under the Indenture.
          This Series 1999-3 Investor Note and the Indenture shall be construed
in accordance with the law of the State of New York and the obligations, rights
and remedies of the parties hereunder and thereunder shall be determined in
accordance with such law.
          No reference herein to the Indenture and no provision of this
Series 1999-3 Investor Note or of the Indenture shall alter or impair the
obligation of the Issuer, which is absolute and unconditional, to pay the
principal of and interest on this Series 1999-3 Investor Note at the times,
place, and rate, and in the coin or currency herein prescribed, subject to any
duty of the Issuer to deduct or withhold any amounts as required by law,
including any applicable U.S. withholding taxes.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO SERIES 1999-3
INDENTURE SUPPLEMENT
FORM OF NOTICE OF INCREASE
                    , ___
The Chase Manhattan Bank
450 West 33rd Street
New York, New York 10001
Telecopier: 212 946 7776
Ladies and Gentlemen:
          Reference is hereby made to the Series 1999-3 Indenture Supplement,
dated as of October 28, 1999 (as amended, modified, restated or supplemented,
the “Indenture Supplement”), among Greyhound Funding LLC (the “Issuer”), PHH
Vehicle Management Services LLC, as Administrator, The Chase Manhattan Bank, as
Administrative Agent, the CP Conduit Purchasers, APA Banks and Funding Agents
named therein and The Chase Manhattan Bank, as Indenture Trustee (the “Indenture
Trustee”), to the Base Indenture, dated as of June 30, 1999 (the “Base
Indenture”) between the Issuer and the Indenture Trustee. Capitalized terms used
in this Notice of Increase and not otherwise defined herein shall have the
meanings assigned thereto in the Indenture Supplement.
          This letter constitutes the notice required in connection with any
Increase pursuant to Section 2.3(a) of the Indenture Supplement.
          The Issuer hereby requests that an Increase be made by each Purchaser
on                     , ___ in the aggregate amount equal to its Commitment
Percentage of $                    .
          The Issuer hereby represents and warrants as of the date of such
Increase after giving effect thereto, the conditions set forth in
Sections 2.3(a) and (c) of the Indenture Supplement with respect to such
Increase have been satisfied.

 



--------------------------------------------------------------------------------



 



2
     IN WITNESS WHEREOF, the undersigned has caused this Increase Notice to be
executed by its duly authorized officer as of the date first above written.

                      GREYHOUND FUNDING LLC
 
           
 
      By:    
 
           
Name:
           
Title:
           
 
           
cc:
  The Chase Manhattan Bank,        
 
  as Indenture Trustee        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[* * *]
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TO SERIES 1999-3
INDENTURE SUPPLEMENT
FORM OF UCC CERTIFICATE
          The undersigned, an Authorized Officer of                        (the
“[Company] [Trust]”), refers to (i) the Base Indenture, dated as of June 30,
1999 (as amended, supplemented and otherwise modified, the “Base Indenture”),
between Greyhound Funding LLC and The Chase Manhattan Bank (“Chase”), as
indenture trustee (the “Indenture Trustee”), and (ii) the Series 1999-3
Indenture Supplement to the Base Indenture, dated as of October 28, 1999, among
Greyhound Funding LLC, PHH Vehicle Management Services LLC, as Administrator,
Chase, as Administrative Agent and Indenture Trustee, and the certain CP Conduit
Purchasers, APA Banks and Funding Agents named therein (the “Series 1999-1
Indenture Supplement”; collectively with the Base Indenture, the “Indenture”;
terms used but not defined herein have the meanings given them in the
Indenture), and, in connection therewith and with the transaction contemplated
by the other Transaction Documents, hereby certifies as follows:
          1. Names. (a) The exact [limited liability company] [statutory
business trust] name of [Company] [Trust], as such name appears in its
certificate of [formation] [trust], is                     .
          (b) Set forth below is each other legal name [Company][Trust] has had
since its organization, together with the date of the relevant change:
          (c) Except as set forth in Schedule A hereto, [Company][Trust] has not
changed its identity or corporate structure in any way within the past five
years.
          (d) The following is a list of all other names (including trade names
or similar appellations) used by [Company][Trust] or any of its divisions or
other business units in connection with the conduct of its business or the
ownership of its properties at any time during the past five years:
          2. Current Locations. (a) The chief executive office of [Company]
[Trust] is located at the following address:

              Name   Mailing Address   County   State

          (b) The following are all the locations where [Company][Trust]
maintains any books or records relating to any accounts or chattel paper (each
as defined in the UCC):

              Name   Mailing Address   County   State

 



--------------------------------------------------------------------------------



 



2
          3. Federal Taxpayer Identification Number. The following is
[Company][Trust]’s Federal Taxpayer Identification Number:
          4. Schedule or Filings. Attached hereto as Schedule B is a schedule
setting forth each filing office in which a filing by [Company] [Trust], as
debtor, of a financing statement on Form UCC-1 is to be made in connection with
the transactions contemplated by the Transaction Documents.
          IN WITNESS WHEREOF, the undersigned has hereunto executed this
certificate ___day of                     , 1999.

            [NAME OF COMPANY OR TRUST]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE A

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Maryland State Department of Assessments and Taxation
Delaware Secretary of State
New York Secretary of State
Nassau County, New York, County Clerk

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TO SERIES 1999-3
INDENTURE SUPPLEMENT
[FORM OF TRANSFER SUPPLEMENT]
          TRANSFER SUPPLEMENT, dated as of                     , among [NAME OF
APA BANK] (the “Transferor”), each purchaser listed as an Acquiring APA Bank on
the signature pages hereof (each, an “Acquiring APA Bank”), the Funding Agent
with respect to such Acquiring APA Bank listed in the signature pages hereof
(each, a “Funding Agent”), GREYHOUND FUNDING LLC, a Delaware limited liability
company (the “Company”) and THE CHASE MANHATTAN BANK, as Administrative Agent
(in such capacity, the “Administrative Agent”) and PHH VEHICLE MANAGEMENT
SERVICES LLC, as Administrator (in such capacity, the “Administrator”).
W I T N E S S E T H:
          WHEREAS, this Transfer Supplement is being executed and delivered in
accordance with subsection 11.10(c) of the Series 1999-3 Indenture Supplement,
dated as of October 28, 1999 (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Indenture
Supplement”; terms defined therein being used herein as therein defined), among
the Company, the Administrator, the CP Conduits, APA Banks and Funding Agents
from time to time parties thereto, the Administrative Agent and The Chase
Manhattan Bank, as Indenture Trustee (the “Indenture Trustee”), to the Base
Indenture, dated as of October 28, 1999 (as amended by Supplemental Indenture
No. 1 thereto, dated as of October 28, 1999 and as the same may be from time to
time be further amended, supplemented or otherwise modified, the “Base
Indenture” and, together with the Indenture Supplement, the “Indenture”),
between the Company and the Indenture Trustee;
          WHEREAS, each Acquiring APA Bank (if it is not already an existing APA
Bank) wishes to become an APA Bank party to the Indenture Supplement; and
          WHEREAS, the Transferor is selling and assigning to each Acquiring APA
Bank, rights, obligations and commitments under the Indenture Supplement and the
Series 1999-3 Investor Notes;

 



--------------------------------------------------------------------------------



 



2
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Upon the execution and delivery of this Transfer Supplement by each
Acquiring APA Bank, each Funding Agent, the Transferor, the Company, the
Administrator and the Administrative Agent (the date of such execution and
delivery, the “Transfer Issuance Date”), each Acquiring APA Bank shall be an
Acquiring APA Bank party to the Indenture Supplement for all purposes thereof.
          2. The Transferor acknowledges receipt from each Acquiring APA Bank of
an amount equal to the purchase price, as agreed between the Transferor and such
Acquiring APA Bank (the “Purchase Price”), of the portion being purchased by
such Acquiring APA Bank (such Acquiring APA Bank’s “Purchased Percentage”) of
the Transferor’s Commitment under the Indenture Supplement [ADD IF APPLICABLE:
and the Transferor’s Purchaser Invested Amount]. The Transferor hereby
irrevocably sells, assigns and transfers to each Acquiring APA Bank, without
recourse, representation or warranty, and each Acquiring APA Bank hereby
irrevocably purchases, takes and assumes from the Transferor, such Acquiring APA
Bank’s Purchased Percentage of the Transferor’s Commitment under the Indenture
Supplement [ADD IF APPLICABLE: and the Transferor’s Purchaser Invested Amount].
          3. The Transferor has made arrangements with each Acquiring APA Bank
with respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by the Transferor to such Acquiring APA Bank of any Commitment Fees
heretofore received by the Transferor pursuant to the Indenture Supplement prior
to the Transfer Issuance Date and (ii) the portion, if any, to be paid, and the
date or dates for payment, by such Acquiring APA Bank to the Transferor of
Commitment Fees or Series 1999-3 Monthly Interest received by such Acquiring APA
Bank pursuant to the Indenture Supplement from and after the Transfer Issuance
Date.
          4. From and after the Transfer Issuance Date, amounts that would
otherwise by payable to or for the account of the Transferor pursuant to the
Indenture Supplement shall, instead, be payable to or for the account of the
Transferor and the Acquiring APA Banks, as the case may be, in accordance with
their respective interests as reflected in this Transfer Supplement, whether
such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.
          5. Each of the parties to this Transfer Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Transfer Supplement.
          6. By executing and delivering this Transfer Supplement, the
Transferor and each Acquiring APA Bank confirm to and agree with each other and
the APA Banks as follows: (i) other than the representation and warranty that it
is the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Indenture Supplement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Indenture,

 



--------------------------------------------------------------------------------



 



3
the Series 1999-3 Investor Notes, the Transaction Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Company, SPV, VMS or the Origination Trust or the performance
or observance by the Company, SPV, VMS or the Origination Trust of any of their
obligations under the Indenture, the Transaction Documents or any other
instrument or document furnished pursuant hereto; (iii) each Acquiring APA Bank
confirms that it has received a copy of the Indenture and such other Transaction
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Transfer
Supplement; (iv) each Acquiring APA Bank will, independently and without
reliance upon the Administrative Agent, the Transferor or any other Purchaser
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Indenture; (v) each Acquiring APA Bank appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Indenture Supplement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article 10 of the
Indenture Supplement; (vi) each Acquiring APA Bank agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Indenture are required to be performed by it as an Acquiring APA Bank and
(vii) each Acquiring APA Bank confirms that it is an Eligible Assignee.
          7. Schedule I hereto sets forth the revised Commitment Percentages of
the Transferor and each Acquiring APA Bank as well as administrative information
with respect to each Acquiring APA Bank and its Funding Agent.
          8. This Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



4
          IN WITNESS WHEREOF, the parties hereto have caused this Transfer
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

            [NAME OF SELLING APA BANK], as Transferor
      By:           Title:             

            [NAME OF ACQUIRING APA BANK], as Acquiring APA Bank
      By:           Title:             

            [NAME OF FUNDING AGENT FOR ACQUIRING APA BANK], as Funding Agent
      By:           Title:             

 



--------------------------------------------------------------------------------



 



5

            CONSENTED AND ACKNOWLEDGED:

GREYHOUND FUNDING LLC
      By:           Title:             

            PHH VEHICLE MANAGEMENT SERVICES LLC, as Administrator
      By:           Title:             

            THE CHASE MANHATTAN BANK, as Administrative Agent
      By:           Title:             

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT PERCENTAGES

     
THE CHASE MANHATTAN BANK, as
   
  Administrative Agent
   
 
         
 
         
New York, New York
   

Attention:
Telecopier:
[TRANSFEROR]
     Address:
Prior Commitment Percentage:
Revised Commitment Percentage:
Prior Purchaser Invested Amount:
Revised Purchaser Invested Amount

         
[ACQUIRING APA BANK]
  [FUNDING AGENT]    
Address:
  Address:    

[Prior] Commitment Percentage:
[Revised Commitment Percentage:]
[Prior Purchaser Invested Amount]
[Revised] Purchaser Invested Amount:

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TO SERIES 1999-3
INDENTURE SUPPLEMENT
[FORM OF PURCHASER SUPPLEMENT]
          PURCHASER SUPPLEMENT, dated as of _____ , _____ among [NAME OF CP
Conduit Purchaser] and [NAME OF APA BANK] (collectively, the “Transferor
Purchaser”), the CP Conduit Purchaser and the APA Bank or Banks listed as the
Acquiring Purchasers on the signature pages hereof (collectively, the “Acquiring
Purchaser”), the Funding Agent with respect to such Acquiring Purchaser listed
in the signature pages hereof (each, a “Funding Agent”), GREYHOUND FUNDING LLC,
a Delaware limited liability company (the “Company”) and THE CHASE MANHATTAN
BANK, as Administrative Agent (in such capacity, the “Administrative Agent”) and
PHH VEHICLE MANAGEMENT SERVICES LLC, as Administrator (in such capacity, the
“Administrator”).
W I T N E S S E T H:
          WHEREAS, this Purchaser Supplement is being executed and delivered in
accordance with subsection 8.10(e) of the Series 1999-3 Indenture Supplement,
dated as of October 28, 1999 (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Indenture
Supplement”; terms defined therein being used herein as therein defined), among
the Company, the Administrator, the CP Conduit Purchasers, the APA Banks and the
Funding Agents from time to time parties thereto, the Administrative Agent and
The Chase Manhattan Bank, as Indenture Trustee (the “Indenture Trustee”), to the
Base Indenture, dated as of June 30, 1999 (as amended by Supplemental Indenture
No. 1 thereto, dated as of October 28, 1999 and as the same may be from time to
time be further amended, supplemented or otherwise modified, the “Base
Indenture” and, together with the Indenture Supplement, the “Indenture”),
between the Company and the Indenture Trustee;
          WHEREAS, the Acquiring Purchaser wishes to become a CP Conduit
Purchaser and the APA Bank with respect to such CP Conduit Purchaser; and
          WHEREAS, the Transferor Purchaser is selling and assigning to the
Acquiring Purchaser their respective rights, obligations and commitments under
the Indenture Supplement and the Series 1999-3 Investor Notes;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Upon the execution and delivery of this Purchaser Supplement by the
Acquiring Purchaser, the Funding Agent with respect thereto, the Transferor
Purchaser, the Company, the Administrator and the Administrative Agent (the date
of such execution and delivery, the “Transfer Issuance Date”), the CP Conduit
Purchaser and the APA Bank with respect to such Acquiring Purchaser shall be a
party to the Indenture Supplement for all purposes thereof.
          2. The Transferor Purchaser acknowledges receipt from the Acquiring
Purchaser of an amount equal to the purchase price, as agreed between the
Transferor Purchaser and such Acquiring Purchaser (the “Purchase Price”), of the
portion being purchased by such

 



--------------------------------------------------------------------------------



 



Acquiring Purchaser (such Acquiring Purchaser’s “Purchased Percentage”) of the
Transferor Purchaser’s Commitment Amount under the Indenture Supplement [ADD IF
APPLICABLE: and the Transferor Purchaser’s Purchaser Invested Amount]. The
Transferor Purchaser hereby irrevocably sells, assigns and transfers to the
Acquiring Purchaser, without recourse, representation or warranty, and the
Acquiring Purchaser hereby irrevocably purchases, takes and assumes from the
Transferor Purchaser, such Acquiring Purchasers Purchased Percentage of the
Transferor Purchaser’s Commitment under the Indenture Supplement [ADD IF
APPLICABLE: and the Transferor Purchaser’s Purchaser Invested Amount].
          3. The Transferor Purchaser has made arrangements with the Acquiring
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor Purchaser to such Acquiring Purchaser of
any Commitment Fees heretofore received by the Transferor Purchaser pursuant to
the Indenture Supplement prior to the Transfer Issuance Date and (ii) the
portion, if any, to be paid, and the date or dates for payment, by such
Acquiring Purchaser to the Transferor Purchaser of Commitment Fees or
Series 1999-[3][A] Monthly Interest received by such Acquiring Purchaser
pursuant to the Indenture Supplement from and after the Transfer Issuance Date.
          4. From and after the Transfer Issuance Date, amounts that would
otherwise by payable to or for the account of the Transferor Purchaser pursuant
to the Indenture Supplement shall, instead, be payable to or for the account of
the Transferor Purchaser and the Acquiring Purchasers, as the case may be, in
accordance with their respective interests as reflected in this Purchase
Supplement, whether such amounts have accrued prior to the Transfer Issuance
Date or accrue subsequent to the Transfer Issuance Date.
          5. Each of the parties to this Transfer Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Transfer Supplement.
          6. By executing and delivering this Transfer Supplement, the
Transferor Purchaser and the Acquiring Purchaser confirm to and agree with each
other and the APA Banks as follows: (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, the Transferor Purchaser
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Indenture Supplement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Indenture, the Series 1999-3 Investor
Notes, the Transaction Documents or any instrumentor document furnished pursuant
thereto; (ii) the Transferor Purchaser makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Company, SPV, VMS or the Origination Trust or the performance or observance by
the Company, SPV, VMS or the Origination Trust of any of their obligations under
the Indenture, the Transaction Documents or any other instrument or document
furnished pursuant hereto; (iii) each Acquiring Purchaser confirms that it has
received a copy of the Indenture and such other Transaction Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Transfer Supplement; (iv) each
Acquiring Purchaser will, independently and without reliance upon the
Administrative Agent, the Transferor Purchaser or any other Purchaser and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Indenture; (v) each Acquiring Purchaser appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Indenture Supplement as are delegated to the
Administrative Agent by the terms

 



--------------------------------------------------------------------------------



 



thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Article 10 of the Indenture Supplement; (vi) each Acquiring
Purchaser agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Indenture are required to be performed by
it as an Acquiring Purchaser and (vii) each Acquiring Purchaser confirms that it
is an Eligible Assignee.
          7. Schedule I hereto sets forth the revised Commitment Percentages of
the Transferor Purchaser and each Acquiring Purchaser as well as administrative
information with respect to the Acquiring Purchaser and its Funding Agent.
          8. This Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.

            [NAME OF SELLING CP CONDUIT PURCHASER], as Transferor Purchaser
      By:           Title:             

            [NAME OF SELLING APA BANK], as
            Transferor Purchaser
      By:           Title:             

            [NAME OF ACQUIRING CP CONDUIT PURCHASER], as Acquiring Purchaser
      By:           Title:             

            [NAME OF ACQUIRING PURCHASER], as Acquiring Purchaser
      By:           Title:             

            [NAME OF FUNDING AGENT FOR ACQUIRING PURCHASER], as Funding Agent
      By:           Title:             

 



--------------------------------------------------------------------------------



 



CONSENTED AND ACKNOWLEDGED:

 



--------------------------------------------------------------------------------



 



            GREYHOUND FUNDING LLC
      By:           Title:             

            PHH VEHICLE MANAGEMENT SERVICES LLC, as Administrator
      By:           Title:             

            THE CHASE MANHATTAN BANK, as Administrative Agent
      By:           Title:             

 



--------------------------------------------------------------------------------



 



     FIRST AMENDMENT, dated as of October 26, 2000 (this “Amendment”), to the
Series 1999-3 Supplement, dated as of October 28, 1999 (the “Indenture
Supplement”), among Greyhound Funding LLC (the “Issuer”), PHH Vehicle Management
Services, LLC, the several commercial paper conduits listed on Schedule I
thereto (the “CP Conduit Purchasers”), the banks party thereto with respect to
each CP Conduit Purchaser (the “APA Banks”), the agent banks party thereto with
respect to each CP Conduit Purchaser (the “Funding Agents”), The Chase Manhattan
Bank, in its capacity as administrative agent for the CP Conduit Purchasers, the
APA Banks and the Funding Agents, and The Chase Manhattan Bank, in its capacity
as Indenture Trustee (the “Indenture Trustee”), to the Base Indenture, dated as
of June 30, 1999, as amended (the “Base Indenture”), between the Issuer and the
Indenture Trustee pursuant to which the Series 1999-3 Notes were issued to the
CP Conduit Purchasers.
W I T N E S S E T H:
     WHEREAS, the Issuer has requested, and, upon this Amendment becoming
effective, the Issuer and the Indenture Trustee have agreed, that certain
provisions of the Indenture Supplement be amended in the manner provided for in
this Amendment.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Defined Terms. All capitalized terms defined in Schedule 1 to the
Base Indenture or the Indenture Supplement and used herein shall have the
meanings given to them therein.
          2. Amendments to Article 1 of the Indenture Supplement. Article 1 of
the Indenture Supplement is hereby amended by deleting “0.35%” from clause
(B) of paragraph (c) of the definition of “Monthly Funding Costs” and
substituting in lieu thereof “0.275%”.
          3. Conditions to Effectiveness. This Amendment shall become effective
on the date on which each of the following conditions precedent have been
satisfied:
          (a) The Issuer shall have executed and delivered to the Indenture
Trustee, and the Indenture Trustee shall have executed, this Amendment; and
          (b) The Indenture Trustee shall have received the agreement of the
each of the Purchasers and the Issuer to the extension of the Scheduled Expiry
Date and the consent of each of the Purchasers to this Amendment in the form of
Exhibit A hereto.
          4. Miscellaneous.
          (a) Payment of Expenses. The Issuer agrees to pay or reimburse the
Indenture Trustee and the Purchasers for all of their respective out-of-pocket
costs and reasonable expenses incurred in connection with this Amendment,
including, without limitation, the reasonable fees and disbursements of their
respective counsel.

 



--------------------------------------------------------------------------------



 



          (b) No Other Amendments; Confirmation. Except as expressly amended,
modified and supplemented hereby, the provisions of the Indenture Supplement are
and shall remain in full force and effect.
          (c) Governing Law; Counterparts. (i) THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
          (ii) This Amendment may be executed in two or more counterparts (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Indenture Trustee. This Amendment may be delivered by
facsimile transmission of the relevant signature pages hereof.
     IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Amendment to be duly executed by their respective officers as of the day and
year first above written.

            GREYHOUND FUNDING LLC
      By:           Name:           Title:        

            THE CHASE MANHATTAN BANK, not in its individual capacity but solely
as Indenture Trustee
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



     SECOND AMENDMENT, dated as of December 7, 2001 (this “Amendment”), to the
Series 1999-3 Supplement, dated as of October 28, 1999, as amended as of
October 26, 2000 (the “Indenture Supplement”), among Greyhound Funding LLC (the
“Issuer”), PHH Vehicle Management Services, LLC, as administrator (the
“Administrator”), the several commercial paper conduits listed on Schedule I
thereto (the “CP Conduit Purchasers”), the banks party thereto with respect to
each CP Conduit Purchaser (the “APA Banks”), the agent banks party thereto with
respect to each CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase Bank
(formerly known as The Chase Manhattan Bank), in its capacity as administrative
agent for the CP Conduit Purchasers, the APA Banks and the Funding Agents, and
JPMorgan Chase Bank, in its capacity as Indenture Trustee (the “Indenture
Trustee”), to the Base Indenture, dated as of June 30, 1999, as amended (the
“Base Indenture”), between the Issuer and the Indenture Trustee pursuant to
which the Series 1999-3 Investor Notes were issued to the CP Conduit Purchasers.
W I T N E S S E T H:
     WHEREAS, the Issuer has requested, and, upon this Amendment becoming
effective, the Issuer, the Administrator and the Indenture Trustee have agreed,
that certain provisions of the Indenture Supplement be amended in the manner
provided for in this Amendment.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Defined Terms. All capitalized terms defined in Schedule 1 to the
Base Indenture or the Indenture Supplement and used herein shall have the
meanings given to them therein.
          2. Amendments to Article 1 of the Indenture Supplement. Article 1 of
the Indenture Supplement is hereby amended by (a) deleting the definition of
Series 1999-3 Required Enhancement Amount in its entirety and substituting in
lieu thereof the following new definition of Series 1999-3 Required Enhancement
Amount:
     “‘Series 1999-3 Required Enhancement Amount’ means, on any date of
determination, an amount equal to the sum of (a) the greater of (i) the
Series 1999-3 Required PMI Percentage of the aggregate liquidation preference of
the Series 1999-3 Senior Preferred Membership Interests on such date and (ii)
(A) during the Series 1999-3 Revolving Period, the Series 1999-3 Required
Percentage of the Series 1999-3 Maximum Invested Amount on such date or
(B) during the Series 1999-3 Amortization Period, the Series 1999-3 Required
Percentage of the Maximum Invested Amount on the last day of the Series 1999-3
Revolving Period plus (b), if the Three-Month Average Residual Value Loss Ratio
with respect to the most recent Settlement Date exceeded 12.50%, an amount equal
to the product of (a) the Series 1999-3 Invested Percentage as of the last day
of the Monthly Period immediately preceding such Settlement Date and (b) 90% of
the amount by which the Aggregate Residual Value Amount exceeded the Excess
Residual Value Amount, in each case, as of that date; provided, however, that,
after the declaration or occurrence of an Amortization Event, the Series 1999-3
Required Enhancement Amount

 



--------------------------------------------------------------------------------



 



shall equal the Series 1999-3 Required Enhancement Amount on the date of the
declaration or occurrence of such Amortization Event.”
and (b) adding the following new definitions in alphabetical order:
     “Series 1999-3 Required Percentage” means, on any date of determination,
15.9425% unless:
     (d) for the most recent Settlement Date all of the following were true:
          (1) the Three Month Average Charge-Off Ratio was 0.50 % or less;
          (2) the Twelve Month Average Charge-Off Ratio was 0.25% or less;
          (3) the Three Month Average Residual Value Loss Ratio was 10.00% or
less;
          (4) the Twelve Month Average Residual Value Loss Ratio was 5.00% or
less;
          (5) the Three Month Average Paid-In Advance Loss Ratio was 1.00% or
less;
          (6) the Twelve Month Average Paid-In Advance Loss Ratio was 0.50% or
less; and
          (7) the Three Month Average Delinquency Ratio was 4.50% or less; in
which case, the Series 1999-3 Required Percentage on such date will equal
14.9425% or
     (e) for the most recent Settlement Date any one of the following was true:
          (1) the Three Month Average Charge-Off Ratio exceeded 0.75%;
          (2) the Twelve Month Average Charge-Off Ratio exceeded 0.50%;
          (3) the Three Month Average Residual Value Loss Ratio exceeded 12.50%;
          (4) the Twelve Month Average Residual Value Loss Ratio exceeded
10.00%;
          (5) the Twelve Month Average Paid-In Advance Loss Ratio exceeded
0.75%; or
          (6) the Three Month Average Delinquency Ratio exceeded 6.00%; in which
case, the Series 1999-3 Required Percentage on such date will equal 16.9425%.
          “Series 1999-3 Required PMI Percentage” means, on any date of
determination, 166.27% unless:

 



--------------------------------------------------------------------------------



 



     (a) for the most recent Settlement Date all of the following were true:
          (1) the Three Month Average Charge-Off Ration was 0.50% or less;
          (2) the Twelve Month Average Charge-Off Ration was 0.25% or less;
          (3) the Three Month Average Residual Value Loss Ratio was 10.00% or
less;
          (4) the Twelve Month Average Residual Value Loss Ratio was 5.00% or
less;
          (5) the Three Month Average Paid-In Advance Loss Ratio was 1.00% or
less;
          (6) the Twelve Month Average Paid-In Advance Loss Ratio was 0.50% or
less;
          (7) the Three Month Average Delinquency Ratio was 4.50% or less; in
which case, the Series 1999-3 Required PMI Percentage on such date will equal
154.39% or
     (b) for the most recent Settlement Date any one of the following was true:
          (1) the Three Month Average Charge-Off Ratio exceeded 0.75%;
          (2) the Twelve Month Average Charge-Off Ratio exceeded 0.50%;
          (3) the Three Month Average Residual Value Loss Ratio exceeded 12.50%;
          (4) the Twelve Month Average Residual Value Loss Ratio exceeded 10.00%
          (5) the Twelve Month Average Paid in Advance Loss Ratio exceeded
0.75%; or
          (6) the Three Month Average Delinquency Ratio exceeded 6.00%. in which
case, the Series 1999-3 Required PMI Percentage on such date will equal 175.06%.
          3. Amendments to Article 4 of the Indenture Supplement. Article 4 of
the Indenture Supplement is hereby amended by (a) deleting “0.75%” from
paragraph (f) thereof and substituting in lieu thereof “1.00%”, (b) deleting
“6.0%” from paragraph (i) thereof and substituting in lieu thereof “7.0%”,
(c) deleting paragraph (g) thereof in its entirety and reordering paragraphs (h)
through (v) thereof as paragraphs (g) through (u), (d) changing the reference to
“any event

 



--------------------------------------------------------------------------------



 




described in clause (q) through (v) above” in the first sentence thereof to a
reference to “any event described in clause (p) through (u) above” and
(e) changing the reference to “any event described in clauses (a) through
(p) above” in the second sentence thereof to a reference to “any event described
in clauses (a) through (o) above”.
          4. Amendment to Article 11. Article 11 of the Indenture Supplement is
hereby amended by inserting the following new paragraph (e) to Section 11.7:
     “(e) The Issuer reserves the right, without any consent or other action of
the Series 1999-3 Investor Noteholders, to amend Schedule 1 to the Base
Indenture by (i) deleting “15%” from clause (a)(ii) of the definition of Excess
Longer-Term Lease Amount and substituting in lieu thereof “20%”, (ii) deleting
“5%” from clause (b)(ii) of the definition of Excess Longer-Term Lease Amount
and substituting in lieu thereof “7.5%” and (iii) deleting “10%” from clause
(ii) of the definition of Excess Residual Value Amount and substituting in lieu
thereof “7.5%”.”
          5. Amendment to Schedule 1. Schedule I to the Indenture Supplement is
hereby amended by deleting said Schedule in its entirety and substituting in
lieu thereof new Schedule I in the form of Schedule A to this Amendment.
          6. Conditions to Effectiveness. This Amendment shall become effective
on December 7, 2001 (the “Amendment Effective Date”) if each of the following
conditions precedent shall have been satisfied on or prior to such day:
          (a) The Administrative Agent shall have received, with a copy for each
Funding Agent, this Amendment duly executed and delivered by the Issuer, the
Administrator and the Indenture Trustee;
          (b) The representations and warranties of the Issuer and VMS contained
in the Transaction Documents shall be true and correct in all material respects
as of the Amendment Effective Date;
          (c) The Issuer shall have signed and directed the Indenture Trustee to
authenticate and deliver to the Funding Agent with respect to each Purchaser a
new Series 1999-3 Investor Note in the name of such Funding Agent in an amount
equal to the Maximum Purchaser Invested Amount with respect to such Purchaser
set forth on Schedule A to this Amendment in exchange for the Series 1999-3
Investor Note previously delivered to such Funding Agent;
          (d) One or more of the CP Conduit Purchasers and the APA Banks with
respect to such CP Conduit Purchasers shall have made such assignments to one or
more of the other CP Conduit Purchasers and the APA Banks with respect to such
CP Conduit Purchasers in accordance with Section 11.10(e) of the Indenture
Supplement, as directed by the Administrative Agent, with the result that after
giving effect thereto and before giving effect to any Increases on the Amendment
Effective Date, the Purchaser Invested Amount with respect to each CP Conduit
Purchaser shall equal the amount set forth on Schedule B to this Amendment, and
shall have delivered the related Purchaser Supplements to the Administrative
Agent and the Issuer;
          (e) The Indenture Trustee shall have received the agreement of each of
the Purchasers and the Issuer to the extension of the Scheduled Expiry Date and
the consent of each of the Purchasers to this Amendment in the form of Exhibit A
to this Amendment;

 



--------------------------------------------------------------------------------



 



          (f) The Issuer shall have paid to the APA Bank with respect to each CP
Conduit Purchaser the non-refundable renewal fee contemplated by that certain
fee letter dated the date hereof among the Issuer, the Administrative Agent and
each of the APA Banks; and
          (g) The Administrative Agent shall have received a letter from each of
Standard & Poor’s and Moody’s assessing the credit risk assigned by Standard &
Poor’s and Moody’s, respectively, to the Series 1999-3 Investor Notes as AAA and
Aaa, respectively.
          7. Miscellaneous.
          (a) Payment of Expenses. The Issuer agrees to pay or reimburse the
Indenture Trustee and the Purchasers for all of their respective out-of-pocket
costs and reasonable expenses incurred in connection with this Amendment,
including, without limitation, the reasonable fees and disbursements of their
respective counsel.
          (b) No Other Amendments; Confirmation. Except as expressly amended,
modified and supplemented hereby, the provisions of the Indenture Supplement are
and shall remain in full force and effect.
          (c) Governing Law; Counterparts. (i) THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
          (ii) This Amendment may be executed in two or more counterparts (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Indenture Trustee. This Amendment may be delivered by
facsimile transmission of the relevant signature pages hereof.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee have
caused this Amendment to be duly executed by their respective officers as of the
day and year first above written.

            GREYHOUND FUNDING LLC
      By:   /s/ Tony Wong         Name:   Tony Wong        Title:   Vice
President        PHH VEHICLE MANAGEMENT SERVICES, LLC
      By:           Name:           Title:           JPMORGAN CHASE BANK, not in
its individual capacity but solely as Indenture Trustee
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee have
caused this Amendment to be duly executed by their respective officers as of the
day and year first above written.

            GREYHOUND FUNDING LLC
      By:           Name:           Title:           PHH VEHICLE MANAGEMENT
SERVICES, LLC
      By:   /s/ Joseph Weikel         Name:   Joseph W. Weikel        Title:  
Senior Vice President        JPMORGAN CHASE BANK, not in its individual capacity
but solely as Indenture Trustee
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee have
caused this Amendment to be duly executed by their respective officers as of the
day and year first above written.

            GREYHOUND FUNDING LLC
      By:           Name:           Title:           PHH VEHICLE MANAGEMENT
SERVICES, LLC
      By:           Name:           Title:           JPMORGAN CHASE BANK, not in
its individual capacity but solely as Indenture Trustee
      By:   /s/ Patricia M.F. Russo         Name:   Patricia M.F. Russo       
Title:   Vice President     



--------------------------------------------------------------------------------



 



 

     THIRD AMENDMENT, dated as of December 6, 2002 (this “Amendment”), to the
Series 1999-3 Supplement, dated as of October 28, 1999, as amended as of
October 26, 2000 and December 7, 2001 (the “Indenture Supplement”), among
Chesapeake Funding LLC (formerly known as Greyhound Funding LLC) (the “Issuer”),
PHH Vehicle Management Services, LLC, as administrator (the “Administrator”),
the several commercial paper conduits listed on Schedule I thereto (the “CP
Conduit Purchasers”), the banks party thereto with respect to each CP Conduit
Purchaser (the “APA Banks”), the agent banks party thereto with respect to each
CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase Bank (formerly known
as The Chase Manhattan Bank), in its capacity as administrative agent for the CP
Conduit Purchasers, the APA Banks and the Funding Agents, and JPMorgan Chase
Bank, in its capacity as Indenture Trustee (the “Indenture Trustee”), to the
Base Indenture, dated as of June 30, 1999, as amended (the “Base Indenture”),
between the Issuer and the Indenture Trustee pursuant to which the Series 1999-3
Investor Notes were issued to the CP Conduit Purchasers.
W I T N E S S E T H:
     WHEREAS, the Issuer intends to issue an additional Series of Investor Notes
in an aggregate principal amount of not less than $544,900,000 (the
“Series 2002-2 Investor Notes”), apply a portion of the proceeds of such
issuance to reduce the Purchaser Invested Amount with respect to Black Forest
Funding Corporation and Bayerische Hypo-Und Vereinsbank AG, New York Branch (the
“Non-Extending Purchaser Group”), to zero, apply a portion of the proceeds of
such issuance otherwise to the reduction of the Series 1999-3 Invested Amount
and, on the January 2003 Payment Date, apply $38,713,142 of the proceeds of such
issuance to the partial redemption of the Series 1999-3 Senior Preferred
Membership Interests held by Hunt Valley LLC (the “Series 1999-3 PMI
Redemption”); and
     WHEREAS, the Issuer has requested, and, upon this Amendment becoming
effective, the Issuer, the Administrator and the Indenture Trustee have agreed,
that certain provisions of the Indenture Supplement be amended in the manner
provided for in this Amendment;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Defined Terms. All capitalized terms defined in Schedule 1 to the
Base Indenture or the Indenture Supplement and used herein shall have the
meanings given to them therein.
          2. Amendments to Article 1 of the Indenture Supplement. Article 1 of
the Indenture Supplement is hereby amended by (a) deleting the definition of
Applicable Margin in its entirety and substituting in lieu thereof the following
new definition of Applicable Margin:
          “‘Applicable Margin’ means on any date of determination, 1.25% per
annum; provided, however that after the occurrence of an Amortization Event or a
Potential Amortization Event, the Applicable Margin shall equal 1.50% per
annum.”; and



--------------------------------------------------------------------------------



 



2

   (b) deleting the definition of Change in Law in its entirety and substituting
in lieu thereof the following new definition of Change in Law:
          “‘Change in Law’ means (a) any law, rule or regulation or any change
therein or in the interpretation or application thereof (whether or not having
the force of law), in each case, adopted, issued or occurring after the
Series 1999-3 Closing Date, (b) any request, guideline or directive (whether or
not having the force of law) from any government or political subdivision or
agency, authority, bureau, central bank, commission, department or
instrumentality thereof, or any court, tribunal, grand jury or arbitrator, in
each case, whether foreign or domestic (each an “Official Body”) charged with
the administration, interpretation or application thereof, or the compliance
with any request or directive of any Official Body (whether or not having the
force of law) made, issued or occurring after the Series 1999-3 Closing Date or
(c) any request, guideline or directive (whether or not having the force of law)
from any accounting board or authority (whether or not part of government) which
is responsible for the establishment or interpretation of national or
international accounting principles, in each case, whether foreign or domestic
(each an “Accounting Body”) charged with the administration, interpretation or
application thereof, or the compliance with any request or directive of any
Accounting Body (whether or not having the force of law) made, issued or
occurring after December 6, 2002.”
          3. Application of the Proceeds of the Series 2002-2 Investor Notes.
The Issuer hereby agrees to apply a portion of the proceeds of the original
issuance of the Series 2002-2 Investor Notes in the following manner:
          (a) on the date of the issuance of the Series 2002-2 Investor Notes
(the “Series 2002-2 Closing Date”), to reduce the Purchaser Invested Amount with
respect to the Non-Extending Purchaser Group to zero;
          (b) on the Series 2002-2 Closing Date, to effect a Decrease and reduce
the Series 1999-3 Invested Amount, after giving effect to the reduction of the
Purchaser Invested Amount with respect to the Non-Extending Purchaser Group,
such that the Series 1999-3 Invested Amount is less than or equal to
$1,000,000,000; and
          (c) on the January 2003 Payment Date, to effect the Series 1999-3 PMI
Redemption.
     The Issuer shall give the Administrative Agent prior written notice of the
Series 2002-2 Closing Date and of the amount of the Decrease to be effected on
the Series 2002-2 Closing Date no less than five Business Days prior to the
occurrence thereof.



--------------------------------------------------------------------------------



 



3

          4. Amendment to Schedule I. On the Series 2002-2 Closing Date, the
Series 1999-3 Maximum Invested Amount shall be reduced to $1,000,000,000 and
Schedule I to the Indenture Supplement shall be amended by deleting such
Schedule in its entirety and substituting in lieu thereof new Schedule I in the
form of Schedule A to this Amendment if each of the following conditions
precedent shall have been satisfied on such date:
          (a) the Issuer shall have applied the proceeds of the original
issuance of the Series 2002-2 Investor Notes in accordance with clauses (a) and
(b) of Section 3 of this Amendment;
          (b) one or more of the CP Conduit Purchasers and the APA Banks with
respect to such CP Conduit Purchasers shall have made assignments to one or more
of the other CP Conduit Purchasers and the APA Banks with respect to such CP
Conduit Purchasers in accordance with Section 11.10(e) of the Indenture
Supplement, as directed by the Administrative Agent, with the result that after
giving effect thereto, the Pro Rata Share with respect to each CP Conduit
Purchaser and the APA Banks with respect to such CP Conduit Purchaser shall
equal the Commitment Percentage with respect to such CP Conduit Purchaser and
the APA Banks with respect to such CP Conduit Purchaser, calculated using the
Maximum Purchaser Invested Amount with respect to such CP Conduit Purchaser and
the APA Banks with respect to such CP Conduit Purchaser set forth on Schedule A
to this Amendment; and
          (c) the Issuer shall have signed and directed the Indenture Trustee to
authenticate and deliver to the Funding Agent with respect to each Purchaser
(other than the Non-Extending Purchaser Group) a new Series 1999-3 Investor Note
in the name of such Funding Agent in an amount equal to the Maximum Purchaser
Invested Amount with respect to such Purchaser set forth on Schedule A to this
Amendment in exchange for the Series 1999-3 Investor Note delivered to such
Funding Agent on December 7, 2001.
          5. Conditions to Effectiveness. This Amendment shall become effective
on December 6, 2002 (the “Amendment Effective Date”) if each of the following
conditions precedent shall have been satisfied on or prior to such day:
          (a) The Administrative Agent shall have received, with a copy for each
Funding Agent, this Amendment duly executed and delivered by the Issuer, the
Administrator and the Indenture Trustee;
          (b) The representations and warranties of the Issuer and VMS contained
in the Transaction Documents shall be true and correct in all material respects
as of the Amendment Effective Date;
          (c) The Indenture Trustee shall have received the consent of each of
the Purchasers to this Amendment in the form of Exhibit A to this Amendment;



--------------------------------------------------------------------------------



 



4

          (d) The Issuer shall have paid to the APA Banks with respect to each
CP Conduit Purchaser (other than the APA Bank in the Non-Extending Purchaser
Group) the non-refundable renewal fee contemplated by that certain fee letter
dated the date hereof among the Issuer, the Administrative Agent and each of the
APA Banks (other than the APA Bank in the Non-Extending Purchaser Group); and
          (e) The Indenture Trustee shall have received the agreement of each of
the Purchasers (other than the Non-Extending Purchaser Group) and the Issuer to
the extension of the Scheduled Expiry Date in the form of Exhibit B to this
Amendment.
     6. Miscellaneous.
          (a) Payment of Expenses. The Issuer agrees to pay or reimburse the
Indenture Trustee and the Purchasers for all of their respective out-of-pocket
costs and reasonable expenses incurred in connection with this Amendment,
including, without limitation, the reasonable fees and disbursements of their
respective counsel.
          (b) No Other Amendments; Confirmation. Except as expressly amended,
modified and supplemented hereby, the provisions of the Indenture Supplement are
and shall remain in full force and effect.
          (c) Governing Law; Counterparts. (i) THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
          (ii) This Amendment may be executed in two or more counterparts (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Indenture Trustee. This Amendment may be delivered by
facsimile transmission of the relevant signature pages hereof.



--------------------------------------------------------------------------------



 



5

IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee have
caused this Amendment to be duly executed by their respective officers as of the
day and year first above written.

            CHESAPEAKE FUNDING LLC
      By:   /s/ Joseph Weikel         Name:   Joseph W. Weikel        Title:    
      PHH VEHICLE MANAGEMENT SERVICES, LLC
      By:   /s/ Joseph Weikel         Name:   Joseph W. Weikel        Title:    
      JPMORGAN CHASE BANK, not in its individual capacity but solely as
Indenture Trustee
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



6

IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee have
caused this Amendment to be duly executed by their respective officers as of the
day and year first above written.

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:           PHH VEHICLE MANAGEMENT
SERVICES, LLC
      By:           Name:           Title:           JPMORGAN CHASE BANK, not in
its individual capacity but solely as Indenture Trustee
      By:   /s/ Kevin Crombie         Name:   Kevin Crombie        Title:  
Assistant Vice President     



--------------------------------------------------------------------------------



 



 

EXHIBIT A
TO THIRD AMENDMENT
TO INDENTURE SUPPLEMENT
Consent of Purchasers
     Reference is made to that certain Series 1999-3 Supplement, dated as of
October 28, 1999, as amended as of October 26, 2000 and December 7, 2001 (the
“Indenture Supplement”), among Chesapeake Funding LLC (formerly known as
Greyhound Funding LLC) (the “Issuer”), PHH Vehicle Management Services, LLC, as
administrator (the “Administrator”), the several commercial paper conduits
listed on Schedule I thereto (the “CP Conduit Purchasers”), the banks party
thereto with respect to each CP Conduit Purchaser (the “APA Banks”), the agent
banks party thereto with respect to each CP Conduit Purchaser (the “Funding
Agents”), JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank), in
its capacity as administrative agent for the CP Conduit Purchasers, the APA
Banks and the Funding Agents, and JPMorgan Chase Bank, in its capacity as
Indenture Trustee (the “Indenture Trustee”), to the Base Indenture, dated as of
June 30, 1999, as amended, between the Issuer and the Indenture Trustee pursuant
to which the Series 1999-3 Investor Notes were issued to the CP Conduit
Purchasers and that certain Third Amendment to the Indenture Supplement, dated
as of December 6, 2002 (the “Third Amendment to the Indenture Supplement”),
among the Issuer, the Administrator and the Indenture Trustee. All capitalized
terms defined in the Indenture Supplement and used herein shall have the
meanings given to them therein.
     The undersigned hereby consent to the execution, delivery and performance
of the Third Amendment to the Indenture Supplement by the parties thereto and
agree, on the Series 2002-2 Closing Date (as defined in the Third Amendment), to
enter into such Purchaser Supplements as are necessary to satisfy the condition
set forth in Section 4(c) of the Third Amendment.
          Dated: December 6, 2002

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:           PARK AVENUE RECEIVABLES
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, as an APA Bank
      By:           Name:           Title:           VARIABLE FUNDING CAPITAL
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as an APA Bank
      By:           Name:           Title:           FALCON ASSET SECURITIZATION
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           BANK ONE, NA, as an APA
Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:           Name:           Title:           COMPASS US ACQUISITION,
LLC, as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, New York Branch,
as an APA Bank
      By:                   Name:          Title:           By:          
Name:           Title:        



--------------------------------------------------------------------------------



 



 

            QUINCY CAPITAL CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           BANK OF AMERICA, N.A., as
an APA Bank
      By:           Name:           Title:           ASSET SECURITIZATION
COOPERATIVE CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           CANADIAN IMPERIAL BANK OF
COMMERCE, as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            BLACK FOREST FUNDING CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           BAYERISCHE HYPO-UND
VEREINSBANK AG, NEW YORK BRANCH, as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THIRD AMENDMENT
TO INDENTURE SUPPLEMENT
Extension of Scheduled Expiry Date
     Reference is made to that certain Series 1999-3 Supplement, dated as of
October 28, 1999, as amended as of October 26, 2000, December 7, 2001 and
December 6, 2002 (the “Indenture Supplement”), among Chesapeake Funding LLC
(formerly known as Greyhound Funding LLC) (the “Issuer”), PHH Vehicle Management
Services, LLC, as administrator (the “Administrator”), the several commercial
paper conduits listed on Schedule I thereto (the “CP Conduit Purchasers”), the
banks party thereto with respect to each CP Conduit Purchaser (the “APA Banks”),
the agent banks party thereto with respect to each CP Conduit Purchaser (the
“Funding Agents”), JPMorgan Chase Bank (formerly known as The Chase Manhattan
Bank), in its capacity as administrative agent for the CP Conduit Purchasers,
the APA Banks and the Funding Agents, and JPMorgan Chase Bank, in its capacity
as Indenture Trustee (the “Indenture Trustee”), to the Base Indenture, dated as
of June 30, 1999, as amended, between the Issuer and the Indenture Trustee
pursuant to which the Series 1999-3 Investor Notes were issued to the CP Conduit
Purchasers. All capitalized terms defined in the Indenture Supplement and used
herein shall have the meanings given to them therein.
     The undersigned hereby agree to extend the Scheduled Expiry Date to
December 5, 2003, effective on the date hereof.
          Dated: December 6, 2002

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:           PARK AVENUE RECEIVABLES
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, as an APA Bank
      By:           Name:           Title:           VARIABLE FUNDING CAPITAL
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as an APA Bank
      By:           Name:           Title:           FALCON ASSET SECURITIZATION
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           BANK ONE, NA, as an APA
Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:           Name:           Title:           COMPASS US ACQUISITION,
LLC, as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, New York Branch,
as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            QUINCY CAPITAL CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           BANK OF AMERICA, N.A., as
an APA Bank
      By:           Name:           Title:           ASSET SECURITIZATION
COOPERATIVE CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           CANADIAN IMPERIAL BANK OF
COMMERCE, as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

SCHEDULE A TO THIRD AMENDMENT TO SERIES 1999-3 INDENTURE SUPPLEMENT

                                  Maximum Purchaser     CP Conduit Purchaser  
APA Bank   Funding Agent   Invested Amount   Match Funding
Falcon Asset Securitization
Corporation
  Bank One, NA
1 Bank One Plaza Suite
 IL1 — 0596
Chicago, IL 60670   Bank One, NA   $ 165,000,000     Yes
Park Avenue Receivables
Corporation
  JPMorgan Chase Bank
270 Park Avenue New
York, NY 10017   JPMorgan Chase Bank   $ 150,000,000     No
Quincy Capital
Corporation
  Bank of America, N.A.
231 South LaSalle
Street
Chicago, IL 60697   Bank of America, N.A.   $ 150,000,000     No
Variable Funding Capital
Corporation
  Wachovia Bank, National
Association
301 South College Street
Charlotte, NC 28288   Wachovia Securities, Inc.   $ 150,000,000     No
Liberty Street Funding Corp
  The Bank of Nova Scotia,
New York Agency
190 South LaSalle Street
Chicago, IL 60603   The Bank of Nova Scotia, New York Agency   $ 135,000,000    
No
Compass US Acquisition, LLC
  WestLB AG, New York Branch
1211 Avenue of the Americas
New York, NY 10036   WestLB AG, New York
Branch   $ 125,000,000     No
Asset Securitization
Cooperative Corporation
  Canadian Imperial Bank
of Commerce
425 Lexington Avenue
New York, New York
10017   Canadian Imperial
Bank of Commerce   $ 125,000,000     No



--------------------------------------------------------------------------------



 



 

EXECUTION COPY
     FOURTH AMENDMENT, dated as of September 8, 2003 (this “Amendment”), to the
Series 1999-3 Indenture Supplement, dated as of October 28, 1999, as amended as
of October 26, 2000, December 7, 2001 and December 6, 2002 (the “Indenture
Supplement”), among Chesapeake Funding LLC (formerly known as Greyhound Funding
LLC) (the “Issuer”), PHH Vehicle Management Services, LLC, as administrator (the
“Administrator”), the several commercial paper conduits listed on Schedule I
thereto (the “CP Conduit Purchasers”), the banks party thereto with respect to
each CP Conduit Purchaser (the “APA Banks”), the agent banks party thereto with
respect to each CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase Bank
(formerly known as The Chase Manhattan Bank), in its capacity as administrative
agent for the CP Conduit Purchasers, the APA Banks and the Funding Agents (the
“Administrative Agent”), and JPMorgan Chase Bank, in its capacity as Indenture
Trustee (the “Indenture Trustee”), to the Base Indenture, dated as of June 30,
1999, as amended (the “Base Indenture”), between the Issuer and the Indenture
Trustee pursuant to which the Series 1999-3 Investor Notes were issued to the CP
Conduit Purchasers.
W I T N E S S E T H:
     WHEREAS, the Issuer has requested, and, upon this Amendment becoming
effective, the Issuer, the Administrator and the Indenture Trustee have agreed,
that certain provisions of the Indenture Supplement be amended in the manner
provided for in this Amendment;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Defined Terms. All capitalized terms defined in Schedule 1 to the
Base Indenture or the Indenture Supplement and used herein shall have the
meanings given to them therein.
          2. Amendments to Article 1 of the Indenture Supplement. Article 1 of
the Indenture Supplement is hereby amended by deleting (a) “166.27%” from the
definition of “Series 1999-3 Required PMI Percentage” and substituting in lieu
thereof “135.0501%”, (b) “154.39%” from the definition of “Series 1999-3
Required PMI Percentage” and substituting in lieu thereof “126.5790%” and (c)
“175.06%” from the definition of “Series 1999-3 Required PMI Percentage” and
substituting in lieu thereof “143.5211%”.
          3. Conditions to Effectiveness. This Amendment shall become effective
on September 8, 2003 (the “Amendment Effective Date”) if each of the following
conditions precedent shall have been satisfied on or prior to such day:
          (a) The Administrative Agent shall have received, with a copy for each
Funding Agent, this Amendment duly executed and delivered by the Issuer, the
Administrator and the Indenture Trustee;



--------------------------------------------------------------------------------



 



2

          (b) The representations and warranties of the Issuer and VMS contained
in the Transaction Documents shall be true and correct in all material respects
as of the Amendment Effective Date; and
          (c) The Indenture Trustee shall have received the consent of each of
the Purchasers to this Amendment in the form of Exhibit A to this Amendment.
          4. Miscellaneous.
          (a) Payment of Expenses. The Issuer agrees to pay or reimburse the
Indenture Trustee and the Purchasers for all of their respective out-of-pocket
costs and reasonable expenses incurred in connection with this Amendment,
including, without limitation, the reasonable fees and disbursements of their
respective counsel.
          (b) No Other Amendments; Confirmation. Except as expressly amended,
modified and supplemented hereby, the provisions of the Indenture Supplement are
and shall remain in full force and effect.
          (c) Governing Law; Counterparts. (i) THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
               (i) This Amendment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Indenture Trustee. This Amendment may be delivered by
facsimile transmission of the relevant signature pages hereof.



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee have
caused this Amendment to be duly executed by their respective officers as of the
day and year first above written.

            CHESAPEAKE FUNDING LLC
      By:   /s/ Joseph Weikel         Name:   Joseph W. Weikel        Title:  
Senior Vice President, General Counsel and Assistant Secretary        PHH
VEHICLE MANAGEMENT SERVICES, LLC
      By:   /s/ Joseph Weikel         Name:   Joseph W. Weikel        Title:  
Senior Vice President, General Counsel and Assistant Secretary        JPMORGAN
CHASE BANK, not in its individual capacity but solely as Indenture Trustee
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee have
caused this Amendment to be duly executed by their respective officers as of the
day and year first above written.

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:           PHH VEHICLE MANAGEMENT
SERVICES, LLC
      By:           Name:         Title:           JPMORGAN CHASE BANK, not in
its individual capacity but solely as Indenture Trustee
      By:   /s/ Wen Hao Wang         Name:   WEN HAO WANG        Title:   Asst.
Vice President     



--------------------------------------------------------------------------------



 



 

EXHIBIT A
TO FOURTH AMENDMENT
TO INDENTURE SUPPLEMENT
Consent of Purchasers
     Reference is made to that certain Series 1999-3 Supplement, dated as of
October 28, 1999, as amended as of October 26, 2000, December 7, 2001 and
December 6, 2002 (the “Indenture Supplement”), among Chesapeake Funding LLC
(formerly known as Greyhound Funding LLC) (the “Issuer”), PHH Vehicle Management
Services, LLC, as administrator (the “Administrator”), the several commercial
paper conduits listed on Schedule I thereto (the “CP Conduit Purchasers”), the
banks party thereto with respect to each CP Conduit Purchaser (the “APA Banks”),
the agent banks party thereto with respect to each CP Conduit Purchaser (the
“Funding Agents”), JPMorgan Chase Bank (formerly known as The Chase Manhattan
Bank), in its capacity as administrative agent for the CP Conduit Purchasers,
the APA Banks and the Funding Agents, and JPMorgan Chase Bank, in its capacity
as Indenture Trustee (the “Indenture Trustee”), to the Base Indenture, dated as
of June 30, 1999, as amended, between the Issuer and the Indenture Trustee
pursuant to which the Series 1999-3 Investor Notes were issued to the CP Conduit
Purchasers and that certain Fourth Amendment to the Indenture Supplement, dated
as of September 8, 2003 (the “Fourth Amendment to the Indenture Supplement”),
among the Issuer, the Administrator and the Indenture Trustee. All capitalized
terms defined in the Indenture Supplement and used herein shall have the
meanings given to them therein.
     The undersigned hereby consent to the execution, delivery and performance
of the Fourth Amendment to the Indenture Supplement by the parties thereto.
          Dated: September 8, 2003

            CHESAPEAKE FUNDING LLC
      By:   /s/ Joseph Weikel         Name:           Title:           PARK
AVENUE RECEIVABLES CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

EXHIBIT A
TO FOURTH AMENDMENT
TO INDENTURE SUPPLEMENT
Consent of Purchasers
     Reference is made to that certain Series 1999-3 Supplement, dated as of
October 28, 1999, as amended as of October 26, 2000, December 7, 2001 and
December 6, 2002 (the “Indenture Supplement”), among Chesapeake Funding LLC
(formerly known as Greyhound Funding LLC) (the “Issuer”), PHH Vehicle Management
Services, LLC, as administrator (the “Administrator”), the several commercial
paper conduits listed on Schedule I thereto (the “CP Conduit Purchasers”), the
banks party thereto with respect to each CP Conduit Purchaser (the “APA Banks”),
the agent banks party thereto with respect to each CP Conduit Purchaser (the
“Funding Agents”), JPMorgan Chase Bank (formerly known as The Chase Manhattan
Bank), in its capacity as administrative agent for the CP Conduit Purchasers,
the APA Banks and the Funding Agents, and JPMorgan Chase Bank, in its capacity
as Indenture Trustee (the “Indenture Trustee”), to the Base Indenture, dated as
of June 30, 1999, as amended, between the Issuer and the Indenture Trustee
pursuant to which the Series 1999-3 Investor Notes were issued to the CP Conduit
Purchasers and that certain Fourth Amendment to the Indenture Supplement, dated
as of September 8, 2003 (the “Fourth Amendment to the Indenture Supplement”),
among the Issuer, the Administrator and the Indenture Trustee. All capitalized
terms defined in the Indenture Supplement and used herein shall have the
meanings given to them therein.
     The undersigned hereby consent to the execution, delivery and performance
of the Fourth Amendment to the Indenture Supplement by the parties thereto.
          Dated: September 8, 2003

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:           PARK AVENUE RECEIVABLES
CORPORATION, as a CP Conduit Purchaser
      By:   /s/ Andrew L. Stidd         Name:   Andrew L. Stidd        Title:  
President     



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, as an APA Bank
      By:   /s/ Bradley S. Schwartz         Name:   Bradley S. Schwartz       
Title:   Managing Director        VARIABLE FUNDING CAPITAL CORPORATION, as a CP
Conduit Purchaser
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as an APA Bank
      By:           Name:           Title:           FALCON ASSET SECURITIZATION
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           BANK ONE, NA, as an APA
Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, as an APA Bank
      By:           Name:           Title:           VARIABLE FUNDING CAPITAL CO
RATION, as a Conduit Purchaser
      By:   /s/ Douglas R. Wilson, Sr.         Name:   DOUGLAS R. WILSON, SR.   
    Title:   VICE PRESIDENT        WACHOVIA BANK, NATIONAL ASSOCIATION as an APA
BANK
      By:   /s/ Prakash B, Wadh         Name:   PRAKASH B. WADH        Title:  
VICE PRESIDENT        FALCON ASSET SECURITIZATION CORPORATION as a CP Conduit
Purchaser
      By:           Name:           Title:           BANK ONE, NA, as an APA
Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, as an APA Bank
      By:           Name:           Title:           VARIABLE FUNDING CAPITAL CO
RATION, as a Conduit Purchaser
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION as an APA BANK
      By:           Name:           Title:           FALCON ASSET SECURITIZATION
CORPORATION as a CP Conduit Purchaser
      By:   /s/ Lon A. Grubb         Name:   Lon A. Grubb        Title:  
Authorized Signer        BANK ONE, NA, as an APA Bank
      By:   /s/ Lon A. Grubb         Name:   Lon A. Grubb        Title:  
Managing Director, Capital Markets     



--------------------------------------------------------------------------------



 



 

            YC SUSI TRUST, as a CP Conduit Purchaser
      By:   Bank of America, National Association, as Administrative Trustee    
          By:   /s/ Marianne Mihalik         Name:   MARIANNE MIHALIK       
Title:   Principal        BANK OF AMERICA, NATIONAL ASSOCIATION, as an APA Bank
      By:   /s/ Marianne Mihalik         Name:   MARIANNE MIHALIK       
Title:   Principal        ASSET SECURITIZATION COOPERATIVE , CORPORATION, as a
CP Conduit Purchaser       By:           Name:           Title:          
CANADIAN IMPERIAL BANK OF COMMERCE, as an APA Bank       By:           Name:    
      Title:                 By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            YC SUSI TRUST, as a CP Conduit Purchaser
      By:   Bank of America, National Association, as Administrative Trustee    
          By:           Name:           Title:           BANK OF AMERICA,
NATIONAL ASSOCIATION, as an APA Bank       By:           Name:          
Title:           ASSET SECURITIZATION COOPERATIVE , CORPORATION, as a CP Conduit
Purchaser
        By:   /s/ Charles J. Polizzi         Name:   CHARLES J. POLIZZI       
Title:   VP AND TREASURER        CANADIAN IMPERIAL BANK OF COMMERCE, as an APA
Bank
        By:   /s/ Mark D. O'Keefe         Name:   MARK D. O'KEEFE       
Title:   AUTHORIZED SIGNATORY              By:   /s/ Robert D. Castro        
Name:   ROBERT D. CASTRO        Title:   AUTHORIZED SIGNATORY     



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser     By:  
/s/ Andrew L. Stiff         Name:   Andrew L. Stidd        Title:   President   
    THE BANK OF NOVA SCOTIA, NEW YORK AGENCY, as an APA Bank       By:          
Name:           Title:           COMPASS US ACQUISITION, LLC, as a CP Conduit
Purchaser       By:           Name:           Title:           WESTLB AG, New
York Branch, as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser       By:  
        Name:           Title:           THE BANK OF NOVA SCOTIA, NEW YORK
AGENCY, as an APA Bank       By:   /s/ Michael Eden         Name:   MICHAEL
EDEN        Title:   DIRECTOR        COMPASS US ACQUISITION, LLC, as a CP
Conduit Purchaser       By:           Name:           Title:           WESTLB
AG, New York Branch, as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:           Name:           Title:           COMPASS US ACQUISITION,
LLC, as a CP Conduit Purchaser
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President        WESTLB AG, New York Branch, as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:           Name:           Title:           COMPASS US ACQUISITION,
LLC, as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, New York Branch,
as an APA Bank
      By:   /s/ Michael E. Fitzgerald         Name:   MICHAEL E. FITZGERALD     
  Title:   EXECUTIVE DIRECTOR GLOBAL SPECIALIZED FINANCE              By:      
    Name:   Anne Lacombe         Title:   Director     

 



--------------------------------------------------------------------------------



 



     FIFTH AMENDMENT, dated as of December 5, 2003 (this “Amendment”), to the
Series 1999-3 Indenture Supplement, dated as of October 28, 1999, as amended as
of October 26, 2000, December 7, 2001, December 6, 2002 and September 8, 2003
(the “Indenture Supplement”), among Chesapeake Funding LLC (formerly known as
Greyhound Funding LLC) (the “Issuer”), PHH Vehicle Management Services, LLC, as
administrator (the “Administrator”), the several commercial paper conduits
listed on Schedule I thereto (the “CP Conduit Purchasers”), the banks party
thereto with respect to each CP Conduit Purchaser (the “APA Banks”), the agent
banks party thereto with respect to each CP Conduit Purchaser (the “Funding
Agents”), JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank), in
its capacity as administrative agent for the CP Conduit Purchasers, the APA
Banks and the Funding Agents, and JPMorgan Chase Bank, in its capacity as
Indenture Trustee (the “Indenture Trustee”), to the Base Indenture, dated as of
June 30, 1999, as amended (the “Base Indenture”), between the Issuer and the
Indenture Trustee pursuant to which the Series 1999-3 Investor Notes were issued
to the CP Conduit Purchasers.
W I T N E S S E T H:
     WHEREAS, the Issuer has requested, and, upon this Amendment becoming
effective, the Issuer, the Administrator and the Indenture Trustee have agreed,
that certain provisions of the Indenture Supplement be amended in the manner
provided for in this Amendment.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Defined Terms. All capitalized terms defined in Schedule 1 to the
Base Indenture or the Indenture Supplement and used herein shall have the
meanings given to them therein.
          2. Amendment to Article 4 of the Indenture Supplement. Article 4 of
the Indenture Supplement is hereby amended by (i) deleting the word “ARAC” from
paragraph (n) thereof and substituting the following in lieu thereof: “Avis
Group Holdings, Inc., PHH Corporation (“PHH”), Cendant Corporation (“Cendant”)”
and (ii) deleting the word “ARAC” from paragraph (t) thereof and substituting in
lieu thereof: “Cendant, PHH”.
          3. Amendment to Article 11 of the Indenture Supplement. Article 11 of
the Indenture Supplement is hereby amended by (i) inserting “(x)” before the
words “to amend Schedule 1” in the second line of paragraph (e) of Section 11.7
and (ii) adding the following to the end of paragraph (e) of Section 11.7
immediately before the “.” at the end of such paragraph: “and (y) to consent to
the termination of the ARAC Guaranty”.



--------------------------------------------------------------------------------



 



2

          4. Amendment to Schedule 1. On the Amendment Effective Date, the
Series 1999-3 Maximum Invested Amount shall be reduced to $800,000,000 and
Schedule 1 to the Indenture Supplement shall be amended by deleting such
Schedule in its entirety and substituting in lieu thereof new Schedule 1 in the
form of Schedule A to this Amendment.
          5. Conditions to Effectiveness. This Amendment shall become effective
on December 5, 2003 (the “Amendment Effective Date”), if each of the following
conditions precedent shall have been satisfied on or prior to such day:
          (a) The Administrative Agent shall have received, with a copy for each
Funding Agent, this Amendment duly executed and delivered by the Issuer, the
Administrator and the Indenture Trustee;
          (b) The representations and warranties of the Issuer and VMS contained
in the Transaction Documents shall be true and correct in all material respects
as of the Amendment Effective Date;
          (c) The Indenture Trustee shall have received the consent of each of
the Purchasers to this Amendment in the form of Exhibit A to this Amendment;
          (d) The Issuer shall have paid to the APA Banks with respect to each
CP Conduit Purchaser the non-refundable renewal fee contemplated by that certain
fee letter dated the date hereof among the Issuer, the Administrative Agent and
each of the APA Banks;
          (e) The Issuer shall have signed and directed the Indenture Trustee to
authenticate and deliver to the Funding Agent with respect to each Purchaser a
new Series 1999-3 Investor Note in the name of such Funding Agent in an amount
equal to the Maximum Purchaser Invested Amount with respect to such Purchaser
set forth on Schedule A to this Amendment in exchange for the Series 1999-3
Investor Note delivered to such Funding Agent on December 6, 2002; and
          (f) The Indenture Trustee shall have received the agreement of each of
the Purchasers and the Issuer to the extension of the Scheduled Expiry Date in
the form of Exhibit B to this Amendment.
          6. Miscellaneous.
          (a) Payment of Expenses. The Issuer agrees to pay or reimburse the
Indenture Trustee and the Purchasers for all of their respective out-of-pocket
costs and reasonable expenses incurred in connection with this Amendment,
including, without limitation, the reasonable fees and disbursements of their
respective counsel.
          (b) No Other Amendments; Confirmation. Except as expressly amended,
modified and supplemented hereby, the provisions of the Indenture Supplement are
and shall remain in full force and effect.
          (c) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND



--------------------------------------------------------------------------------



 



3

THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
          (d) Counterparts. This Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Indenture Trustee. This Amendment may be delivered by
facsimile transmission of the relevant signature pages hereof.



--------------------------------------------------------------------------------



 



4

     IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee
have caused this Amendment to be duly executed by their respective officers as
of the day and year first above written.

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:           PHH VEHICLE MANAGEMENT
SERVICES, LLC
      By:           Name:           Title:           JPMORGAN CHASE BANK, not in
its individual capacity but solely as Indenture Trustee
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

EXHIBIT A
TO FIFTH AMENDMENT
TO INDENTURE SUPPLEMENT
Consent of Purchasers
     Reference is made to that certain Series 1999-3 Indenture Supplement, dated
as of October 28, 1999, as amended as of October 26, 2000, December 7, 2001,
December 6, 2002 and September 8, 2003 (the “Indenture Supplement”), among
Chesapeake Funding LLC (formerly known as Greyhound Funding LLC) (the “Issuer”),
PHH Vehicle Management Services, LLC, as administrator (the “Administrator”),
the several commercial paper conduits listed on Schedule I thereto (the “CP
Conduit Purchasers”), the banks party thereto with respect to each CP Conduit
Purchaser (the “APA Banks”), the agent banks party thereto with respect to each
CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase Bank (formerly known
as The Chase Manhattan Bank), in its capacity as administrative agent for the CP
Conduit Purchasers, the APA Banks and the Funding Agents, and JPMorgan Chase
Bank, in its capacity as Indenture Trustee (the “Indenture Trustee”), to the
Base Indenture, dated as of June 30, 1999, as amended, between the Issuer and
the Indenture Trustee pursuant to which the Series 1999-3 Investor Notes were
issued to the CP Conduit Purchasers and that certain Fifth Amendment to the
Indenture Supplement, dated as of December 5, 2003 (the “Fifth Amendment to the
Indenture Supplement”), among the Issuer, the Administrator and the Indenture
Trustee. All capitalized terms defined in the Indenture Supplement and used
herein shall have the meanings given to them therein.
     The undersigned hereby consent to the execution, delivery and performance
of the Fifth Amendment to the Indenture Supplement by the parties thereto.
          Dated: December 5, 2003

            PARK AVENUE RECEIVABLES CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           JPMORGAN CHASE BANK, as an
APA Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            VARIABLE FUNDING CAPITAL CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as an APA Bank
      By:           Name:           Title:           FALCON ASSET SECURITIZATION
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           BANK ONE, NA as an APA Bank
      By:           Name:           Title:           YC SUSI TRUST, as a CP
Conduit Purchaser
      By:   Bank of America, National Association, as Administrative Trustee    
        By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            BANK OF AMERICA, NATIONAL ASSOCIATION, as an APA Bank
      By:           Name:           Title:           ASSET SECURITIZATION
COOPERATIVE CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           CANADIAN IMPERIAL BANK OF
COMMERCE, As an APA Bank
      By:           Name:           Title:           LIBERTY STREET FUNDING
CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            COMPASS US ACQUISITION, LLC, as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, New York Branch,
as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

EXHIBIT B
TO FIFTH AMENDMENT
TO INDENTURE SUPPLEMENT
Extension of Scheduled Expiry Date
     Reference is made to that certain Series 1999-3 Indenture Supplement, dated
as of October 28, 1999, as amended as of October 26, 2000, December 7, 2001,
December 6, 2002, September 8, 2003 and December 5, 2003 (the “Indenture
Supplement”), among Chesapeake Funding LLC (formerly known as Greyhound Funding
LLC) (the “Issuer”), PHH Vehicle Management Services, LLC, as administrator (the
“Administrator”), the several commercial paper conduits listed on Schedule I
thereto (the “CP Conduit Purchasers”), the banks party thereto with respect to
each CP Conduit Purchaser (the “APA Banks”), the agent banks party thereto with
respect to each CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase Bank
(formerly known as The Chase Manhattan Bank), in its capacity as administrative
agent for the CP Conduit Purchasers, the APA Banks and the Funding Agents, and
JPMorgan Chase Bank, in its capacity as Indenture Trustee (the “Indenture
Trustee”), to the Base Indenture, dated as of June 30, 1999, as amended, between
the Issuer and the Indenture Trustee pursuant to which the Series 1999-3
Investor Notes were issued to the CP Conduit Purchasers. All capitalized terms
defined in the Indenture Supplement and used herein shall have the meanings
given to them therein.
     The undersigned hereby agree to extend the Scheduled Expiry Date to
December 3, 2004, effective on the date hereof.
          Dated: December 5, 2003

            CHESAPEAKE FUNDING LLC
      By:           Name:           Title:           PARK AVENUE RECEIVABLES
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, as an APA Bank
      By:           Name:           Title:           VARIABLE FUNDING CAPITAL
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as an APA Bank
      By:           Name:           Title:           FALCON ASSET SECURITIZATION
CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           BANK ONE, NA as an APA Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            YC SUSI TRUST, as a CP Conduit Purchaser
      By:           Name:           Title:           BANK OF AMERICA, NATIONAL
ASSOCIATION, as an APA Bank
      By:           Name:           Title:           ASSET SECURITIZATION
COOPERATIVE CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           CANADIAN IMPERIAL BANK OF
COMMERCE, As an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:           Name:           Title:           COMPASS US ACQUISITION, LLC
as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, New York Branch,
as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

Schedule A
SCHEDULE 1 TO FIFTH AMENDMENT TO SERIES 1999-3 INDENTURE SUPPLEMENT

                                  Maximum                 Purchaser            
    Invested   Match CP Conduit Purchaser   APA BANK   Funding Agent   Amount  
Funding
Falcon Asset
Securitization
Corporation
  Bank One, NA
1 Bank One Plaza
Suite IL1-0596
Chicago, IL 60670   Bank One, NA   $ 132,000,000     Yes
Park Avenue
Receivables
Corporation
  JPMorgan Chase Bank
270 Park Avenue
New York, NY 10017   JPMorgan Chase Bank   $ 120,000,000     No
YC Susi Trust
  Bank of America, N.A.
231 South LaSalle Street
Chicago, IL 60697   Bank of America, N.A.   $ 120,000,000     No
Variable Funding
Capital Corporation
  Wachovia Bank,
National Association
301 South College Street
Charlotte, NC 28288   Wachovia Securities, Inc.   $ 120,000,000     No
 
                   
Liberty Street Funding Corp.
  The Bank of Nova
Scotia, New York Agency
190 South LaSalle Street
Chicago, IL 60603   The Bank of Nova
Scotia, New York Agency   $ 108,000,000     No
Compass US
acquisition, LLC
  WestLB AG, New York Branch
1211 Avenue of the Americas   WestLB AG, New York Branch   $ 100,000,000     No
Asset Securitization
Cooperative
Corporation
  Canadian Imperial
Bank of Commerce
425 Lexington Avenue
New York, New York 10017   Canadian Imperial
Bank of Commerce   $ 100,000,000      



--------------------------------------------------------------------------------



 



 

EXECUTION COPY
     SIXTH AMENDMENT, dated as of January 30, 2004 (this “Amendment”), to the
Series 1999-3 Indenture Supplement, dated as of October 28, 1999, as amended as
of October 26, 2000, December 7, 2001, December 6, 2002, September 8, 2003 and
December 5, 2003 (the “Indenture Supplement”), among Chesapeake Funding LLC
(formerly known as Greyhound Funding LLC) (the “Issuer”), PHH Vehicle Management
Services, LLC, as administrator (the “Administrator”), the several commercial
paper conduits listed on Schedule I thereto (the “CP Conduit Purchasers”), the
banks party thereto with respect to each CP Conduit Purchaser (the “APA Banks”),
the agent banks party thereto with respect to each CP Conduit Purchaser (the
“Funding Agents”), JPMorgan Chase Bank (formerly known as The Chase Manhattan
Bank), in its capacity as administrative agent for the CP Conduit Purchasers,
the APA Banks and the Funding Agents, and JPMorgan Chase Bank, in its capacity
as Indenture Trustee (the “Indenture Trustee”), to the Base Indenture, dated as
of June 30, 1999, as amended (the “Base Indenture”), between the Issuer and the
Indenture Trustee pursuant to which the Series 1999-3 Investor Notes were issued
to the CP Conduit Purchasers.
W I T N E S S E T H:
     WHEREAS, the Issuer has requested, and, upon this Amendment becoming
effective, the Issuer, the Administrator and the Indenture Trustee have agreed,
that certain provisions of the Indenture Supplement be amended in the manner
provided for in this Amendment.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
          1. Defined Terms. All capitalized terms defined in Schedule 1 to the
Base Indenture or the Indenture Supplement and used herein shall have the
meanings given to them therein.
          2. Amendments to Article 1 of the Indenture Supplement. Article I of
the Indenture Supplement is hereby amended by (a) deleting the definition of
Series 1999-3 Required Enhancement Amount in its entirety and substituting in
lieu thereof the following new definition of Series 1999-3 Required Enhancement
Amount:
     “‘Series 1999-3 Required Enhancement Amount’ means, on any date of
determination, an amount equal to the sum of (a) the greater of (i) the
Series 1999-3 Required PMI Percentage of the aggregate liquidation preference of
the Series 1999-3 Senior Preferred Membership Interests on such date and (ii)
(A) during the Series 1999-3 Revolving Period, the Series 1999-3 Required
Percentage of the sum of (x) the Series 1999-3 Maximum Invested Amount on such
date and (y) during any Paydown Period, the aggregate Purchaser Invested Amount
of any Non-Extending Purchasers on such date or (B) during the Series 1999-3
Amortization Period, the Series 1999-3 Required Percentage of the sum of (x) the
Series 1999-3 Maximum Invested Amount on the last day of the Series 1999-3
Revolving Period and (y) if the last day of the Series 1999-3 Revolving Period
occurred during a Paydown Period, the aggregate Purchaser Invested Amount of any
Non-Extending Purchasers on the last day of the Series 1999-3 Revolving Period
plus (b), if the Three-Month Average Residual Value Loss Ratio with respect to



--------------------------------------------------------------------------------



 



2

the most recent Settlement Date exceeded 12.50%, an amount equal to the product
of (a) the Series 1999-3 Invested Percentage as of the last day of the Monthly
Period immediately preceding such Settlement Date and (b) 90% of the amount by
which the Aggregate Residual Value Amount exceeded the Excess Residual Value
Amount, in each case, as of that date; provided, however, that, after the
declaration or occurrence of an Amortization Event, the Series 1999-3 Required
Enhancement Amount shall equal the Series 1999-3 Required Enhancement Amount on
the date of the declaration or occurrence of such Amortization Event.”; and
          (b) deleting the definition of Series 1999-3 Required Reserve Account
Amount in its entirety and substituting in lieu thereof the following new
definition of Series 1999-3 Required Reserve Account Amount:
          “’Series 1999-3 Required Reserve Account Amount’ means, on any date of
determination, an amount equal to (a) during the Series 1999-3 Revolving Period,
2.2538% of the sum of (i) the Series 1999-3 Maximum Invested Amount on such date
and (ii) during any Paydown Period, the aggregate Purchaser Invested Amount of
any Non-Extending Purchasers on such date or (b) during the Series 1999-3
Amortization Period, 2.2538% of the sum of (i) the Series 1999-3 Maximum
Invested Amount on the last day of the Series 1999-3 Revolving Period and
(ii) if the last day of the Series 1999-3 Revolving Period occurred during a
Paydown Period, the aggregate Purchaser Invested Amount of any Non-Extending
Purchasers on the last day of the Series 1999-3 Revolving Period.”
          3. Conditions to Effectiveness. This Amendment shall become effective
on January 30, 2004 (the “Amendment Effective Date”), if each of the following
conditions precedent shall have been satisfied on or prior to such day:
          (a) The Administrative Agent shall have received, with a copy for each
Funding Agent, this Amendment duly executed and delivered by the Issuer, the
Administrator and the Indenture Trustee;
          (b) The representations and warranties of the Issuer and VMS contained
in the Transaction Documents shall be true and correct in all material respects
as of the Amendment Effective Date; and
          (c) The Indenture Trustee shall have received the consent of each of
the Purchasers to this Amendment in the form of Exhibit A to this Amendment.
          4. Miscellaneous.
          (a) Payment of Expenses. The Issuer agrees to pay or reimburse the
Indenture Trustee and the Purchasers for all of their respective out-of-pocket
costs and reasonable expenses incurred in connection with this Amendment,
including, without limitation, the reasonable fees and disbursements of their
respective counsel.



--------------------------------------------------------------------------------



 



3

          (b) No Other Amendments; Confirmation. Except as expressly amended,
modified and supplemented hereby, the provisions of the Indenture Supplement are
and shall remain in full force and effect.
          (c) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
          (d) Counterparts. This Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Indenture Trustee. This Amendment may be delivered by
facsimile transmission of the relevant signature pages hereof.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee
have caused this Amendment to be duly executed by their respective officers as
of the day and year first above written.

            CHESAPEAKE FUNDING LLC
      By:   /s/ Joseph Weikel         Name:   Joseph W. Weikel        Title:  
Senior Vice President, General Counsel and Assistant Secretary        PHH
VEHICLE MANAGEMENT SERVICES, LLC
      By:   /s/ Joseph Weikel         Name:   Joseph W. Weikel        Title:  
Senior Vice President, General Counsel and Assistant Secretary        JPMORGAN
CHASE BANK, not in its individual capacity but solely as Indenture Trustee
      By:   /s/ Craig M. Kantor         Name:   CRAIG M. KANTOR        Title:  
VICE PRESIDENT     



--------------------------------------------------------------------------------



 



 

EXHIBIT A
TO SIXTH AMENDMENT
TO INDENTURE SUPPLEMENT
Consent of Purchasers
     Reference is made to that certain Series 1999-3 Indenture Supplement, dated
as of October 28, 1999, as amended as of October 26, 2000, December 7, 2001,
December 6, 2002, September 8, 2003 and December 5, 2003 (the “Indenture
Supplement”), among Chesapeake Funding LLC (formerly known as Greyhound Funding
LLC) (the “Issuer”), PHH Vehicle Management Services, LLC, as administrator (the
“Administrator”), the several commercial paper conduits listed on Schedule I
thereto (the “CP Conduit Purchasers”), the banks party thereto with respect to
each CP Conduit Purchaser (the “APA Banks”), the agent banks party thereto with
respect to each CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase Bank
(formerly known as The Chase Manhattan Bank), in its capacity as administrative
agent for the CP Conduit Purchasers, the APA Banks and the Funding Agents, and
JPMorgan Chase Bank, in its capacity as Indenture Trustee (the “Indenture
Trustee”), to the Base Indenture, dated as of June 30, 1999, as amended, between
the Issuer and the Indenture Trustee pursuant to which the Series 1999-3
Investor Notes were issued to the CP Conduit Purchasers and that certain Sixth
Amendment to the Indenture Supplement, dated as of January 30, 2004 (the “Sixth
Amendment to the Indenture Supplement”), among the Issuer, the Administrator and
the Indenture Trustee. All capitalized terms defined in the Indenture Supplement
and used herein shall have the meanings given to them therein.
     The undersigned hereby consent to the execution, delivery and performance
of the Sixth Amendment to the Indenture Supplement by the parties thereto.
          Dated: January 30, 2004

            PARK AVENUE RECEIVABLES CORPORATION, as a CP Conduit Purchaser
      By:   /s/ Bernard J. Angelo         Name:   Bernard J. Angelo       
Title:   Vice President        JPMORGAN CHASE BANK, as an APA Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

EXHIBIT A
TO SIXTH AMENDMENT
TO INDENTURE SUPPLEMENT
Consent of Purchasers
     Reference is made to that certain Series 1999-3 Indenture Supplement, dated
as of October 28, 1999, as amended as of October 26, 2000, December 7, 2001,
December 6, 2002, September 8, 2003 and December 5, 2003 (the “Indenture
Supplement”), among Chesapeake Funding LLC (formerly known as Greyhound Funding
LIC) (the “Issuer”), PHH Vehicle Management Services, LLC, as administrator (the
“Administrator”), the several commercial paper conduits listed on Schedule I
thereto (the “CP Conduit Purchasers”), the banks party thereto with respect to
each CP Conduit Purchaser (the “APA Banks”), the agent banks party thereto with
respect to each CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase Bank
(formerly known as The Chase Manhattan Bank), in its capacity as administrative
agent for the CP Conduit Purchasers, the APA Banks and the Funding Agents, and
JPMorgan Chase Bank, in its capacity as Indenture Trustee (the “Indenture
Trustee”), to the Base Indenture, dated as of June 30, 1999, as amended, between
the Issuer and the Indenture Trustee pursuant to which the Series 1999-3
Investor Notes were issued to the CP Conduit Purchasers and that certain Sixth
Amendment to the Indenture Supplement, dated as of January 30, 2004 (the “Sixth
Amendment to the Indenture Supplement”), among the Issuer, the Administrator and
the Indenture Trustee. All capitalized terms defined in the Indenture Supplement
and used herein shall have the meanings given to them therein.
     The undersigned hereby consent to the execution, delivery and performance
of the Sixth Amendment to the Indenture Supplement by the parties thereto.
          Dated: January 30, 2004

            PARK AVENUE RECEIVABLES CORPORATION, as a CP Conduit Purchaser
      By:           Name:           Title:           JPMORGAN CHASE BANK, as an
APA Bank
      By:   /s/ Bradley Schwartz         Name:   BRADLEY SCHWARTZ       
Title:   Managing Director     



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:   /s/ Bernard J. Angelo         Name:   Bernard J. Angelo       
Title:   Vice President        THE BANK OF NOVA SCOTIA, NEW YORK AGENCY, as an
APA Bank
      By:           Name:           Title:           COMPASS US ACQUISITION,
LLC, as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, New York Branch,
as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:   /s/ Michael Eden         Name:   MICHAEL EDEN        Title:  
DIRECTOR        COMPASS US ACQUISITION, LLC, as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, New York Branch,
as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:           Name:           Title:           COMPASS US ACQUISITION,
LLC, as a CP Conduit Purchaser
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President        WESTLB AG, New York Branch, as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            LIBERTY STREET FUNDING CORP., as a CP Conduit Purchaser
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA,
NEW YORK AGENCY, as an APA Bank
      By:           Name:           Title:           COMPASS US ACQUISITION,
LLC, as a CP Conduit Purchaser
      By:           Name:           Title:           WESTLB AG, New York Branch,
as an APA Bank
      By:   /s/ John H. Moorhead         Name:   JOHN H. MOORHEAD       
Title:   DIRECTOR              By:   /s/ Anne Lacombe         Name:   Anne
Lacombe        Title:   Director     



--------------------------------------------------------------------------------



 



 

            VARIABLE FUNDING CAPITAL CORPORATION, as a CP Conduit Purchaser
      By:   Wachovia Capital Markets, LLC, as Attorney-in-Fact              
By:   /s/ Douglas R. Wilson, Sr.         Name:   DOUGLAS R. WILSON, SR.       
Title:   VICE PRESIDENT        WACHOVIA BANK, NATIONAL ASSOCIATION, as an APA
Bank
      By:   /s/ Prakash B. Wadhwan         Name:   PRAKASH B. WADHWAN       
Title:   VICE PRESIDENT        FALCON ASSET SECURITIZATION CORPORATION, as a CP
Conduit Purchaser
      By:           Name:           Title:           BANK ONE, NA, as an APA
Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

            VARIABLE FUNDING CAPITAL CORPORATION, as a CP Conduit Purchaser
      By:   Wachovia Capital Markets, LLC, as Attorney-in-Fact                  
            By:           Name:           Title:           WACHOVIA BANK,
NATIONAL ASSOCIATION, as an APA Bank
      By:           Name:           Title:           FALCON ASSET SECURITIZATION
CORPORATION, as a CP Conduit Purchaser
      By:   /s/ Lon A. Grubb         Name:   Lon A. Grubb        Title:  
Authorized Signatory        BANK ONE, NA, as an APA Bank
      By:   /s/ Lon A. Grubb         Name:   Lon A. Grubb        Title:  
Managing Director, Capital Markets     



--------------------------------------------------------------------------------



 



 

            YC SUSI TRUST, as a CP Conduit Purchaser
      By:   Bank of America, National Association, as Administrative Trustee    
          By:   /s/ Marianne Mihalik         Name:   Marianne Mihalik       
Title:   Principal        BANK OF AMERICA, NATIONAL ASSOCIATION, as an APA Bank
      By:   /s/ Marianne Mihalik         Name:   Marianne Mihalik       
Title:   Principal        ASSET SECURITIZATION COMPANY, LLC, as a CP Conduit
Purchaser
      By:           Name:           Title:           CANADIAN IMPERIAL BANK OF
COMMERCE, as an APA Bank
      By:           Name:           Title:                 By:           Name:  
        Title:        



--------------------------------------------------------------------------------



 



 

            YC SUSI TRUST, as a CP Conduit Purchaser
      By:   Bank of America, National Association, as Administrative Trustee    
          By:           Name:           Title:           BANK OF AMERICA,
NATIONAL ASSOCIATION, as an APA Bank
      By:           Name:           Title:           ASSET SECURITIZATION
CAPITAL COMPANY, LLC, as a CP Conduit Purchaser
      By:   /s/ James Lees         Name:   JAMES W. LEES        Title:   VICE
PRESIDENT        CANADIAN IMPERIAL BANK OF COMMERCE, as an APA Bank
      By:   /s/ Anissa Quirk         Name:   ANISSA QUIRK        Title:  
AUTHORIZED SIGNATORY              By:   /s/ Robert Castro         Name:   ROBERT
D. CASTRO        Title:   AUTHORIZED SIGNATORY     



--------------------------------------------------------------------------------



 



 

            CHARTA, LLC, as a CP Conduit Purchaser
      By:   CITICORP NORTH AMERICA, INC., as Attorney-in-Fact              
By:   /s/ Robert A. Sheldon         Name:   Robert A. Sheldon        Title:  
Vice President        CITIBANK, NA, as an APA Bank
      By:   /s/ Robert A. Sheldon         Name:   Robert A. Sheldon       
Title:   Vice President     

 